ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

MERITS

JUDGMENT OF 27 JUNE 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS.
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D'AMÉRIQUE)

FOND

ARRÊT DU 27 JUIN 1986
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Merits,
Judgment, 1.C.J. Reports 1986, p. 14.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), fond,
arrêt, C.I.J. Recueil 1986, p. 14.

 

Sales number 590
Ne de vente :

 

 

 
27 JUNE 1986

JUDGMENT

CASE CONCERNING MILITARY AND PARAMILITARY
ACTIVITIES IN AND AGAINST NICARAGUA

(NICARAGUA ». UNITED STATES OF AMERICA)

MERITS

AFFAIRE DES ACTIVITES MILITAIRES ET PARAMILITAIRES
AU NICARAGUA ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

FOND

27 JUIN 1986

ARRET
14

INTERNATIONAL COURT OF JUSTICE

1986 YEAR 1986
27 June
General List
No. 70 27 June 1986

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND AGAINST
NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

MERITS

Failure of Respondent to appear — Statute of the Court, Article 53 — Equality of
the parties.

Jurisdiction of the Court — Effect of application of multilateral treaty reservation
to United States declaration of acceptance of jurisdiction under Statute, Article 36,
paragraph 2 — Third State “affected” by decision of the Court on dispute arising
under a multilateral treaty — Character of objection to jurisdiction not exclusively
preliminary — Rules of Court, Article 79.

Justiciability of the dispute — “Legal dispute” (Statute, Article 36, paragraph 2).

Establishment of facts — Relevant period — Powers of the Court — Press informa-
tion and matters of public knowledge — Statements by representatives of States —
Evidence of witnesses — Implicit admissions — Material not presented in accordance
with Rules of Court.

Acts imputable to respondent State — Mining of ports — Attacks on oil installa-
tions and other objectives — Overflights — Support of armed bands opposed to Gov-
ernment of applicant State — Encouragement of conduct contrary to principles of
humanitarian law — Economic pressure -- Circumstances precluding international
responsibility — Possible justification of imputed acts — Conduct of Applicant during
relevant period.

Applicable law — Customary international law — Opinio juris and State practice
— Significance of concordant views of Parties — Relationship between customary
international law and treaty law — United Nations Charter — Significance of Reso-
lutions of United Nations General Assembly and Organization of American States
General Assembly.
15 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Principle prohibiting recourse to the threat or use of force in international rela-
tions — Inherent right of self-defence — Conditions for exercise — Individual and
collective self-defence — Response to armed attack — Declaration of having been the
object of armed attack and request for measures in the exercise of collective self-
defence.

Principle of non-intervention — Content of the principle — Opinio juris —-State
practice — Question of collective counter-measures in response to conduct not
amounting to armed attack.

State sovereignty — Territory — Airspace — Internal and territorial waters —
Right of access of foreign vessels.

Principles of humanitarian law — 1949 Geneva Conventions — Minimum rules
applicable — Duty of States not to encourage disrespect for humanitarian law —
Notification of existence and location of mines.

Respect for human rights — Right of States to choose political system, ideology
and alliances.

1956 Treaty of Friendship, Commerce and Navigation — Jurisdiction of the Court —
Obligation under customary international law not to commit acts calculated to defeat
object and purpose of a treaty — Review of relevant treaty provisions.

Claim for reparation.
Peaceful settlement of disputes.

JUDGMENT

Present : President NAGENDRA SINGH; Vice-President DE LACHARRIÈRE ;
Judges LACHS, RUDA, ELIAS, ODA, AGO, SETTE-CAMARA, SCHWEBEL,
Sir Robert JENNINGS, MBAYE, BEDJAOUI, Ni, EVENSEN ; Judge ad hoc
COLLIARD ; Registrar TORRES BERNARDEZ.

In the case concerning military and paramilitary activities in and against
Nicaragua,

between

the Republic of Nicaragua,

represented by
H.E. Mr. Carlos Argüello Gomez, Ambassador,
as Agent and Counsel,

Mr. Ian Brownlie, Q.C., F.B.A., Chichele Professor of Public International
Law in the University of Oxford ; Fellow of All Souls College, Oxford,

Hon. Abram Chayes, Felix Frankfurter Professor of Law, Harvard Law
School ; Fellow, American Academy of Arts and Sciences,

Mr. Alain Pellet, Professor at the University of Paris-Nord and the Institut
d’études politiques de Paris,
16 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Mr. Paul S. Reichler, Reichler and Appelbaum, Washington, D.C. ; Member
of the Bar of the United States Supreme Court ; Member of the Bar of the
District of Columbia,

as Counsel and Advocates,

Mr. Augusto Zamora Rodriguez, Legal Adviser to the Foreign Ministry of the
Republic of Nicaragua,

Miss Judith C. Appelbaum, Reichler and Appelbaum, Washington, D.C. ;
Member of the Bars of the District of Columbia and the State of Califor-
nia,

Mr, David Wippman, Reichler and Appelbaum, Washington, D.C.,

as Counsel,

and

the United States of America,

THE Court,
composed as above,
delivers the following Judgment :

1. On 9 April 1984 the Ambassador of the Republic of Nicaragua to the
Netherlands filed in the Registry of the Court an Application instituting pro-
ceedings against the United States of America in respect of a dispute concerning
responsibility for military and paramilitary activities in and against Nicaragua.
In order to found the jurisdiction of the Court the Application relied on declara-
tions made by the Parties accepting the compulsory jurisdiction of the Court
under Article 36 of the Statute.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was at
once communicated to the Government of the United States of America. In
accordance with paragraph 3 of that Article, all other States entitled to appear
before the Court were notified of the Application.

3. At the same time as the Application was filed, the Republic of Nicaragua
also filed a request for the indication of provisional measures under Article 41 of
the Statute. By an Order dated 10 May 1984, the Court rejected a request made
by the United States for removal of the case from the list, indicated, pending its
final decision in the proceedings, certain provisional measures, and decided that,
until the Court delivers its final judgment in the case, it would keep the matters
covered by the Order continuously under review.

4. By the said Order of 10 May 1984, the Court further decided that the
written proceedings in the case should first be addressed to the questions of the
jurisdiction of the Court to entertain the dispute and of the admissibility of the
Application. By an Order dated 14 May 1984, the President of the Court fixed
30 June 1984 as time-limit for the filing of a Memorial by the Republic of Nica-
ragua and 17 August 1984 as time-limit for the filing of a Counter-Memonial by
the United States of America on the questions of jurisdiction and admissibility
and these pleadings were duly filed within the time-limits fixed.

5. In its Memorial on jurisdiction and admissibility, the Republic of Nicara-
gua contended that, in addition to the basis of jurisdiction relied on in the Appli-
cation, a Treaty of Friendship, Commerce and Navigation signed by the Parties

6
17 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

in 1956 provides an independent basis for jurisdiction under Article 36, para-
graph 1, of the Statute of the Court.

6. Since the Court did not include upon the bench a judge of Nicaraguan
nationality, Nicaragua, by a letter dated 3 August 1984, exercised its right under
Article 31, paragraph 2, of the Statute of the Court to choose a judge ad hoc to sit
in the case. The person so designated was Professor Claude-Albert Colliard.

7. On 15 August 1984, two days before the closure of the written proceedings
on the questions of jurisdiction and admissibility, the Republic of El Salvador
filed a Declaration of Intervention in the case under Article 63 of the Statute.
Having been supplied with the written observations of the Parties on the Decla-
ration pursuant to Article 83 of the Rules of Court, the Court, by an Order dated
4 October 1984, decided not to hold a hearing on the Declaration of Intervention,
and decided that that Declaration was inadmissible inasmuch as it related to the
phase of the proceedings then current.

8. On 8-10 October and 15-18 October 1984 the Court held public hearings at
which it heard the argument of the Parties on the questions of the jurisdiction of
the Court to entertain the dispute and the admissibility of the Application.

9. By a Judgment dated 26 November 1984, the Court found that it had juris-
diction to entertain the Application on the basis of Article 36, paragraphs 2
and 5, of the Statute of the Court ; that it had jurisdiction to entertain the Appli-
cation in so far as it relates to a dispute concerning the interpretation or applica-
tion of the Treaty of Friendship, Commerce and Navigation between the United
States and Nicaragua of 21 January 1956, on the basis of Article XXIV of that
Treaty ; that it had jurisdiction to entertain the case ; and that the Application
was admissible.

10. By a letter dated 18 January 1985 the Agent of the United States referred
to the Court’s Judgment of 26 November 1984 and informed the Court as fol-
lows :

“the United States is constrained to conclude that the judgment of the Court
was clearly and manifestly erroneous as to both fact and law. The United
States remains firmly of the view, for the reasons given in its written and oral
pleadings that the Court is without jurisdiction to entertain the dispute, and
that the Nicaraguan application of 9 April 1984 is inadmissible. Accord-
ingly, it is my duty to inform you that the United States intends not to par-
ticipate in any further proceedings in connection with this case, and reserves
its rights in respect of any decision by the Court regarding Nicaragua’s
claims.”

11. By an Order dated 22 January 1985 the President of the Court, after
referring to the letter from the United States Agent, fixed 30 April 1985 as
time-limit for a Memorial of Nicaragua and 31 May 1985 as time-limit for a
Counter-Memorial of the United States of America on the merits of the dispute.
The Memorial of Nicaragua was filed within the time-limit so fixed ; no pleading
was filed by the United States of America, nor did it make any request for
extension of the time-limit. In its Memorial, communicated to the United States
pursuant to Article 43 of the Statute of the Court, Nicaragua invoked Article 53
of the Statute and called upon the Court to decide the case despite the failure of
the Respondent to appear and defend.

7
18 MILITARY AND PARAMILITARY ACTIVITIES (TUDGMENT)

12. On 10 September 1985, immediately prior to the opening of the oral pro-
ceedings, the Agent of Nicaragua submitted to the Court a number of documents
referred to as “Supplemental Annexes” to the Memorial of Nicaragua. In appli-
cation of Article 56 of the Rules of Court, these documents were treated as “new
documents” and copies were transmitted to the United States of America, which
did not lodge any objection to their production.

13. On 12-13 and 16-20 September 1985 the Court held public hearings at
which it was addressed by the following representatives of Nicaragua :
HE. Mr. Carlos Argiiello Gomez, Hon. Abram Chayes, Mr. Paul S. Reichler,
Mr. lan Brownlie, and Mr. Alain Pellet. The United States was not represented at
the hearing. The following witnesses were called by Nicaragua and gave evi-
dence : Commander Luis Carriôn, Vice-Minister of the Interior of Nicaragua
(examined by Mr. Brownlie} ; Dr. David MacMichael, a former officer of the
United States Central Intelligence Agency (CIA) (examined by Mr. Chayes) ;
Professor Michael John Glennon (examined by Mr. Reichler) ; Father Jean Loi-
son (examined by Mr. Pellet) ; Mr. William Huper, Minister of Finance of Nica-
ragua (examined by Mr. Argüello Gomez). Questions were put by Members of
the Court to the witnesses, as well as to the Agent and counsel of Nicaragua, and
replies were given either orally at the hearing or subsequently in writing. On
14 October 1985 the Court requested Nicaragua to make available certain fur-
ther information and documents, and one Member of the Court put a question to
Nicaragua. The verbatim records of the hearings and the information and docu-
ments supplied in response to these requests were transmitted by the Registrar to
the United States of America.

14. Pursuant to Article 53, paragraph 2, of the Rules of Court, the pleadings
and annexed documents were made accessible to the public by the Court as from
the date of opening of the oral proceedings.

15. In the course of the written proceedings, the following submissions were
presented on behalf of the Government of Nicaragua :

in the Application :

“Nicaragua, reserving the right to supplement or to amend this Appli-
cation and subject to the presentation to the Court of the relevant evidence
and legal argument, requests the Court to adjudge and declare as follows :

(a) That the United States, in recruiting, training, arming, equipping,
financing, supplying and otherwise encouraging, supporting, aiding,
and directing military and paramilitary actions in and against Nicara-
gua, has violated and is violating its express charter and treaty obliga-
tions to Nicaragua, and in particular, its charter and treaty obligations
under :
~ Article 2 (4) of the United Nations Charter ;

— Articles 18 and 20 of the Charter of the Organization of American
States ;
~ Article 8 of the Convention on Rights and Duties of States ;

— Article I, Third, of the Convention concerning the Duties and Rights
of States in the Event of Civil Strife.
(b) That the United States, in breach of its obligation under general and
customary international law, has violated and is violating the sover-
eignty of Nicaragua by :
19 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

armed attacks against Nicaragua by air, land and sea ;

incursions into Nicaraguan territorial waters ;

aerial trespass into Nicaraguan airspace ;

efforts by direct and indirect means to coerce and intimidate the
Government of Nicaragua.

(c) That the United States, in breach of its obligation under general and
customary international law, has used and is using force and the threat
of force against Nicaragua.

(d) That the United States, in breach of its obligation under general and
customary international law, has intervened and is intervening in the
internal affairs of Nicaragua.

(e) That the United States, in breach of its obligation under general and
customary international law, has infringed and is infringing the freedom
of the high seas and interrupting peaceful maritime commerce.

(f) That the United States, in breach of its obligation under general and
customary international law, has killed, wounded and kidnapped and is
killing, wounding and kidnapping citizens of Nicaragua.

(g) That, in view of its breaches of the foregoing legal obligations, the
United States is under a particular duty to cease and desist immediately :

from all use of force — whether direct or indirect, overt or covert —
against Nicaragua, and from all threats of force against Nicaragua ;

from all violations of the sovereignty, territorial integrity or political
independence of Nicaragua, including all intervention, direct or in-
direct, in the internal affairs of Nicaragua ;

from all support of any kind — including the provision of training, arms,
ammunition, finances, supplies, assistance, direction or any other form
of support — to any nation, group, organization, movement or indivi-
dual engaged or planning to engage in military or paramilitary actions
in or against Nicaragua ;

from all efforts to restrict, block or endanger access to or from
Nicaraguan ports ;

and from all killings, woundings and kidnappings of Nicaraguan citi-
zens.

(h) That the United States has an obligation to pay Nicaragua, in its own
right and as parens patriae for the citizens of Nicaragua, reparations for
damages to person, property and the Nicaraguan economy caused by
the foregoing violations of international law in a sum to be determined
by the Court. Nicaragua reserves the right to introduce to the Court a
precise evaluation of the damages caused by the United States” ;

in the Memorial on the merits :

“The Republic of Nicaragua respectfully requests the Court to grant the
following relief :

First : the Court is requested to adjudge and declare that the United
20 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

States has violated the obligations of international law indicated in this
Memorial, and that in particular respects the United States is in continuing
violation of those obligations.

Second : the Court is requested to state in clear terms the obligation which
the United States bears to bring to an end the aforesaid breaches of interna-
tional law.

Third : the Court is requested to adjudge and declare that, in consequence
of the violations of international law indicated in this Memorial, compensa-
tion is due to Nicaragua, both on its own behalf and in respect of wrongs
inflicted upon its nationals ; and the Court is requested further to receive
evidence and to determine, in a subsequent phase of the present proceed-
ings, the quantum of damages to be assessed as the compensation due to the
Republic of Nicaragua.

Fourth : without prejudice to the foregoing request, the Court is requested
to award to the Republic of Nicaragua the sum of 370,200,000 United States
dollars, which sum constitutes the minimum valuation of the direct dam-
ages, with the exception of damages for killing nationals of Nicaragua,
resulting from the violations of international law indicated in the substance
of this Memorial.

With reference to the fourth request, the Republic of Nicaragua reserves
the right to present evidence and argument, with the purpose of elaborating
the minimum (and in that sense provisional) valuation of direct damages
and, further, with the purpose of claiming compensation for the killing of
nationals of Nicaragua and consequential loss in accordance with the prin-
ciples of international law in respect of the violations of international law
generally, in a subsequent phase of the present proceedings in case the Court
accedes to the third request of the Republic of Nicaragua.”

16. At the conclusion of the last statement made on behalf of Nicaragua at the
hearing, the final submissions of Nicaragua were presented, which submissions
were identical to those contained in the Memorial on the merits and set out
above.

17. No pleadings on the merits having been filed by the United States of
America, which was also not represented at the oral proceedings of Septem-
ber 1985, no submissions on the merits were presented on its behalf.

eK KF OK *%

18. The dispute before the Court between Nicaragua and the United
States concerns events in Nicaragua subsequent to the fall of the Govern-
ment of President Anastasio Somoza Debayle in Nicaragua in July 1979,
and activities of the Government of the United States in relation to Nicara-
gua since that time. Following the departure of President Somoza, a Junta
of National Reconstruction and an 18-member government was installed
by the body which had led the armed opposition to President Somoza, the
Frente Sandinista de Liberaciôn Nacional (FSLN). That body had initially
an extensive share in the new government, described as a “democratic
coalition”, and as a result of later resignations and reshuffles, became

10
21 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

almost its sole component. Certain opponents of the new Government,
primarily supporters of the former Somoza Government and in particular
ex-members of the National Guard, formed themselves into irregular
military forces, and commenced a policy of armed opposition, though
initially on a limited scale.

19. The attitude of the United States Government to the “democratic
coalition government” was at first favourable ; and a programme of eco-
nomic aid to Nicaragua was adopted. However by 1981 this attitude had
changed. United States aid to Nicaragua was suspended in January 1981
and terminated in April 1981. According to the United States, the reason
for this change of attitude was reports of involvement of the Government
of Nicaragua in logistical support, including provision of arms, for guer-
rillas in El Salvador. There was however no interruption in diplomatic
relations, which have continued to be maintained up to the present time.
In September 1981, according to testimony called by Nicaragua, it was
decided to plan and undertake activities directed against Nicaragua.

20. The armed opposition to the new Government in Nicaragua, which
originally comprised various movements, subsequently became organized
into two main groups : the Fuerza Democratica Nicaragüense (FDN) and
the Alianza Revolucionaria Democratica (ARDE). The first of these grew
from 1981 onwards into a trained fighting force, operating along the
borders with Honduras ; the second, formed in 1982, operated along the
borders with Costa Rica. The precise extent to which, and manner in
which, the United States Government contributed to bringing about these
developments will be studied more closely later in the present Judgment.
However, after an initial period in which the “covert” operations of United
States personnel and persons in their pay were kept from becoming public
knowledge, it was made clear, not only in the United States press, but also
in Congress and in official statements by the President and high United
States officials, that the United States Government had been giving sup-
port to the contras, a term employed to describe those fighting against the
present Nicaraguan Government. In 1983 budgetary legislation enacted by
the United States Congress made specific provision for funds to be used by
United States intelligence agencies for supporting “directly or indirectly.
military or paramilitary operations in Nicaragua”. According to Nicara-
gua, the contras have caused it considerable material damage and wide-
spread loss of life, and have also committed such acts as killing of pris-
oners, indiscriminate killing of civilians, torture, rape and kidnapping. It is
contended by Nicaragua that the United States Government is effectively
in control of the contras, that it devised their strategy and directed their
tactics, and that the purpose of that Government was, from the beginning,
to overthrow the Government of Nicaragua.

21. Nicaragua claims furthermore that certain military or paramilitary
operations against it were carried out, not by the contras, who at the time
claimed responsibility, but by persons in the pay of the United States

11
22 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Government, and under the direct command of United States personnel,
who also participated to some extent in the operations. These operations
will also be more closely examined below in order to determine their legal
significance and the responsibility for them ; they include the mining of
certain Nicaraguan ports in early 1984, and attacks on ports, oil installa-
tions, a naval base, etc. Nicaragua has also complained of overflights of its
territory by United States aircraft, not only for purposes of intelligence-
gathering and supply to the contras in the field, but also in order to
intimidate the population.

22. In the economic field, Nicaragua claims that the United States has
withdrawn its own aid to Nicaragua, drastically reduced the quota for
imports of sugar from Nicaragua to the United States, and imposed a trade
embargo ; it has also used its influence in the Inter-American Develop-
ment Bank and the International Bank for Reconstruction and Develop-
ment to block the provision of loans to Nicaragua.

23. As a matter of law, Nicaragua claims, inter alia, that the United
States has acted in violation of Article 2, paragraph 4, of the United
Nations Charter, and of a customary international law obligation to
refrain from the threat or use of force ; that its actions amount to inter-
vention in the internal affairs of Nicaragua, in breach of the Charter of the
Organization of American States and of rules of customary international
law forbidding intervention ; and that the United States has acted in
violation of the sovereignty of Nicaragua, and in violation of a number of
other obligations established in general customary international law and in
the inter-American system. The actions of the United States are also
claimed by Nicaragua to be such as to defeat the object and purpose of a
Treaty of Friendship, Commerce and Navigation concluded between the
Parties in 1956, and to be in breach of provisions of that Treaty.

24. As already noted, the United States has not filed any pleading on the
merits of the case, and was not represented at the hearings devoted thereto.
It did however make clear in its Counter-Memorial on the questions of
jurisdiction and admissibility that “by providing, upon request, propor-
tionate and appropriate assistance to third States not before the Court”
it claims to be acting in reliance on the inherent right of self-defence
“guaranteed ... by Article 51 of the Charter” of the United Nations, that ts
to say the right of collective self-defence.

25. Various elements of the present dispute have been brought before
the United Nations Security Council by Nicaragua, in April 1984 (as the
Court had occasion to note in its Order of 10 May 1984, and in its
Judgment on jurisdiction and admissibility of 26 November 1984, 7. CJ.
Reports 1984, p. 432, para. 91), and on a number of other occasions. The
subject-matter of the dispute also forms part of wider issues affecting
Central America at present being dealt with on a regional basis in the

12
23 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

context of what is known as the “Contadora Process” (Z.C.J. Reports 1984,
pp. 183-185, paras. 34-36 ; pp. 438-441, paras. 102-108).

*
* *

26. The position taken up by the Government of the United States of
America in the present proceedings, since the delivery of the Court’s
Judgment of 26 November 1984, as defined in the letter from the United
States Agent dated 18 January 1985, brings into operation Article 53 of the
Statute of the Court, which provides that “Whenever one of the parties
does not appear before the Court, or fails to defend its case, the other party
may call upon the Court to decide in favour of its claim”. Nicaragua, has. in
its Memorial and oral argument, invoked Article 53 and asked for a
decision in favour of its claim. A special feature of the present case is that
the United States only ceased to take part in the proceedings after a
Judgment had been given adverse to its contentions on jurisdiction and
admissibility. Furthermore, it stated when doing so “that the judgment of
the Court was clearly and manifestly erroneous as to both fact and law”,
that it “remains firmly of the view... that the Court is without jurisdiction
to entertain the dispute” and that the United States “reserves its rights in
respect of any decision by the Court regarding Nicaragua’s claims”.

27. When a State named as party to proceedings before the Court
decides not to appear in the proceedings, or not to defend its case, the
Court usually expresses regret, because such a decision obviously has a
negative impact on the sound administration of justice (cf. Fisheries Juris-
diction, ILC.J. Reports 1973, p. 7, para. 12 ; p. 54, para. 13; 1. CJ. Reports
1974, p. 9, para. 17; p. 181, para. 18 ; Nuclear Tests, I.C.J. Reports 1974,
p.257, para. 15; p. 461, para. 15; Aegean Sea Continental Shelf, I. CJ.
Reports 1978, p.7, para. 15 ; United States Diplomatic and Consular Staff in
Tehran, I.C.J. Reports 1980, p. 18, para. 33). In the present case, the Court
regrets even more deeply the decision of the respondent State not to
participate in the present phase of the proceedings, because this decision
was made after the United States had participated fully in the proceedings
on the request for provisional measures, and the proceedings on jurisdic-
tion and admissibility. Having taken part in the proceedings to argue that
the Court lacked jurisdiction, the United States thereby acknowledged that
the Court had the power to make a finding on its own jurisdiction to rule
upon the merits. It is not possible to argue that the Court had jurisdiction
only to declare that it lacked jurisdiction. In the normal course of events,
for a party to appear before a court entails acceptance of the possibility of
the court’s finding against that party. Furthermore the Court is bound to
emphasize that the non-participation of a party in the proceedings at any
stage of the case cannot, in any circumstances, affect the validity of its
judgment. Nor does such validity depend upon the acceptance of that
judgment by one party. The fact that a State purports to “reserve its rights”

13
24 MILIFARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

in respect of a future decision of the Court, after the Court has determined
that it has jurisdiction, is clearly of no effect on the validity of that decision.
Under Article 36, paragraph 6, of its Statute, the Court has jurisdiction to
determine any dispute as to its own jurisdiction, and its judgment on that
matter, as on the merits, is final and binding on the parties under Articles 59
and 60 of the Statute (cf. Corfu Channel, Judgment of 15 December 1949,
LCJ. Reports 1949, p. 248).

28. When Article 53 of the Statute applies, the Court is bound to
“satisfy itself, not only that it has jurisdiction in accordance with Articles
36 and 37, but also that the claim” of the party appearing is well founded in
fact and law. In the present case, the Court has had the benefit of both
Parties pleading before it at the earlier stages of the procedure, those
concerning the request for the indication of provisional measures and to
the questions of jurisdiction and admissibility. By its Judgment of 26 No-
vember 1984, the Court found, inter alia, that it had jurisdiction to enter-
tain the case ; it must however take steps to “satisfy itself” that the claims
of the Applicant are “well founded in fact and law”. The question of the
application of Article 53 has been dealt with by the Court in a number of
previous cases, referred to above, and the Court does not therefore find it
necessary to recapitulate the content of these decisions. The reasoning
adopted to dispose of the basic problems arising was essentially the same,
although the words used may have differed slightly from case to case.
Certain points of principle may however be restated here. A State which
decides not to appear must accept the consequences of its decision, the first
of which is that the case will continue without its participation ; the State
which has chosen not to appear remains a party to the case, and is bound by
the eventual judgment in accordance with Article 59 of the Statute. There is
however no question of a judgment automatically in favour of the party
appearing, since the Court is required, as mentioned above, to “satisfy
itself” that that party’s claim is well founded in fact and law.

29. The use of the term “satisfy itself” in the English text of the Statute
(and in the French text the term “s’assurer’’) implies that the Court must
attain the same degree of certainty as in any other case that the claim of the
party appearing is sound in law, and, so far as the nature of the case
permits, that the facts on which it is based are supported by convincing
evidence. For the purpose of deciding whether the claim is well founded in
law, the principle jura novit curia signifies that the Court is not solely
dependent on the argument of the parties before it with respect to the
applicable law (cf. “Lotus”, P.CI.J., Series A, No. 10, p. 31), so that the
absence of one party has less impact. As the Court observed in the Fisheries
Jurisdiction cases :

“The Court .. ., as an international judicial organ, is deemed to take
judicial notice of international law, and is therefore required in a case
falling under Article 53 of the Statute, as in any other case, to consider
on its own initiative all rules of international law which may be

14
25 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

relevant to the settlement of the dispute. It being the duty of the Court
itself to ascertain and apply the relevant law in the given circum-
stances of the case, the burden of establishing or proving rules of
international law cannot be imposed upon any of the parties, for the
law lies within the judicial knowledge of the Court.” (CJ. Reports
1974, p. 9, para. 17; p. 181, para. 18.)

Nevertheless the views of the parties to a case as to the law applicable to
their dispute are very material, particularly, as will be explained below
(paragraphs 184 and 185), when those views are concordant. In the present
case, the burden laid upon the Court is therefore somewhat lightened by
the fact that the United States participated in the earlier phases of the case,
when it submitted certain arguments on the law which have a bearing also
on the merits.

30. As to the facts of the case, in principle the Court is not bound to
confine its consideration to the material formally submitted to it by the
parties (cf. Brazilian Loans, P.C.1.J., Series A, No. 20/21, p. 124 ; Nuclear
Tests, 1.C.J. Reports 1974, pp. 263-264, paras. 31, 32). Nevertheless, the
Court cannot by its own enquiries entirely make up for the absence of one
of the Parties ; that absence, in a case of this kind involving extensive
questions of fact, must necessarily limit the extent to which the Court is
informed of the facts. It would furthermore be an over-simplification to
conclude that the only detrimental consequence of the absence of a party is
the lack of opportunity to submit argument and evidence in support of its
own case. Proceedings before the Court call for vigilance by all. The absent
party also forfeits the opportunity to counter the factual allegations of its
opponent. It is of course for the party appearing to prove the allegations it
makes, yet as the Court has held :

“While Article 53 thus obliges the Court to consider the submis-
sions of the Party which appears, it does not compel the Court to
examine their accuracy in all their details ; for this might in certain
unopposed cases prove impossible in practice.” (Corfu Channel, EL CJ.
Reports 1949, p. 248.)

31. While these are the guiding principles, the experience of previous
cases in which one party has decided not to appear shows that something
more is involved. Though formally absent from the proceedings, the party
in question frequently submits to the Court letters and documents, in ways
and by means not contemplated by the Rules. The Court has thus to strike
a balance. On the one hand, it is valuable for the Court to know the views of
both parties in whatever form those views may have been expressed.
Further, as the Court noted in 1974, where one party is not appearing “it is
especially incumbent upon the Court to satisfy itself that it is in possession
of all the available facts” (Nuclear Tests, 1.C.J. Reports 1974, p. 263,
para. 31 ; p. 468, para. 32). On the other hand, the Court has to emphasize

15
26 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

that the equality of the parties to the dispute must remain the basic
principle for the Court. The intention of Article 53 was that in a case of
non-appearance neither party should be placed at a disadvantage ; there-
fore the party which declines to appear cannot be permitted to profit from
its absence, since this would amount to placing the party appearing at a
disadvantage. The provisions of the Statute and Rules of Court concerning
the presentation of pleadings and evidence are designed to secure a proper
administration of justice, and a fair and equal opportunity for each party
to comment on its opponent’s contentions. The treatment to be given by
the Court to communications or material emanating from the absent party
must be determined by the weight to be given to these different consid-
erations, and is not susceptible of rigid definition in the form of a precise
general rule. The vigilance which the Court can exercise when aided by the
presence of both parties to the proceedings has a counterpart in the special
care it has to devote to the proper administration of justice in a case in
which only one party is present.

32. Before proceeding further, the Court considers it appropriate to
deal with a preliminary question, relating to what may be referred to as the
justiciability of the dispute submitted to it by Nicaragua. In its Counter-
Memorial on jurisdiction and admissibility the United States advanced a
number of arguments why the claim should be treated as inadmissible :
inter alia, again according to the United States, that a claim of unlawful use
of armed force is a matter committed by the United Nations Charter and
by practice to the exclusive competence of other organs, in particular the
Security Council ; and that an “ongoing armed conflict” involving the use
of armed force contrary to the Charter is one with which a court cannot
deal effectively without overstepping proper judicial bounds. These argu-
ments were examined by the Court in its Judgment of 26 November 1984,
and rejected. No further arguments of this nature have been submitted to
the Court by the United States, which has not participated in the subse-
quent proceedings. However the examination of the merits which the
Court has now carried out shows the existence of circumstances as a result
of which, it might be argued, the dispute, or that part of it which relates to
the questions of use of force and collective self-defence, would be non-
justiciable.

33. In the first place, it has been suggested that the present dispute
should be declared non-justiciable, because it does not fall into the cate-
gory of “legal disputes” within the meaning of Article 36, paragraph 2, of
the Statute. It is true that the jurisdiction of the Court under that provision
is limited to “legal disputes” concerning any of the matters enumerated in
the text. The question whether a given dispute between two States is or is
not a “legal dispute” for the purposes of this provision may itself be a
matter in dispute between those two States ; and if so, that dispute is to be

16
27 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

settled by the decision of the Court in accordance with paragraph 6 of
Article 36. In the present case, however, this particular point does not
appear to be in dispute between the Parties. The United States, during the
proceedings devoted to questions of jurisdiction and admissibility, ad-
vanced a number of grounds why the Court should find that it had no
jurisdiction, or that the claim was not admissible. It relied inter alia on
proviso (c) to its own declaration of acceptance of jurisdiction under
Article 36, paragraph 2, without ever advancing the more radical argument
that the whole declaration was inapplicable because the dispute brought
before the Court by Nicaragua was not a “legal dispute” within the
meaning of that paragraph. As a matter of admissibility, the United States
objected to the application of Article 36, paragraph 2, not because the
dispute was not a “legal dispute”, but because of the express allocation of
such matters as the subject of Nicaragua's claims to the political organs
under the United Nations Charter, an argument rejected by the Court in its
Judgment of 26 November 1984 (1.C.J. Reports 1984, pp. 431-436). Simi-
larly, while the United States contended that the nature of the judicial
function precludes its application to the substance of Nicaragua’s allega-
tions in this case — an argument which the Court was again unable to
uphold (ibid., pp. 436-438) —, it was careful to emphasize that this did not
mean that it was arguing that international law was not relevant or con-
trolling in a dispute of this kind. In short, the Court can see no indication
whatsoever that, even in the view of the United States, the present dispute
falls outside the category of “legal disputes” to which Article 36, para-
graph 2, of the Statute applies. It must therefore proceed to examine the
specific claims of Nicaragua in the light of the international Jaw appli-
cable.

34. There can be no doubt that the issues of the use of force and
collective self-defence raised in the present proceedings are issues which
are regulated both by customary international law and by treaties, in
particular the United Nations Charter. Yet it is also suggested that, for
another reason, the questions of this kind which arise in the present case
are not justiciable, that they fall outside the limits of the kind of questions a
court can deal with. It is suggested that the plea of collective self-defence
which has been advanced by the United States as a justification for its
actions with regard to Nicaragua requires the Court to determine whether
the United States was legally justified in adjudging itself under a necessity,
because its own security was in jeopardy, to use force in response to foreign
intervention in El Salvador. Such a determination, it is said, involves a
pronouncement on political and military matters, not a question of a kind
that a court can usefully attempt to answer.

35. As will be further explained below, in the circumstances of the
dispute now before the Court, what is in issue is the purported exercise by
the United States of a right of collective self-defence in response to an
armed attack on another State. The possible lawfulness of a response to the
imminent threat of an armed attack which has not yet taken place has not

17
28 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

been raised. The Court has therefore to determine first whether such attack
has occurred, and if so whether the measures allegedly taken in self-
defence were a legally appropriate reaction as a matter of collective self-
defence. To resolve the first of these questions, the Court does not have to
determine whether the United States, or the State which may have been
under attack, was faced with a necessity of reacting. Nor does its exami-
nation, if it determines that an armed attack did occur, of issues relating to
the collective character of the self-defence and the kind of reaction, ne-
cessarily involve it in any evaluation of military considerations. Accord-
ingly the Court can at this stage confine itself to a finding that, in the
circumstances of the present case, the issues raised of collective self-
defence are issues which it has competence, and is equipped, to determine.

36. By its Judgment of 26 November 1984, the Court found that it had
jurisdiction to entertain the present case, first on the basis of the United
States declaration of acceptance of jurisdiction, under the optional clause
of Article 36, paragraph 2, of the Statute, deposited on 26 August 1946 and
secondly on the basis of Article XXIV of a Treaty of Friendship, Com-
merce and Navigation between the Parties, signed at Managua on 21 Jan-
uary 1956. The Court notes that since the institution of the present pro-
ceedings, both bases of jurisdiction have been terminated. On 1 May 1985
the United States gave written notice to the Government of Nicaragua to
terminate the Treaty, in accordance with Article XXV, paragraph 3, there-
of ; that notice expired, and thus terminated the treaty relationship, on
1 May 1986. On 7 October 1985 the United States deposited with the
Secretary-General of the United Nations a notice terminating the decla-
ration under the optional clause, in accordance with the terms of that
declaration, and that notice expired on 7 April 1986. These circumstances
do not however affect the jurisdiction of the Court under Article 36,
paragraph 2, of the Statute, or its jurisdiction under Article XXIV, para-
graph 2, of the Treaty to determine “any dispute between the Parties as to
the interpretation or application” of the Treaty. As the Court pointed out
in the Nottebohm case :

“When an Application is filed at a time when the law in force
between the parties entails the compulsory jurisdiction of the Court .. .
the filing of the Application is merely the condition required to enable
the clause of compulsory jurisdiction to produce its effects in respect
of the claim advanced in the Application. Once this condition has
been satisfied, the Court must deal with the claim ; it has jurisdiction
to deal with all its aspects, whether they relate to jurisdiction, to
admissibility or to the merits. An extrinsic fact such as the subsequent

18
29 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

lapse of the Declaration [or, as in the present case also, the Treaty
containing a compromissory clause], by reason of the expiry of the
period or by denunciation, cannot deprive the Court of the jurisdic-
tion already established.” (7.C.J. Reports 1953, p. 123.)

*

37. In the Judgment of 26 November 1984 the Court however also
declared that one objection advanced by the United States, that concer-
ning the exclusion from the United States acceptance of jurisdiction under
the optional clause of “disputes arising under a multilateral treaty”, raised
“a question concerning matters of substance relating to the merits of the
case”, and concluded :

“That being so, and since the procedural technique formerly avail-
able of joinder of preliminary objections to the merits has been done
away with since the 1972 revision of the Rules of Court, the Court has
no choice but to avail itself of Article 79, paragraph 7, of the present
Rules of Court, and declare that the objection based on the multila-
teral treaty reservation of the United States Declaration of Accep-
tance does not possess, in the circumstances of the case, an exclusively
preliminary character, and that consequently it does not constitute an
obstacle for the Court to entertain the proceedings instituted by
Nicaragua under the Application of 9 April 1984.” (1.C.J. Reports
1984, pp. 425-426, para. 76.)

38. The present case is the first in which the Court has had occasion to
exercise the power first provided for in the 1972 Rules of Court to declare
that a preliminary objection “does not possess, in the circumstances of the
case, an exclusively preliminary character”. It may therefore be appro-
priate to take this opportunity to comment briefly on the rationale of this
provision of the Rules, in the light of the problems to which the handling of
preliminary objections has given rise. In exercising its rule-making power
under Article 30 of the Statute, and generally in approaching the complex
issues which may be raised by the determination of appropriate procedures
for the settlement of disputes, the Court has kept in view an approach
defined by the Permanent Court of International Justice. That Court
found that it was at liberty to adopt

“the principle which it considers best calculated to ensure the admi-
nistration of justice, most suited to procedure before an international
tribunal and most in conformity with the fundamental principles of
international law” (Mavrommatis Palestine Concessions, P.C.LJ.,
Series A, No. 2, p. 16).

39. Under the Rules of Court dating back to 1936 (which on this point
reflected still earlier practice), the Court had the power to join an objection
to the merits “whenever the interests of the good administration of justice
require it” (Panevezys-Saldutiskis Railway, P.C.I_J., Series A/B, No. 75,

19
30 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

p. 56), and in particular where the Court, if it were to decide on the
objection, “would run the risk of adjudicating on questions which apper-
tain to the merits of the case or of prejudging their solution” (ibid). If this
power was exercised, there was always a risk, namely that the Court would
ultimately decide the case on the preliminary objection, after requiring the
parties fully to plead the merits, — and this did in fact occur (Barcelona
Traction, Light and Power Company, Limited, Second Phase, I.C.J. Reports
1970, p. 3). The result was regarded in some quarters as an unnecessary
prolongation of an expensive and time-consuming procedure.

40. Taking into account the wide range of issues which might be pre-
sented as preliminary objections, the question which the Court faced was
whether to revise the Rules so as to exclude for the future the possibility of
joinder to the merits, so that every objection would have to be resolved at
the preliminary stage, or to seek a solution which would be more flexible.
The solution of considering all preliminary objections immediately and
rejecting all possibility of a joinder to the merits had many advocates and
presented many advantages. In the Panevezys-Saldutiskis Railway case, the
Permanent Court defined a preliminary objection as one

“submitted for the purpose of excluding an examination by the Court
of the merits of the case, and being one upon which the Court can give
a decision without in any way adjudicating upon the merits” (P.C.LJ.,
Series A/B, No. 76, p. 22).

If this view is accepted then of course every preliminary objection should
be dealt with immediately without touching the merits, or involving parties
in argument of the merits of the case. To find out, for instance, whether
there is a dispute between the parties or whether the Court has jurisdiction,
does not normally require an analysis of the merits of the case. However
that does not solve all questions of preliminary objections, which may, as
experience has shown, be to some extent bound up with the merits. The
final solution adopted in 1972, and maintained in the 1978 Rules, con-
cerning preliminary objections is the following : the Court is to give its
decision

“by which it shall either uphold the objection, reject it, or declare that
the objection does not possess, in the circumstances of the case, an
exclusively preliminary character. If the Court rejects the objection, or
declares that it does not possess an exclusively preliminary character,
it shall fix time-limits for the further proceedings.” (Art. 79,
para. 7.)

41. While the variety of issues raised by preliminary objections cannot
possibly be foreseen, practice has shown that there are certain kinds of
preliminary objections which can be disposed of by the Court at an early
stage without examination of the merits. Above all, it is clear that a
question of jurisdiction is one which requires decision at the preliminary

20
31 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

stage of the proceedings. The new rule enumerates the objections contem-
plated as follows :

“Any objection by the respondent to the jurisdiction of the Court or
to the admissibility of the application, or other objection the decision
upon which is requested before any further proceedings on the
merits...” (Art. 79, para. 1.)

It thus presents one clear advantage : that it qualifies certain objections as
preliminary, making it quite clear that when they are exclusively of that
character they will have to be decided upon immediately, but if they are
not, especially when the character of the objections is not exclusively
preliminary because they contain both preliminary aspects and other
aspects relating to the merits, they will have to be dealt with at the stage of
the merits. This approach also tends to discourage the unnecessary pro-
longation of proceedings at the jurisdictional stage.

* OF

42. The Court must thus now rule upon the consequences of the United
States multilateral treaty reservation for the decision which it has to give. It
will be recalled that the United States acceptance of jurisdiction deposited
on 26 August 1946 contains a proviso excluding from its application :

“disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before
the Court, or (2) the United States of America specially agrees to
jurisdiction’.
The 1984 Judgment included pronouncements on certain aspects of that
reservation, but the Court then took the view that it was neither necessary
nor possible, at the jurisdictional stage of the proceedings, for it to take a
position on all the problems posed by the reservation.

43. It regarded this as not necessary because, in its Application, Nica-
ragua had not confined its claims to breaches of multilateral treaties but
had also invoked a number of principles of “general and customary inter-
national law”, as well as the bilateral Treaty of Friendship, Commerce and
Navigation of 1956. These principles remained binding as such, although
they were also enshrined in treaty law provisions. Consequently, since the
case had not been referred to the Court solely on the basis of multilateral
treaties, it was not necessary for the Court, in order to consider the merits
of Nicaragua’s claim, to decide the scope of the reservation in question :
“the claim... would not in any event be barred by the multilateral treaty
reservation” (1.C.J. Reports 1984, p. 425, para. 73). Moreover, it was not
found possible for the reservation to be definitively dealt with at the
Jurisdictional stage of the proceedings. To make a judgment on the scope of
the reservation would have meant giving a definitive interpretation of the
term “affected” in that reservation. In its 1984 Judgment, the Court held

21
32 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

that the term “affected” applied not to multilateral treaties, but to the
parties to such treaties. The Court added that if those parties wished to
protect their interests “in so far as these are not already protected by
Article 59 of the Statute’, they “would have the choice of either instituting
proceedings or intervening” during the merits phase. But at all events,
according to the Court, “the determination of the States ‘affected’ could
not be left to the parties but must be made by the Court” (C.J. Reports
1984, p. 425, para. 75). This process could however not be carried out at the
stage of the proceedings in which the Court then found itself ; “it is only
when the general lines of the judgment to be given become clear”, the
Court said, “that the States ‘affected’ could be identified” (ibid.). The
Court thus concluded that this was “a question concerning matters of
substance relating to the merits of the case” (ibid., para. 76). Since “the
question of what States may be ‘affected’ by the decision on the merits is
not in itself a jurisdictional problem”, the Court found that it

“has no choice but to avail itself of Article 79, paragraph 7, of the
present Rules of Court, and declare that the objection based on the

multilateral treaty reservation . . . does not possess, in the circum-
stances of the case, an exclusively preliminary character” (ibid,
para. 76).

44. Now that the Court has considered the substance of the dispute, it
becomes both possible and necessary for it to rule upon the points related
to the United States reservation which were not settled in 1984. It is
necessary because the Court’s jurisdiction, as it has frequently recalled, is
based on the consent of States, expressed in a variety of ways including
declarations made under Article 36, paragraph 2, of the Statute. It is the
declaration made by the United States under that Article which defines the
categories of dispute for which the United States consents to the Court’s
jurisdiction. If therefore that declaration, because of a reservation con-
tained in it, excludes from the disputes for which it accepts the Court’s
Jurisdiction certain disputes arising under multilateral treaties, the Court
must take that fact into account. The final decision on this point, which it
was not possible to take at the jurisdictional stage, can and must be taken
by the Court now when coming to its decision on the merits. If this were not
so, the Court would not have decided whether or not the objection was
well-founded, either at the jurisdictional stage, because it did not possess
an exclusively preliminary character, or at the merits stage, because it did
to some degree have such a character. It is now possible to resolve the
question of the application of the reservation because, in the light of the
Court’s full examination of the facts of the case and the law, the impli-
cations of the argument of collective self-defence raised by the United
States have become clear.

45. The reservation in question is not necessarily a bar to the United
States accepting the Court’s jurisdiction whenever a third State which may

22
33 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

be affected by the decision is not a party to the proceedings. According to
the actual text of the reservation, the United States can always disregard
this fact if it “specially agrees to jurisdiction”. Besides, apart from this
possibility, as the Court recently observed : “in principle a State may
validly waive an objection to jurisdiction which it might otherwise have
been entitled to raise” (1.C.J. Reports 1985, p. 216, para. 43). But it is clear
that the fact that the United States, having refused to participate at the
merits stage, did not have an opportunity to press again at that stage the
argument which, in the jurisdictional phase, it founded on its multilateral
treaty reservation cannot be tantamount to a waiver of the argument
drawn from the reservation. Unless unequivocally waived, the reservation
constitutes a limitation on the extent of the jurisdiction voluntarily ac-
cepted by the United States ; and, as the Court observed in the Aegean Sea
Continental Shelf case,

“It would not discharge its duty under Article 53 of the Statute if it
were to leave out of its consideration a reservation, the invocation of
which by the Respondent was properly brought to its notice earlier in
the proceedings.” (.C.J. Reports 1978, p. 20, para. 47.)

The United States has not in the present phase submitted to the Court any
arguments whatever, either on the merits proper or on the question — not
exclusively preliminary — of the multilateral treaty reservation. The Court
cannot therefore consider that the United States has waived the reserva-
tion or no longer ascribes to it the scope which the United States attributed
to it when last stating its position on this matter before the Court. This
conclusion is the more decisive inasmuch as a respondent’s non-partici-
pation requires the Court, as stated for example in the Fisheries Jurisdiction
cases, to exercise “particular circumspection and . .. special care” (Z.C.J.
Reports 1974, p. 10, para. 17, and p. 181, para. 18).

46. It has also been suggested that the United States may have waived
the multilateral treaty reservation by its conduct of its case at the juris-
dictional stage, or more generally by asserting collective self-defence in
accordance with the United Nations Charter as justification for its activi-
ties vis-a-vis Nicaragua. There is no doubt that the United States, during
its participation in the proceedings, insisted that the law applicable to the
dispute was to be found in multilateral treaties, particularly the United
Nations Charter and the Charter of the Organization of American States ;
indeed, it went so far as to contend that such treaties supervene and
subsume customary law on the subject. It is however one thing for a State
to advance a contention that the law applicable to a given dispute derives
from a specified source ; it is quite another for that State to consent to the
Court’s having jurisdiction to entertain that dispute, and thus to apply that
law to the dispute. The whole purpose of the United States argument as to
the applicability of the United Nations and Organization of American

23
34 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

States Charters was to convince the Court that the present dispute is one
“arising under” those treaties, and hence one which is excluded from
jurisdiction by the multilateral treaty reservation in the United States
declaration of acceptance of jurisdiction. It is impossible to interpret the
attitude of the United States as consenting to the Court’s applying mul-
tilateral treaty law to resolve the dispute, when what the United States was
arguing was that, for the very reason that the dispute “arises under”
multilateral treaties, no consent to its determination by the Court has ever
been given. The Court was fully aware, when it gave its 1984 Judgment,
that the United States regarded the law of the two Charters as applicable to
the dispute ; it did not then regard that approach as a waiver, nor can it do
so now. The Court is therefore bound to ascertain whether its jurisdiction is
limited by virtue of the reservation in question,

47. In order to fulfil this obligation, the Court is now in a position to
ascertain whether any third States, parties to multilateral treaties invoked
by Nicaragua in support of its claims, would be “affected” by the Judg-
ment, and are not parties to the proceedings leading up to it. The multi-
lateral treaties discussed in this connection at the stage of the proceedings
devoted to jurisdiction were four in number : the Charter of the United
Nations, the Charter of the Organization of American States, the Monte-
video Convention on the Rights and Duties of States of 26 December 1933,
and the Havana Convention on the Rights and Duties of States in the
Event of Civil Strife of 20 February 1928 (cf. CJ. Reports 1984, p. 422,
para. 68). However, Nicaragua has not placed any particular reliance on
the latter two treaties in the present proceedings ; and in reply to a question
by a Member of the Court on the point, the Nicaraguan Agent stated that
while Nicaragua had not abandoned its claims under these two conven-
tions, it believed “that the duties and obligations established by these
conventions have been subsumed in the Organization of American States
Charter”. The Court therefore considers that it will be sufficient to exam-
ine the position under the two Charters, leaving aside the possibility that
the dispute might be regarded as “arising” under either or both of the other
two conventions.

48. The argument of the Parties at the jurisdictional stage was addressed
primarily to the impact of the multilateral treaty reservation on Nicara-
gua’s claim that the United States has used force against it in breach of the
United Nations Charter and of the Charter of the Organization of Ameri-
can States, and the Court will first examine this aspect of the matter.
According to the views presented by the United States during the juris-
dictional phase, the States which would be “affected” by the Court’s
judgment were El Salvador, Honduras and Costa Rica. Clearly, even if
only one of these States is found to be “affected”, the United States
reservation takes full effect. The Court will for convenience first take the
case of El Salvador, as there are certain special features in the position of
this State. It is primarily for the benefit of El Salvador, and to help it to
respond to an alleged armed attack by Nicaragua, that the United States

24
35 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

claims to be exercising a right of collective self-defence, which it regards as
a justification of its own conduct towards Nicaragua. Moreover, El Sal-
vador, confirming this assertion by the United States, told the Court in the
Declaration of Intervention which it submitted on 15 August 1984 that it
considered itself the victim of an armed attack by Nicaragua, and that it
had asked the United States to exercise for its benefit the right of collective
self-defence. Consequently, in order to rule upon Nicaragua’s complaint
against the United States, the Court would have to decide whether any
justification for certain United States activities in and against Nicaragua
can be found in the right of collective self-defence which may, it is alleged,
be exercised in response to an armed attack by Nicaragua on El Salvador.
Furthermore, reserving for the present the question of the content of the
applicable customary international law, the right of self-defence is of
course enshrined in the United Nations Charter, so that the dispute is, to
this extent, a dispute ‘arising under a multilateral treaty” to which the
United States, Nicaragua and El Salvador are parties.

49. As regards the Charter of the Organization of American States, the
Court notes that Nicaragua bases two distinct claims upon this multilateral
treaty : it is contended, first, that the use of force by the United States
against Nicaragua in violation of the United Nations Charter is equally a
violation of Articles 20 and 21 of the Organization of American States
Charter, and secondly that the actions it complains of constitute interven-
tion in the internal and external affairs of Nicaragua in violation of Article
18 of the Organization of American States Charter. The Court will first
refer to the claim of use of force alleged to be contrary to Articles 20 and
21. Article 21 of the Organization of American States Charter provides :

“The American States bind themselves in their international rela-
tions not to have recourse to the use of force, except in the case of
self-defense in accordance with existing treaties or in fulfillment
thereof.”

Nicaragua argues that the provisions of the Organization of American
States Charter prohibiting the use of force are “coterminous with the
stipulations of the United Nations Charter”, and that therefore the vio-
lations by the United States of its obligations under the United Nations
Charter also, and without more, constitute violations of Articles 20 and 21
of the Organization of American States Charter.

50. Both Article 51 of the United Nations Charter and Article 21 of the
Organization of American States Charter refer to self-defence as an excep-
tion to the principle of the prohibition of the use of force. Unlike the
United Nations Charter, the Organization of American States Charter
does not use the expression “collective self-defence”, but refers to the case
of “self-defence in accordance with existing treaties or in fulfillment
thereof”, one such treaty being the United Nations Charter. Furthermore
it is evident that if actions of the United States complied with all re-
quirements of the United Nations Charter so as to constitute the exer-

25
36 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

cise of the right of collective self-defence, it could not be argued that they
could nevertheless constitute a violation of Article 21 of the Organization
of American States Charter. It therefore follows that the situation of El
Salvador with regard to the assertion by the United States of the right of
collective self-defence is the same under the Organization of American
States Charter as it is under the United Nations Charter.

51. In its Judgment of 26 November 1984, the Court recalled that
Nicaragua’s Application, according to that State, does not cast doubt on El
Salvador’s right to receive aid, military or otherwise, from the United
States (.C.J. Reports 1984, p. 430, para. 86). However, this refers to the
direct aid provided to the Government of El Salvador on its territory in
order to help it combat the insurrection with which it is faced, not to any
indirect aid which might be contributed to this combat by certain United
States activities in and against Nicaragua. The Court has to consider the
consequences of a rejection of the United States justification of its actions
as the exercise of the right of collective self-defence for the sake of El
Salvador, in accordance with the United Nations Charter. A judgment to
that effect would declare contrary to treaty-law the indirect aid which the
United States Government considers itself entitled to give the Government
of El Salvador in the form of activities in and against Nicaragua. The Court
would of course refrain from any finding on whether El Salvador could
lawfully exercise the right of individual self-defence ; but El Salvador
would still be affected by the Court’s decision on the lawfulness of resort
by the United States to collective self-defence. If the Court found that no
armed attack had occurred, then not only would action by the United
States in purported exercise of the right of collective self-defence prove to
be unjustified, but so also would any action which El Salvador might take
or might have taken on the asserted ground of individual self-defence.

52. It could be argued that the Court, if it found that the situation does
not permit the exercise by El Salvador of its right of self-defence, would not
be “affecting” that right itself but the application of it by El Salvador in the
circumstances of the present case. However, it should be recalled that the
condition of the application of the multilateral treaty reservation is not
that the “right” of a State be affected, but that the State itself be “affected”
— a broader criterion. Furthermore whether the relations between Nica-
ragua and El Salvador can be qualified as relations between an attacker
State and a victim State which is exercising its right of self-defence, would
appear to be a question in dispute between those two States. But El
Salvador has not submitted this dispute to the Court ; it therefore has a
right to have the Court refrain from ruling upon a dispute which it has not
submitted to it. Thus, the decision of the Court in this case would affect this
right of El Salvador and consequently this State itself.

53. Nor is it only in the case of a decision of the Court rejecting the
United States claim to be acting in self-defence that El Salvador would be

26
37 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“affected” by the decision. The multilateral treaty reservation does not
require, as a condition for the exclusion of a dispute from the jurisdiction
of the Court, that a State party to the relevant treaty be “adversely” or
“prejudicially” affected by the decision, even though this is clearly the case
primarily in view. In other situations in which the position of a State not
before the Court is under consideration (cf. Monetary Gold Removed from
Rome in 1943, I.C.J. Reports 1954, p. 32 ; Continental Shelf (Libyan Arab
Jamahiriya/ Malta), Application to Intervene, Judgment, 1.C.J. Reports
1984, p. 20, para. 31) it is clearly impossible to argue that that State may be
differently treated if the Court’s decision will not necessarily be adverse to
the interests of the absent State, but could be favourable to those interests.
The multilateral treaty reservation bars any decision that would “affect” a
third State party to the relevant treaty. Here also, it is not necessary to
determine whether the decision will “affect” that State unfavourably or
otherwise : the condition of the reservation is met if the State will neces-
sarily be “affected”, in one way or the other.

54. There may of course be circumstances in which the Court, having
examined the merits of the case, concludes that no third State could be
“affected” by the decision: for example, as pointed out in the 1984
Judgment, if the relevant claim is rejected on the facts (/.C.J. Reports 1984,
p. 425, para. 75). If the Court were to conclude in the present case, for
example, that the evidence was not sufficient for a finding that the United
States had used force against Nicaragua, the question of justification on
the grounds of self-defence would not arise, and there would be no pos-
sibility of El Salvador being “affected” by the decision. In 1984 the Court
could not, on the material available to it, exclude the possibility of such a
finding being reached after fuller study of the case, and could not therefore
conclude at once that El Salvador would necessarily be “affected” by the
eventual decision. It was thus this possibility which prevented the objec-
tion based on the reservation from having an exclusively preliminary
character.

55. As indicated in paragraph 49 above, there remains the claim of
Nicaragua that the United States has intervened in the internal and
external affairs of Nicaragua in violation of Article 18 of the Organization
of American States Charter. That Article provides :

“No State or group of States has the right to intervene, directly or
indirectly, for any reason whatever, in the internal or external affairs
of any other State. The foregoing principle prohibits not only armed
force but also any other form of interference or attempted threat
against the personality of the State or against its political, economic,
and cultural elements.”

The potential link, recognized by this text, between intervention and the
use of armed force, is actual in the present case, where the same activities
attributed to the United States are complained of under both counts, and

27
38 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the response of the United States is the same to each complaint — that it has
acted in self-defence. The Court has to consider what would be the impact,
for the States identified by the United States as likely to be “affected”, of a
decision whereby the Court would decline to rule on the alleged violation
of Article 21 of the Organization of American States Charter, concerning
the use of force, but passed judgment on the alleged violation of Article 18.
The Court will not here enter into the question whether self-defence may
justify an intervention involving armed force, so that it has to be treated as
not constituting a breach either of the principle of non-use of force or of
that of non-intervention. At the same time, it concludes that in the par-
ticular circumstances of this case, it is impossible to say that a ruling on the
alleged breach by the United States of Article 18 of the Organization of
American States Charter would not “affect” El Saivador.

56. The Court therefore finds that El Salvador, a party to the United
Nations Charter and to the Charter of the Organization of American
States, is a State which would be “affected” by the decision which the
Court would have to take on the claims by Nicaragua that the United
States has violated Article 2, paragraph 4, of the United Nations Charter
and Articles 18, 20 and 21 of the Organization of American States Charter.
Accordingly, the Court, which under Article 53 of the Statute has to be
“satisfied” that it has jurisdiction to decide each of the claims it is asked to
uphold, concludes that the jurisdiction conferred upon it by the United
States declaration of acceptance of jurisdiction under Article 36, para-
graph 2, of the Statute does not permit the Court to entertain these claiins.
It should however be recalled that, as will be explained further below, the
effect of the reservation in question is confined to barring the applicability
of the United Nations Charter and Organization of American States
Charter as multilateral treaty law, and has no further impact on the sources
of international law which Article 38 of the Statute requires the Court to

apply.

57. One of the Court’s chief difficulties in the present case has been the
determination of the facts relevant to the dispute. First of all, there is
marked disagreement between the Parties not only on the interpretation of
the facts, but even on the existence or nature of at least some of them.
Secondly, the respondent State has not appeared during the present merits
phase of the proceedings, thus depriving the Court of the benefit of its
complete and fully argued statement regarding the facts. The Court’s task
was therefore necessarily more difficult, and it has had to pay particular
heed, as said above, to the proper application of Article 53 of its Statute.
Thirdly, there is the secrecy in which some of the conduct attributed to one
or other of the Parties has been carried on. This makes it more difficult for
the Court not only to decide on the imputability of the facts, but also to

28
39 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

establish what are the facts. Sometimes there is no question, in the sense
that it does not appear to be disputed, that an act was done, but there are
conflicting reports, or a lack of evidence, as to who did it. The problem is
then not the legal process of imputing the act to a particular State for the
purpose of establishing responsibility, but the prior process of tracing
material proof of the identity of the perpetrator. The occurrence of the act
itself may however have been shrouded in secrecy. In the latter case, the
Court has had to endeavour first to establish what actually happened,
before entering on the next stage of considering whether the act (if proven)
was imputable to the State to which it has been attributed.

58. A further aspect of this case is that the conflict to which it relates has
continued and is continuing. It has therefore been necessary for the Court
to decide, for the purpose of its definition of the factual situation, what
period of time, beginning from the genesis of the dispute, should be taken
into consideration. The Court holds that genera! principles as to the
judicial process require that the facts on which its Judgment is based
should be those occurring up to the close of the oral proceedings on the
merits of the case. While the Court is of course very well aware, from
reports in the international press, of the developments in Central America
since that date, it cannot, as explained below (paragraphs 62 and 63), treat
such reports as evidence, nor has it had the benefit of the comments or
argument of either of the Parties on such reports. As the Court recalled
in the Nuclear Tests cases, where facts, apparently of such a nature as
materially to affect its decision, came to its attention after the close of
the hearings :

“It would no doubt have been possible for the Court, had it con-
sidered that the interests of justice so required, to have afforded the
Parties the opportunity, e.g., by reopening the oral proceedings, of
addressing to the Court comments on the statements made since the
close of those proceedings.” (1.C_J. Reports 1974, p. 264, para. 33 ;
p. 468, para. 34.)

Neither Party has requested such action by the Court; and since the
reports to which reference has been made do not suggest any profound
modification of the situation of which the Court is seised, but rather its
intensification in certain respects, the Court has seen no need to reopen the
hearings.

59. The Court is bound by the relevant provisions of its Statute and its
Rules relating to the system of evidence, provisions devised to guarantee
the sound administration of justice, while respecting the equality of the
parties. The presentation of evidence is governed by specific rules relating
to, for instance, the observance of time-limits, the communication of

29
40 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

evidence to the other party, the submission of observations on it by that
party, and the various forms of challenge by each party of the other’s
evidence. The absence of one of the parties restricts this procedure to some
extent. The Court is careful, even where both parties appear, to give each of
them the same opportunities and chances to produce their evidence ; when
the situation is complicated by the non-appearance of one of them, then a
fortiori the Court regards it as essential to guarantee as perfect equality as
possible between the parties. Article 53 of the Statute therefore obliges the
Court to employ whatever means and resources may enable it to satisfy
itself whether the submissions of the applicant State are well-founded in
fact and Jaw, and simultaneously to safeguard the essential principles of
the sound administration of justice.

60. The Court should now indicate how these requirements have to be
met in this case so that it can properly fulfil its task under that Article of its
Statute. In so doing, it is not unaware that its role is not a passive one ; and
that, within the limits of its Statute and Rules, it has freedom in estimating
the value of the various elements of evidence, though it is clear that general
principles of judicial procedure necessarily govern the determination of
what can be regarded as proved.

61. In this context, the Court has the power, under Article 50 of its
Statute, to entrust “any individual, body, bureau, commission or other
organization that it may select, with the task of carrying out an enquiry or
giving an expert opinion”, and such a body could be a group of judges
selected from among those sitting in the case. In the present case, however,
the Court felt it was unlikely that an enquiry of this kind would be practical
or desirable, particularly since such a body, if it was properly to perform its
task, might have found it necessary to go not only to the applicant State,
but also to several other neighbouring countries, and even to the respon-
dent State, which had refused to appear before the Court.

62. At all events, in the present case the Court has before it documen-
tary material of various kinds from various sources. A large number of
documents has been supplied in the form of reports in press articles, and
some also in the form of extracts from books. Whether these were pro-
duced by the applicant State, or by the absent Party before it ceased to
appear in the proceedings, the Court has been careful to treat them with
great caution ; even if they seem to meet high standards of objectivity, the
Court regards them not as evidence capable of proving facts, but as
material which can nevertheless contribute, in some circumstances, to
corroborating the existence of a fact, 1.e., as illustrative material additional
to other sources of evidence.

63. However, although it is perfectly proper that press information
should not be treated in itself as evidence for judicial purposes, public
knowledge of a fact may nevertheless be established by means of these
sources of information, and the Court can attach a certain amount of
weight to such public knowledge. In the case of United States Diplomatic

30
41 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

and Consular Staff in Tehran, the Court referred to facts which “are, for the
most part, matters of public knowledge which have received extensive
coverage in the world press and in radio and television broadcasts from
Iran and other countries” (1.C.J. Reports 1980, p. 9, para. 12). On the basis
of information, including press and broadcast material, which was “wholly
consistent and concordant as to the main facts and circumstances of the
case”, the Court was able to declare that it was satisfied that the allegations
of fact were well-founded (ibid., p. 10, para. 13). The Court has however to
show particular caution in this area. Widespread reports of a fact may
prove on closer examination to derive from a single source, and such
reports, however numerous, will in such case have no greater value as
evidence than the original source. It is with this important reservation that
the newspaper reports supplied to the Court should be examined in order
to assess the facts of the case, and in particular to ascertain whether such
facts were matters of public knowledge.

64. The material before the Court also includes statements by repre-
sentatives of States, sometimes at the highest political level. Some of these
statements were made before official organs of the State or of an inter-
national or regional organization, and appear in the official records of
those bodies. Others, made during press conferences or interviews, were
reported by the local or international press. The Court takes the view that
statements of this kind, emanating from high-ranking official political
figures, sometimes indeed of the highest rank, are of particular probative
value when they acknowledge facts or conduct unfavourable to the State
represented by the person who made them. They may then be construed as
a form of admission.

65. However, it is natural also that the Court should treat such state-
ments with caution, whether the official statement was made by an
authority of the Respondent or of the Applicant. Neither Article 53 of the
Statute, nor any other ground, could justify a selective approach, which
would have undermined the consistency of the Court’s methods and its
elementary duty to ensure equality between the Parties. The Court must
take account of the manner in which the statements were made public ;
evidently, it cannot treat them as having the same value irrespective of
whether the text is to be found in an official national or international
publication, or in a book or newspaper. It must also take note whether the
text of the official statement in question appeared in the language used by
the author or on the basis of a translation (cf. 1.C.J. Reports 1980, p. 10,
para. 13). It may also be relevant whether or not such a statement was
brought to the Court’s knowledge by official communications filed in
conformity with the relevant requirements of the Statute and Rules of
Court. Furthermore, the Court has inevitably had sometimes to interpret
the statements, to ascertain precisely to what degree they constituted
acknowledgments of a fact.

66. At the hearings in this case, the applicant State called five witnesses
to give oral evidence, and the evidence of a further witness was offered in

31
42 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the form of an affidavit “subscribed and sworn” in the United States,
District of Columbia, according to the formal requirements in force in that
place. A similar affidavit, sworn by the United States Secretary of State,
was annexed to the Counter-Memorial of the United States on the ques-
tions of jurisdiction and admissibility. One of the witnesses presented by
the applicant State was a national of the respondent State, formerly in the
employ of a government agency the activity of which is of a confidential
kind, and his testimony was kept strictly within certain limits ; the witness
was evidently concerned not to contravene the legislation of his country of
origin. In addition, annexed to the Nicaraguan Memorial on the merits
were two declarations, entitled “affidavits”, in the English language, by
which the authors “certify and declare” certain facts, each with a notarial
certificate in Spanish appended, whereby a Nicaraguan notary authenti-
cates the signature to the document. Similar declarations had been filed by
Nicaragua along with its earlier request for the indication of provisional
measures.

67. As regards the evidence of witnesses, the failure of the respondent
State to appear in the merits phase of these proceedings has resulted in two
particular disadvantages. First, the absence of the United States meant
that the evidence of the witnesses presented by the Applicant at the
hearings was not tested by cross-examination ; however, those witnesses
were subjected to extensive questioning from the bench. Secondly, the
Respondent did not itself present any witnesses of its own. This latter
disadvantage merely represents one aspect, and a relatively secondary one,
of the more general disadvantage caused by the non-appearance of the
Respondent.

68. The Court has not treated as evidence any part of the testimony
given which was not a statement of fact, but a mere expression of opinion
as to the probability or otherwise of the existence of such facts, not directly
known to the witness. Testimony of this kind, which may be highly sub-
jective, cannot take the place of evidence. An opinion expressed by a
witness is a mere personal and subjective evaluation of a possibility, which
has yet to be shown to correspond to a fact ; it may, in conjunction with
other material, assist the Court in determining a question of fact, but is not
proof in itself. Nor is testimony of matters not within the direct knowledge
of the witness, but known to him only from hearsay, of much weight ; as
the Court observed in relation to a particular witness in the Corfu Channel
case :

“The statements attributed by the witness . . . to third parties, of
which the Court has received no personal and direct confirmation, can
be regarded only as allegations falling short of conclusive evidence.”
(LCJ. Reports 1949, pp. 16-17.)

69. The Court has had to attach considerable significance to the decla-
rations made by the responsible authorities of the States concerned in
view of the difficulties which it has had to face in determining the facts.

32
43 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Nevertheless, the Court was still bound to subject these declarations to the
necessary critical scrutiny. A distinctive feature of the present case was that
two of the witnesses called to give oral evidence on behalf of Nicaragua
were members of the Nicaraguan Government, the Vice-Minister of the
Interior (Commander Carriôn), and the Minister of Finance (Mr. Huper).
The Vice-Minister of the Interior was also the author of one of the two
declarations annexed to the Nicaraguan Memorial on the merits, the
author of the other being the Minister for Foreign Affairs. On the United
States side, an affidavit was filed sworn by the Secretary of State. These
declarations at ministerial level on each side were irreconcilable as to their
statement of certain facts. In the view of the Court, this evidence is of such
a nature as to be placed in a special category. In the general practice of
courts, two forms of testimony which are regarded as prima facie of
superior credibility are, first the evidence of a disinterested witness — one
who is not a party to the proceedings and stands to gain or lose nothing
from its outcome — and secondly so much of the evidence of a party as is
against its own interest. Indeed the latter approach was invoked in this case
by counsel for Nicaragua.

70. A member of the government of a State engaged, not merely in
international litigation, but in litigation relating to armed conflict, will
probably tend to identify himself with the interests of his country, and to
be anxious when giving evidence to say nothing which could prove adverse
to its cause. The Court thus considers that it can certainly retain such parts
of the evidence given by Ministers, orally or in writing, as may be regarded
as contrary to the interests or contentions of the State to which the witness
owes allegiance, or as relating to matters not controverted. For the rest,
while in no way impugning the honour or veracity of the Ministers of either
Party who have given evidence, the Court considers that the special cir-
cumstances of this case require it to treat such evidence with great reserve.
The Court believes this approach to be the more justified in view of the
need to respect the equality of the parties in a case where one of them is no
longer appearing ; but this should not be taken to mean that the non-
appearing party enjoys a priori a presumption in its favour.

71. However, before outlining the limits of the probative effect of
declarations by the authorities of the States concerned, the Court would
recall that such declarations may involve legal effects, some of which it has
defined in previous decisions (Nuclear Tests, United States Diplomatic and
Consular Staff in Tehran cases). Among the legal effects which such
declarations may have is that they may be regarded as evidence of the truth
of facts, as evidence that such facts are attributable to the States the
authorities of which are the authors of these declarations and, to a lesser
degree, as evidence for the legal qualification of these facts. The Court is
here concerned with the significance of the official declarations as evidence
of specific facts and of their imputability to the States in question.

33
44 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

72. The declarations to which the Court considers it may refer are not
limited to those made in the pleadings and the oral argument addressed to
it in the successive stages of the case, nor are they limited to statements
made by the Parties. Clearly the Court is entitled to refer, not only to the
Nicaraguan pleadings and oral argument, but to the pleadings and oral
argument submitted to it by the United States before it withdrew from
participation in the proceedings, and to the Declaration of Intervention of
El Salvador in the proceedings. It is equally clear that the Court may take
account of public declarations to which either Party has specifically drawn
attention, and the text, or a report, of which has been filed as documentary
evidence. But the Court considers that, in its quest for the truth, it may also
take note of statements of representatives of the Parties (or of other States)
in international organizations, as well as the resolutions adopted or dis-
cussed by such organizations, in so far as factually relevant, whether or not
such material has been drawn to its attention by a Party.

73. In addition, the Court is aware of the existence and the contents of a
publication of the United States State Department entitled “Revolution
Beyond Our Borders”, Sandinista Intervention in Central America intended
to justify the policy of the United States towards Nicaragua. This publi-
cation was issued in September 1985, and on 6 November 1985 was
circulated as an official document of the United Nations General As-
sembly and the Security Council, at the request of the United States
(A/40/858 : S/17612) ; Nicaragua had circulated in reply a letter to the
Secretary-General, annexing inter alia an extract from its Memorial on the
Merits and an extract from the verbatim records of the hearings in the case
(A/40/907 ; S/17639). The United States publication was not submitted
to the Court in any formal manner contemplated by the Statute and Rules
of Court, though on 13 September 1985 the United States Information
Office in The Hague sent copies to an official of the Registry to be made
available to anyone at the Court interested in the subject. The represen-
tatives of Nicaragua before the Court during the hearings were aware of the
existence of this publication, since it was referred to in a question put to the
Agent of Nicaragua by a Member of the Court. They did not attempt to
refute before the Court what was said in that publication, pointing out that
materials of this kind “do not constitute evidence in this case”, and going
on to suggest that it “cannot properly be considered by the Court”. The
Court however considers that, in view of the special circumstances of this
case, it may, within limits, make use of information in such a publica-
tion.

74. In connection with the question of proof of facts, the Court notes
that Nicaragua has relied on an alleged implied admission by the United
States. It has drawn attention to the invocation of collective self-defence by
the United States, and contended that “the use of the justification of

34
45 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

collective self-defence constitutes a major admission of direct and sub-
stantial United States involvement in the military and paramilitary oper-
ations” directed against Nicaragua. The Court would observe that the
normal purpose of an invocation of self-defence is to justify conduct which
would otherwise be wrongful. If advanced as a justification in itself, not
coupled with a denial of the conduct alleged, it may well imply both an
admission of that conduct, and of the wrongfulness of that conduct in the
absence of the justification of self-defence. This reasoning would do away
with any difficulty in establishing the facts, which would have been the
subject of an implicit overall admission by the United States, simply
through its attempt to justify them by the right of self-defence. However, in
the present case the United States has not listed the facts or described the
measures which it claims to have taken in self-defence ; nor has it taken the
stand that it is responsible for all the activities of which Nicaragua accuses
it but such activities were justified by the right of self-defence. Since it has
not done this, the United States cannot be taken to have admitted all the
activities, or any of them ; the recourse to the right of self-defence thus
does not make possible a firm and complete definition of admitted facts.
The Court thus cannot consider reliance on self-defence to be an implicit
general admission on the part of the United States ; but it is certainly a
recognition as to the imputability of some of the activities complained
of.

* ke Ok OF OK

75. Before examining the complaint of Nicaragua against the United
States that the United States is responsible for the military capacity, if not
the very existence, of the contra forces, the Court will first deal with events
which, in the submission of Nicaragua, involve the responsibility of the
United States in a more direct manner. These are the mining of Nicaraguan
ports or waters in early 1984 ; and certain attacks on, in particular, Nica-
raguan port and oil installations in late 1983 and early 1984. It is the
contention of Nicaragua that these were not acts committed by members
of the contras with the assistance and support of United States agencies.
Those directly concerned in the acts were, it is claimed, not Nicaraguan
nationals or other members of the FDN or ARDE, but either United States
military personnel or persons of the nationality of unidentified Latin
American countries, paid by, and acting on the direct instructions of,
United States military or intelligence personnel. (These persons were
apparently referred to in the vocabulary of the CIA as “UCLAs” —
“Unilaterally Controlled Latino Assets”, and this acronym will be used,
purely for convenience, in what follows.) Furthermore, Nicaragua con-
tends that such United States personnel, while they may have refrained
from themselves entering Nicaraguan territory or recognized territorial
waters, directed the operations and gave very close logistic, intelligence
and practical support. A further complaint by Nicaragua which does not

35
46 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

relate to contra activity is that of overflights of Nicaraguan territory and
territorial waters by United States military aircraft. These complaints will
now be examined.

* *

76. On 25 February 1984, two Nicaraguan fishing vessels struck mines
in the Nicaraguan port of El Bluff, on the Atlantic coast. On 1 March 1984
the Dutch dredger Geoponte, and on 7 March 1984 the Panamanian vessel
Los Caraibes were damaged by mines at Corinto. On 20 March 1984 the
Soviet tanker Lugansk was damaged by a mine in Puerto Sandino. Further
vessels were damaged or destroyed by mines in Corinto on 28, 29 and
30 March. The period for which the mines effectively closed or restricted
access to the ports was some two months. Nicaragua claims that a total of
12 vessels or fishing boats were destroyed or damaged by mines, that
14 people were wounded and two people killed. The exact position of the
mines — whether they were in Nicaraguan internal waters or in its terri-
torial sea — has not been made clear to the Court : some reports indicate
that those at Corinto were not in the docks but in the access channel, or in
the bay where ships wait for a berth. Nor is there any direct evidence of the
size and nature of the mines ; the witness Commander Carrion explained
that the Nicaraguan authorities were never able to capture an unexploded
mine. According to press reports, the mines were laid on the sea-bed and
triggered either by contact, acoustically, magnetically or by water pres-
sure ; they were said to be small, causing a noisy explosion, but unlikely to
sink a ship. Other reports mention mines of varying size, some up to
300 pounds of explosives. Press reports quote United States administra-
tion officials as saying that mines were constructed by the CIA with the
help of a United States Navy Laboratory.

77. According to a report in Lloyds List and Shipping Gazette, respon-
sibility for mining was claimed on 2 March 1984 by the ARDE. On the
other hand, according to an affidavit by Mr. Edgar Chamorro, a former
political leader of the FDN, he was instructed by a CIA official to issue
a press release over the clandestine radio on 5 January 1984, claiming
that the FDN had mined several Nicaraguan harbours. He also stated
that the FDN in fact played no role in the mining of the harbours, but did
not state who was responsible. According to a press report, the contras
announced on 8 January 1984, that they were mining all Nicaraguan
ports, and warning all ships to stay away from them; but according
to the same report, nobody paid much attention to this announcement.
It does not appear that the United States Government itself issued any

36
47 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

warning or notification to other States of the existence and location of
the mines.

78. It was announced in the United States Senate on 10 April 1984 that
the Director of the CIA had informed the Senate Select Committee on
Intelligence that President Reagan had approved a CIA plan for the
mining of Nicaraguan ports; press reports state that the plan was
approved in December 1983, but according to a member of that Commit-
tee, such approval was given in February 1984. On 10 April 1984, the
United States Senate voted that

“it is the sense of the Congress that no funds . . . shall be obligated or
expended for the purpose of planning, directing, executing or sup-
porting the mining of the ports or territorial waters of Nicaragua”.

During a televised interview on 28 May 1984, of which the official trans-
cript has been produced by Nicaragua, President Reagan, when ques-
tioned about the mining of ports, said “Those were homemade mines...
that couldn’t sink a ship. They were planted in those harbors . . . by the
Nicaraguan rebels.” According to press reports quoting sources in the
United States administration, the laying of mines was effected from speed
boats, not by members of the ARDE or FDN, but by the “UCLAs”. The
mother ships used for the operation were operated, it is said, by United
States nationals ; they are reported to have remained outside the 12-mile
limit of Nicaraguan territorial waters recognized by the United States.
Other less sophisticated mines may, it appears, have been laid in ports and
in Lake Nicaragua by contras operating separately ; a Nicaraguan military
official was quoted in the press as stating that “most” of the mining activity
was directed by the United States.

79. According to Nicaragua, vessels of Dutch, Panamanian, Soviet,
Liberian and Japanese registry, and one (Homin) of unidentified regis-
try, were damaged by mines, though the damage to the Homin has also
been attributed by Nicaragua rather to gunfire from minelaying vessels.
Other sources mention damage to a British or a Cuban vessel. No direct
evidence is available to the Court of any diplomatic protests by a State
whose vessel had been damaged ; according to press reports, the Soviet
Government accused the United States of being responsible for the min-
ing, and the British Government indicated to the United States that it
deeply deplored the mining, as a matter of principle. Nicaragua has also
submitted evidence to show that the mining of the ports caused a rise in
marine insurance rates for cargo to and from Nicaragua, and that some
shipping companies stopped sending vessels to Nicaraguan ports.

37
48 MILITARY AND PARAMILITARY ACTIVITIES (SUDGMENT)

80. On this basis, the Court finds it established that, on a date in late
1983 or early 1984, the President of the United States authorized a United
States government agency to lay mines in Nicaraguan ports ; that in early
1984 mines were laid in or close to the ports of El Bluff, Corinto and Puerto
Sandino, either in Nicaraguan internal waters or in its territorial sea or
both, by persons in the pay and acting on the instructions of that agency,
under the supervision and with the logistic support of United States
agents ; that neither before the laying of the mines, nor subsequently, did
the United States Government issue any public and official warning to
international shipping of the existence and location of the mines ; and that
personal and material injury was caused by the explosion of the mines,
which also created risks causing a rise in marine insurance rates.

* *

81. The operations which Nicaragua attributes to the direct action of
United States personnel or “UCLAs”, in addition to the mining of ports,
are apparently the following :

(i) 8 September 1983 : an attack was made on Sandino international
airport in Managua by a Cessna aircraft, which was shot down ;

(ii) 13 September 1983 : an underwater oil pipeline and part of the oil
terminal at Puerto Sandino were blown up ;

(iii) 2 October 1983: an attack was made on oil storage facilities at
Benjamin Zeledon on the Atlantic coast, causing the loss of a large
quantity of fuel ;

(iv) 10 October 1983 : an attack was made by air and sea on the port of
Corinto, involving the destruction of five oil storage tanks, the loss of
millions of gallons of fuel, and the evacuation of large numbers of the
local population ;

(v) 14 October 1983 : the underwater oil pipeline at Puerto Sandino was
again blown up ;

(vi) 4/5 January 1984 : an attack was made by speedboats and helicop-
ters using rockets against the Potosi Naval Base ;

(vii) 24/25 February 1984 : an incident at El Bluff listed under this date
appears to be the mine explosion already mentioned in para-
graph 76 ;

(viii) 7 March 1984 : an attack was made on oil and storage facility at San
Juan del Sur by speedboats and helicopters ;

(ix) 28/30 March 1984: clashes occurred at Puerto Sandino between
speedboats, in the course of minelaying operations, and Nicaraguan
patrol boats ; intervention by a helicopter in support of the speed-
boats ;

(x) 9 April 1984 : a helicopter allegedly launched from a mother ship in
international waters provided fire support for an ARDE attack on
San Juan del Norte.

38
49 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

82. At the time these incidents occurred, they were considered to be acts
of the contras, with no greater degree of United States support than the
many other military and paramilitary activities of the contras. The decla-
ration of Commander Carrion lists the incidents numbered (i), (ii), (iv) and
(vi) above in the catalogue of activities of “mercenaries”, without distin-
guishing these items from the rest ; it does not mention items (iii), (v) and
(vii) to (x). According to a report in the New York Times (13 October 1983),
the Nicaraguan Government, after the attack on Corinto (item (iv) above)
protested to the United States Ambassador in Managua at the aid given by
the United States to the contras, and addressed a diplomatic note in the
same sense to the United States Secretary of State. The Nicaraguan
Memorial does not mention such a protest, and the Court has not been
supplied with the text of any such note.

83. On 19 October 1983, thus nine days after the attack on Corinto, a
question was put to President Reagan at a press conference. Nicaragua has
supplied the Court with the official transcript which, so far as relevant,
reads as follows :

“Question : Mr. President, regarding the recent rebel attacks on a
Nicaraguan oil depot, is it proper for the CIA to be involved in
planning such attacks and supplying equipment for air raids ? And do
the American people have a right to be informed about any CIA
role ?

The President : X think covert actions have been a part of govern-
ment and a part of government’s responsibilities for as long as there
has been a government. I’m not going to comment on what, if any,
connection such activities might have had with what has been going
on, or with some of the specific operations down there.

But I do believe in the right of a country when it believes that its
interests are best served to practice covert activity and then, while
your people may have a right to know, you can’t let your people know
without letting the wrong people know, those that are in opposition to
what you’re doing.”

Nicaragua presents this as one of a series of admissions “that the United
States was habitually and systematically giving aid to mercenaries carrying
out military operations against the Government of Nicaragua”. In the view
of the Court, the President’s refusal to comment on the connection
between covert activities and “what has been going on, or with some of the
specific operations down there” can, in its context, be treated as an
admission that the United States had something to do with the Corinto
attack, but not necessarily that United States personnel were directly
involved.

84. The evidence available to the Court to show that the attacks listed
above occurred, and that they were the work of United States personnel or
“UCLAs”, other than press reports, is as follows. In his declaration,

39
50 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Commander Carrién lists items (i), (ii), iv) and (vi), and in his oral
evidence before the Court he mentioned items (ii) and (iv). Items (vi) to (x)
were listed in what was said to bea classified CIA internal memorandum or
report, excerpts from which were published in the Wall Street Journal on
6 March 1985 ; according to the newspaper, “intelligence and congres-
sional officials” had confirmed the authenticity of the document. So far as
the Court is aware, no denial of the report was made by the United States
administration. The affidavit of the former FDN leader Edgar Chamorro
states that items (ii), (iv) and (vi) were the work of UCLAs despatched from
a CIA “mother ship”, though the FDN was told by the CIA to claim
responsibility. It is not however clear what the source of Mr. Chamorro’s
information was ; since there is no suggestion that he participated in the
operation (he states that the FDN “had nothing whatsoever to do” with it),
his evidence is probably strictly hearsay, and at the date of his affidavit, the
same allegations had been published in the press. Although he did not
leave the FDN until the end of 1984, he makes no mention of the attacks
listed above of January to April 1984.

85. The Court considers that it should eliminate from further con-
sideration under this heading the following items :

— the attack of 8 September 1983 on Managua airport (item (i)) : this was
claimed by the ARDE ; a press report is to the effect that the ARDE
purchased the aircraft from the CIA, but there is no evidence of CIA
planning, or the involvement of any United States personnel or
UCLAs ;

— the attack on Benjamin Zeledon on 2 October 1983 (item (iii)) : there is
no evidence of the involvement of United States personnel or
UCLAs ;

— the incident of 24-25 February 1984 (item vii), already dealt with under
the heading of the mining of ports.

86. On the other hand the Court finds the remaining incidents listed in
paragraph 81 to be established. The general pattern followed by these
attacks appears to the Court, on the basis of that evidence and of press
reports quoting United States administration sources, to have been as
follows. A “mother ship” was supplied (apparently leased) by the CIA ;
whether it was of United States registry does not appear. Speedboats, guns
and ammunition were supplied by the United States administration, and
the actual attacks were carried out by “UCLAs”. Helicopters piloted by
Nicaraguans and others piloted by United States nationals were also
involved on some occasions. According to one report the pilots were
United States civilians under contract to the CIA. Although it is not proved
that any United States military personnel took a direct part in the oper-
ations, agents of the United States participated in the planning, direction,
support and execution of the operations. The execution was the task rather

40
51 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

of the “UCLAs”, while United States nationals participated in the plan-
ning, direction and support. The imputability to the United States of these
attacks appears therefore to the Court to be established.

87. Nicaragua complains of infringement of its airspace by United
States military aircraft. Apart from a minor incident on 11 January 1984
involving a helicopter, as to which, according to a press report, it was
conceded by the United States that it was possible that the aircraft violated
Nicaraguan airspace, this claim refers to overflights by aircraft at high
altitude for intelligence reconnaissance purposes, or aircraft for supply
purposes to the contras in the field, and aircraft producing “sonic booms”.
The Nicaraguan Memorial also mentions low-level reconnaissance flights
by aircraft piloted by United States personnel in 1983, but the press report
cited affords no evidence that these flights, along the Honduran border,
involved any invasion of airspace. In addition Nicaragua has made a
particular complaint of the activities of a United States SR-71 plane
between 7 and 11 November 1984, which is said to have flown low over
several Nicaraguan cities “producing loud sonic booms and shattering
glass windows, to exert psychological pressure on the Nicaraguan Gov-
ernment and population”.

88. The evidence available of these overflights is as follows. During the
proceedings on jurisdiction and admissibility, the United States Govern-
ment deposited with the Court a “Background Paper” published in July
1984, incorporating eight aerial photographs of ports, camps, an airfield,
etc., in Nicaragua, said to have been taken between November 1981 and
June 1984. According to a press report, Nicaragua made a diplomatic
protest to the United States in March 1982 regarding overflights, but the
text of such protest has not been produced. In the course of a Security
Council debate on 25 March 1982, the United States representative said
that

“It is true that once we became aware of Nicaragua’s intentions
and actions, the United States Government undertook overflights
to safeguard our own security and that of other States which are
threatened by the Sandinista Government”,

and continued

“These overflights, conducted by unarmed, high-flying planes, for
the express and sole purpose of verifying reports of Nicaraguan
intervention, are no threat to regional peace and stability ; quite the
contrary.” (S/PV.2335, p. 48, emphasis added.)

41
52 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

The use of the present tense may be taken to imply that the overflights were
continuing at the time of the debate. Press reports of 12 November 1984
confirm the occurrence of sonic booms at that period, and report the
statement of Nicaraguan Defence Ministry officials that the plane respon-
sible was a United States SR-71.

89. The claim that sonic booms were caused by United States aircraft in
November 1984 rests on assertions by Nicaraguan Defence Ministry offi-
cials, reported in the United States press ; the Court is not however aware
of any specific denial of these flights by the United States Government. On
9 November 1984 the representative of Nicaragua in the Security Council
asserted that United States SR-71 aircraft violated Nicaraguan airspace on
7 and 9 November 1984 ; he did not specifically mention sonic booms in
this respect (though he did refer to an earlier flight by a similar aircraft, on
31 October 1984, as having been “accompanied by loud explosions” (S/PV.
2562, pp. 8-10)). The United States representative in the Security Council
did not comment on the specific incidents complained of by Nicaragua but
simply said that “the allegation which is being advanced against the United
States” was “without foundation” (ibid, p. 28).

90. As to low-level reconnaissance flights by United States aircraft, or
flights to supply the contras in the field, Nicaragua does not appear to have
offered any more specific evidence of these ; and it has supplied evidence
that United States agencies made a number of planes available to the
contras themselves for use for supply and low-level reconnaissance pur-
poses. According to Commander Carrion, these planes were supplied after
late 1982, and prior to the contras receiving the aircraft, they had to return
at frequent intervals to their basecamps for supplies, from which it may be
inferred that there were at that time no systematic overflights by United
States planes for supply purposes.

91. The Court concludes that, as regards the high-altitude overflights
for reconnaissance purposes, the statement admitting them made in the
Security Council is limited to the period up to March 1982. However, not
only is it entitled to take into account that the interest of the United States
in “verifying reports of Nicaraguan intervention” — the justification
offered in the Security Council for these flights — has not ceased or
diminished since 1982, but the photographs attached to the 1984 Back-
ground Paper are evidence of at least sporadic overflights subsequently. It
sees no reason therefore to doubt the assertion of Nicaragua that such
flights have continued. The Court finds that the incidents of overflights
causing “sonic booms” in November 1984 are to some extent a matter of
public knowledge. As to overflights of aircraft for supply purposes, it
appears from Nicaragua’s evidence that these were carried out generally, if
not exclusively, by the contras themselves, though using aircraft supplied to
them by the United States. Whatever other responsibility the United States

42
53 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

may have incurred in this latter respect, the only violations of Nicaraguan
airspace which the Court finds imputable to the United States on the basis
of the evidence before it are first of all, the high-altitude reconnaissance
flights, and secondly the low-altitude flights of 7 to 11 November 1984,
complained of as causing “sonic booms”.

92. One other aspect of activity directly carried out by the United States
in relation to Nicaragua has to be mentioned here, since Nicaragua has
attached a certain significance to it. Nicaragua claims that the United
States has on a number of occasions carried out military manoeuvres
jointly with Honduras on Honduran territory near the Honduras/Nica-
ragua frontier ; it alleges that much of the military equipment flown in to
Honduras for the joint manoeuvres was turned over to the contras when the
manoeuvres ended, and that the manoeuvres themselves formed part of a
general and sustained policy of force intended to intimidate the Govern-
ment of Nicaragua into accepting the political demands of the United
States Government. The manoeuvres in question are stated to have been
carried out in autumn 1982 ; February 1983 (“Ahuas Tara I’) ; August
1983 (“Ahuas Tara II”), during which American warships were, it is said,
sent to patrol the waters off both Nicaragua’s coasts ; November 1984,
when there were troop movements in Honduras and deployment of war-
ships off the Atlantic coast of Nicaragua ; February 1985 (“Ahuas Tara
HY’) ; March 1985 (“Universal Trek °85”) ; June 1985, paratrooper exer-
cises. As evidence of these manoeuvres having taken place, Nicaragua has
offered newspaper reports ; since there was no secrecy about the holding of
the manoeuvres, the Court considers that it may treat the matter as one of
public knowledge, and as such, sufficiently established.

* *

93. The Court must now examine in more detail the genesis, develop-
ment and activities of the contra force, and the role of the United States in
relation to it, in order to determine the legal significance of the conduct of
the United States in this respect. According to Nicaragua, the United
States “conceived, created and organized a mercenary army, the contra
force”. However, there is evidence to show that some armed opposition to
the Government of Nicaragua existed in 1979-1980, even before any
interference or support by the United States. Nicaragua dates the begin-
ning of the activity of the United States to “shortly after” 9 March 1981,
when, it was said, the President of the United States made a formal
presidential finding authorizing the CIA to undertake “covert activities”
directed against Nicaragua. According to the testimony of Commander

43
54 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Carrion, who stated that the “organized military and paramilitary activi-
ties” began in December 1981, there were Nicaraguan “anti-government
forces” prior to that date, consisting of

“just a few small bands very poorly armed, scattered along the
northern border of Nicaragua and . . . composed mainly of ex-
members of the Somoza’s National Guard. They did not have any
military effectiveness and what they mainly did was rustling cattle
and killing some civilians near the borderlines.”

These bands had existed in one form or another since the fall of the Somoza
government : the affidavit of Mr. Edgar Chamorro refers to “the ex-
National Guardsmen who had fled to Honduras when the Somoza gov-
ernment fell and had been conducting sporadic raids on Nicaraguan
border positions ever since”. According to the Nicaraguan Memorial, the
CIA initially conducted military and paramilitary activities against Nica-
ragua soon after the presidential finding of 9 March 1981, “through the
existing armed bands” ; these activities consisted of “raids on civilian
settlements, local militia outposts and army patrols”. The weapons used
were those of the former National Guard. In the absence of evidence,
the Court is unable to assess the military effectiveness of these bands at
that time ; but their existence is in effect admitted by the Nicaraguan
Government.

94. According to the affidavit of Mr. Chamorro, there was also a poli-
tical opposition to the Nicaraguan Government, established outside Nica-
ragua, from the end of 1979 onward, and in August 1981 this grouping
merged with an armed opposition force called the 15th of September
Legion, which had itself incorporated the previously disparate armed
opposition bands, through mergers arranged by the CIA. It was thus that
the FDN is said to have come into being. The other major armed oppo-
sition group, the ARDE, was formed in 1982 by Alfonso Robeio Callejas, a
former member of the original 1979 Junta and Edén Pastora Gomez, a
Sandinista military commander, leader of the FRS (Sandino Revolution-
ary Front) and later Vice-Minister in the Sandinista government. Nicara-
gua has not alleged that the United States was involved in the formation of
this body. Even on the face of the evidence offered by the Applicant,
therefore, the Court is unable to find that the United States created an
armed opposition in Nicaragua. However, according to press articles citing
official sources close to the United States Congress, the size of the contra
force increased dramatically once United States financial and other assis-
tance became available : from an initial body of 500 men (plus, according
to some reports, 1,000 Miskito Indians) in December 1981, the force grew
to 1,000 in February 1982, 1,500 in August 1982, 4,000 in December 1982,
5,500 in February 1983, 8,000 in June 1983 and 12,000 in November 1983.
When (as explained below) United States aid other than “humanitarian

44
55 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

assistance” was cut off in September 1984, the size of the force was
reported to be over 10,000 men.

95. The financing by the United States of the aid to the contras was
initially undisclosed, but subsequently became the subject of specific leg-
islative provisions and ultimately the stake in a conflict between the
legislative and executive organs of the United States. Initial activities in
1981 seem to have been financed out of the funds available to the CIA for
“covert” action ; according to subsequent press reports quoted by Nica-
ragua, $19.5 million was allocated to these activities. Subsequently, again
according to press sources, a further $19 million was approved in late 1981
for the purpose of the CIA plan for military and paramilitary operations
authorized by National Security Decision Directive 17. The budgetary
arrangements for funding subsequent operations up to the end of 1983
have not been made clear, though a press report refers to the United States
Congress as having approved “about $20 million” for the fiscal year to
30 September 1983, and from a Report of the Permanent Select Committee
on Intelligence of the House of Representatives (hereinafter called the
“Intelligence Committee”) it appears that the covert programme was
funded by the Intelligence Authorization Act relating to that fiscal year,
and by the Defense Appropriations Act, which had been amended by the
House of Representatives so as to prohibit “assistance for the purpose of
overthrowing the Government of Nicaragua”. In May 1983, this Commit-
tee approved a proposal to amend the Act in question so as to prohibit
United States support for military or paramilitary operations in Nicara-
gua. The proposal was designed to have substituted for these operations
the provision of open security assistance to any friendly Central American
country so as to prevent the transfer of military equipment from or through
Cuba or Nicaragua. This proposal was adopted by the House of Repre-
sentatives, but the Senate did not concur ; the executive in the meantime
presented a request for $45 million for the operations in Nicaragua for the
fiscal year to 30 September 1984. Again conflicting decisions emerged
from the Senate and House of Representatives, but ultimately a compro-
mise was reached. In November 1983, legislation was adopted, coming into
force on 8 December 1983, containing the following provision :

“During fiscal year 1984, not more than $24,000,000 of the funds
available to the Central Intelligence Agency, the Department of
Defense, or any other agency or entity of the United States involved in
intelligence activities may be obligated or expended for the purpose or

45
56 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

which would have the effect of supporting, directly or indirectly,
military or paramilitary operations in Nicaragua by any nation,
group, organization, movement, or individual.” (Intelligence Autho-
rization Act 1984, Section 108.)

96. In March 1984, the United States Congress was asked for a sup-
plemental appropriation of $21 million “to continue certain activities of
the Central Intelligence Agency which the President has determined are
important to the national security of the United States”, i.e., for further
support for the contras. The Senate approved the supplemental appropria-
tion, but the House of Representatives did not. In the Senate, two amend-
ments which were proposed but not accepted were : to prohibit the funds
appropriated from being provided to any individual or group known to
have as one of its intentions the violent overthrow of any Central American
government ; and to prohibit the funds being used for acts of terrorism in
or against Nicaragua. In June 1984, the Senate took up consideration of the
executive’s request for $28 million for the activities in Nicaragua for the
fiscal year 1985. When the Senate and the House of Representatives again
reached conflicting decisions, a compromise provision was included in the
Continuing Appropriations Act 1985 (Section 8066). While in principle
prohibiting the use of funds during the fiscal year to 30 September
1985

“for the purpose or which would have the effect of supporting,
directly or indirectly, military or paramilitary operations in Nicara-
gua by any nation, group, organization, movement or individual”,

the Act provided $14 million for that purpose if the President submitted a
report to Congress after 28 February 1985 justifying such an appropria-
tion, and both Chambers of Congress voted affirmatively to approve it.
Such a report was submitted on 10 April 1985 ; it defined United States
objectives toward Nicaragua in the following terms :

“United States policy toward Nicaragua since the Sandinistas’
ascent to power has consistently sought to achieve changes in Nica-
raguan government policy and behavior. We have not sought to
overthrow the Nicaraguan Government nor to force on Nicaragua a
specific system of government.”

The changes sought were stated to be:

“termination of all forms of Nicaraguan support for insurgencies or
subversion in neighboring countries ;

46
57 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

— reduction of Nicaragua’s expanded military/security apparatus to
restore military balance in the region ;

— severance of Nicaragua’s military and security ties to the Soviet
Bloc and Cuba and the return to those countries of their military
and security advisers now in Nicaragua ; and

— implementation of Sandinista commitment to the Organization of
American States to political pluralism, human rights, free elec-
tions, non-alignment, and a mixed economy.”

At the same time the President of the United States, in a press conference,
referred to an offer of a cease-fire in Nicaragua made by the opponents of
the Nicaraguan Government on 1 March 1984, and pledged that the
$14 million appropriation, if approved, would not be used for arms or
munitions, but for “food, clothing and medicine and other support for
survival” during the period “while the cease-fire offer is on the table”. On
23 and 24 April 1985, the Senate voted for, and the House of Represen-
tatives against, the $14 million appropriation.

97. In June 1985, the United States Congress was asked to approve the
appropriation of $38 million to fund military or paramilitary activities
against Nicaragua during the fiscal years 1985 and 1986 (ending 30 Sep-
tember 1986). This appropriation was approved by the Senate on 7 June
1985. The House of Representatives, however, adopted a proposal for an
appropriation of $27 million, but solely for humanitarian assistance to the
contras, and administration of the funds was to be taken out of the hands of
the CIA and the Department of Defense. The relevant legislation, as
ultimately agreed by the Senate and House of Representatives after sub-
mission to a Conference Committee, provided

“$27,000,000 for humanitarian assistance to the Nicaraguan demo-
cratic resistance. Such assistance shall be provided in such depart-
ment or agency of the United States as the President shall! designate,
except the Central Intelligence Agency or the Department of De-
fense ...

As used in this subsection, the term ‘humanitarian assistance’
means the provision of food, clothing, medicine, and other humani-
tarian assistance, and it does not include the provision of weapons,
weapons systems, ammunition, or other equipment, vehicles, or mate-
rial which can be used to inflict serious bodily harm or death.”

The Joint Explanatory Statement of the Conference Committee noted that
while the legislation adopted

47
58 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“does proscribe these two agencies [CIA and DOD] from adminis-
tering the funds and from providing any military training or advice to
the democratic resistance ... none of the prohibitions on the provision
of military or paramilitary assistance to the democratic resistance
prevents the sharing of intelligence information with the democratic
resistance”.

In the House of Representatives, it was stated that an assurance had been
given by the National Security Council and the White House that

“neither the [CIA] reserve for contingencies nor any other funds
available [would] be used for any material assistance other than that
authorized . . . for humanitarian assistance for the Nicaraguan demo-
cratic resistance, unless authorized by a future act of Congress”.

Finance for supporting the military and paramilitary activities of the
contras was thus available from the budget of the United States Govern-
ment from some time in 1981 until 30 September 1984; and finance
limited to “humanitarian assistance” has been available since that date
from the same source and remains authorized until 30 September 1986.

98. It further appears, particularly since the restriction just mentioned
was imposed, that financial and other assistance has been supplied from
private sources in the United States, with the knowledge of the Govern-
ment. So far as this was earmarked for “humanitarian assistance”, it was
actively encouraged by the United States President. According to press
reports, the State Department made it known in September 1984 that the
administration had decided “not to discourage” private American citizens
and foreign governments from supporting the contras. The Court notes
that this statement was prompted by an incident which indicated that some
private assistance of a military nature was being provided.

99. The Court finds at all events that from 1981 until 30 September 1984
the United States Government was providing funds for military and
paramilitary activities by the contras in Nicaragua, and thereafter for
“humanitarian assistance”. The most direct evidence of the specific pur-
poses to which it was intended that these funds should be put was given
by the oral testimony of a witness called by Nicaragua: Mr. David
MacMichael, formerly in the employment of the CIA as a Senior Estimates
Officer with the Analytic Group of the National Intelligence Council. He
informed the Court that in 1981 he participated in that capacity in dis-
cussion of a plan relating to Nicaragua, excerpts from which were subse-
quently published in the Washington Post, and he confirmed that, with the
exception of a detail (here omitted), these excerpts gave an accurate
account of the plan, the purposes of which they described as follows :

48
59 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“Covert operations under the CIA proposal, according to the NSC
records, are intended to :

‘Build popular support in Central America and Nicaragua for an
opposition front that would be nationalistic, anti-Cuban and anti-
Somoza.

Support the opposition front through formation and training of
action teams to collect intelligence and engage in paramilitary and
political operations in Nicaragua and elsewhere.

Work primarily through non-Americans’
to achieve these covert objectives . . .”

100. Evidence of how the funds appropriated were spent, during the
period up to autumn 1984, has been provided in the affidavit of the former
FDN leader, Mr. Chamorro ; in that affidavit he gives considerable detail
as to the assistance given to the FDN. The Court does not however possess
any comparable direct evidence as to support for the ARDE, though press
reports suggest that such suppport may have been given at some stages.
Mr. Chamorro states that in 1981 former National Guardsmen in exile
were offered regular salaries from the CIA, and that from then on arms
(FAL and AK-47 assault rifles and mortars), ammunition, equipment and
food were supplied by the CIA. When he worked full time for the FDN, he
himself received a salary, as did the other FDN directors. There was alsoa
budget from CIA funds for communications, assistance to Nicaraguan
refugees or family members of FDN combatants, and a military and
logistics budget ; however, the latter was not large since all arms, muni-
tions and military equipment, including uniforms, boots and radio equip-
ment, were acquired and delivered by the CIA.

101. According to Mr. Chamorro, training was at the outset provided by
Argentine military officers, paid by the CIA, gradually replaced by CIA
personnel. The training given was in

“guerrilla warfare, sabotage, demolitions, and in the use of a variety of
weapons, including assault rifles, machine guns, mortars, grenade
launchers, and explosives, such as Claymore mines... also. . . in field
communications, and the CIA taught us how to use certain sophis-
ticated codes that the Nicaraguan Government forces would not be
able to decipher”.

The CIA also supplied the FDN with intelligence, particularly as to
Nicaraguan troop movements, derived from radio and telephonic inter-
ception, code-breaking, and surveillance by aircraft and satellites. Mr
Chamorro also refers to aircraft being supplied by the CIA ; from press
reports it appears that those were comparatively small aircraft suitable for
reconnaissance and a certain amount of supply-dropping, not for offensive

49
60 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

operations. Helicopters with Nicaraguan crews are reported to have taken
part in certain operations of the “UCLAs” (see paragraph 86 above), but
there is nothing to show whether these belonged to the contras or were lent
by United States agencies.

102. It appears to be recognized by Nicaragua that, with the exception
of some of the operations listed in paragraph 81 above, operations on
Nicaraguan territory were carried out by the contras alone, all United
States trainers or advisers remaining on the other side of the frontier, or in
international waters. It is however claimed by Nicaragua that the United
States Government has devised the strategy and directed the tactics of the
contra force, and provided direct combat support for its military opera-
tions,

103. In support of the claim that the United States devised the strategy
and directed the tactics of the contras, counsel for Nicaragua referred to the
successive stages of the United States legislative authorization for funding
the contras (outlined in paragraphs 95 to 97 above), and observed that
every offensive by the contras was preceded by a new infusion of funds
from the United States. From this, it is argued, the conclusion follows that
the timing of each of those offensives was determined by the United States.
In the sense that an offensive could not be launched until the funds were
available, that may well be so ; but, in the Court’s view, it does not follow
that each provision of funds by the United States was made in order to set
in motion a particular offensive, and that that offensive was planned by the
United States.

104. The evidence in support of the assertion that the United States
devised the strategy and directed the tactics of the contras appears to the
Court to be as follows. There is considerable material in press reports of
statements by FDN officials indicating participation of CIA advisers in
planning and the discussion of strategy or tactics, confirmed by the affi-
davit of Mr. Chamorro. Mr. Chamorro attributes virtually a power of
command to the CIA operatives : he refers to them as having “ordered” or
“instructed” the FDN to take various action. The specific instances of
influence of United States agents on strategy or tactics which he gives are
as follows : the CIA, he says, was at the end of 1982 “urging” the FDN to
launch an offensive designed to take and hold Nicaraguan territory. After
the failure of that offensive, the CIA told the FDN to move its men back
into Nicaragua and keep fighting. The CIA in 1983 gave a tactical directive
not to destroy farms and crops, and in 1984 gave a directive to the opposite
effect. In 1983, the CIA again indicated that they wanted the FDN to
launch an offensive to seize and hold Nicaraguan territory. In this respect,
attention should also be drawn to the statement of Mr. Chamorro (para-
graph 101 above) that the CIA supplied the FDN with intelligence, par-
ticularly as to Nicaraguan troop movements, and small aircraft suitable for
reconnaissance and a certain amount of supply-dropping. Emphasis has
been placed, by Mr. Chamorro, by Commander Carrion, and by counsel

50
61 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

for Nicaragua, on the impact on contra tactics of the availability of intel-
ligence assistance and, still more important, supply aircraft.

105. It has been contended by Nicaragua that in 1983 a “new strategy”
for contra operations in and against Nicaragua was adopted at the highest
level of the United States Government. From the evidence offered in
support of this, it appears to the Court however that there was, around this
time, a change in contra strategy, and a new policy by the United States
administration of more overt support for the contras, culminating in the
express legislative authorization in the Department of Defense Appro-
priations Act, 1984, section 775, and the Intelligence Authorization Act for
Fiscal Year 1984, section 108. The new contra strategy was said to be to
attack “economic targets like electrical plants and storage facilities” and
fighting in the cities.

106. In the light of the evidence and material available to it, the Court is
not satisfied that all the operations launched by the contra force, at every
stage of the conflict, reflected strategy and tactics wholly devised by the
United States. However, it is in the Court’s view established that the
support of the United States authorities for the activities of the contras
took various forms over the years, such as logistic support, the supply of
information on the location and movements of the Sandinista troops, the
use of sophisticated methods of communication, the deployment of field
broadcasting networks, radar coverage, etc. The Court finds it clear that a
number of military and paramilitary operations by this force were decided
and planned, if not actually by United States advisers, then at least in close
collaboration with them, and on the basis of the intelligence and logistic
support which the United States was able to offer, particularly the supply
aircraft provided to the contras by the United States.

107. To sum up, despite the secrecy which surrounded it, at least ini-
tially, the financial support given by the Government of the United States
to the military and paramilitary activities of the contras in Nicaragua is a
fully established fact. The legislative and executive bodies of the respon-
dent State have moreover, subsequent to the controversy which has been
sparked off in the United States, openly admitted the nature, volume and
frequency of this support. Indeed, they clearly take responsibility for it,
this government aid having now become the major element of United
States foreign policy in the region. As to the ways in which such financial
support has been translated into practical assistance, the Court has been
able to reach a general finding.

108. Despite the large quantity of documentary evidence and testimony
which it has examined, the Court has not been able to satisfy itself that the
respondent State “created” the contra force in Nicaragua. It seems certain

51
62 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

that members of the former Somoza National Guard, together with civilian
opponents to the Sandinista régime, withdrew from Nicaragua soon after
that régime was installed in Managua, and sought to continue their strug-
gle against it, even if in a disorganized way and with limited and ineffectual
resources, before the Respondent took advantage of the existence of these
opponents and incorporated this fact into its policies vis-a-vis the régime of
the Applicant. Nor does the evidence warrant a finding that the United
States gave “direct and critical combat support”, at least if that form of
words is taken to mean that this support was tantamount to direct inter-
vention by the United States combat forces, or that all contra operations
reflected strategy and tactics wholly devised by the United States. On the
other hand, the Court holds it established that the United States autho-
rities largely financed, trained, equipped, armed and organized the
FDN.

109. What the Court has to determine at this point is whether or not the
relationship of the contras to the United States Government was so much
one of dependence on the one side and control on the other that it would be
right to equate the contras, for legal purposes, with an organ of the United
States Government, or as acting on behalf of that Government. Here it is
relevant to note that in May 1983 the assessment of the Intelligence
Committee, in the Report referred to in paragraph 95 above, was that the
contras “constitute[d] an independent force” and that the “only element of
control that could be exercised by the United States” was “cessation of
aid”. Paradoxically this assessment serves to underline, a contrario, the
potential for control inherent in the degree of the contras’ dependence on
aid. Yet despite the heavy subsidies and other support provided to them by
the United States, there is no clear evidence of the United States having
actually exercised such a degree of control in all fields as to justify treating
the contras as acting on its behalf.

110. So far as the potential contro! constituted by the possibility of
cessation of United States military aid is concerned, it may be noted that
after | October 1984 such aid was no longer authorized, though the sharing
of intelligence, and the provision of “humanitarian assistance” as defined
in the above-cited legislation (paragraph 97) may continue. Yet, according
to Nicaragua’s own case, and according to press reports, contra activity has
continued. In sum, the evidence available to the Court indicates that the
various forms of assistance provided to the contras by the United States
have been crucial to the pursuit of their activities, but is insufficient to
demonstrate their complete dependence on United States aid. On the other
hand, it indicates that in the initial years of United States assistance the
contra force was so dependent. However, whether the United States Gov-
ernment at any stage devised the strategy and directed the tactics of the
contras depends on the extent to which the United States made use of the
potential for control inherent in that dependence. The Court already
indicated that it has insufficient evidence to reach a finding on this point. It
is a fortiori unable to determine that the contra force may be equated for

52
63 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

legal purposes with the forces of the United States. This conclusion,
however, does not of course suffice to resolve the entire question of the
responsibility incurred by the United States through its assistance to the
contras.

111. In the view of the Court it is established that the contra force has, at
least at one period, been so dependent on the United States that it could
not conduct its crucial or most significant military and paramilitary activ-
ities without the multi-faceted support of the United States. This finding is
fundamental in the present case. Nevertheless, adequate direct proof that
all or the great majority of contra activities during that period received this
support has not been, and indeed probably could not be, advanced in every
respect. It will suffice the Court to stress that a degree of control by the
United States Government, as described above. is inherent in the position
in which the contra force finds itself in relation to that Government.

112. To show the existence of this control, the Applicant argued before
the Court that the political leaders of the contra force had been selected,
installed and paid by the United States ; it also argued that the purpose
herein was both to guarantee United States control over this force, and to
excite sympathy for the Government’s policy within Congress and among
the public in the United States. According to the affidavit of Mr. Cha-
morro, who was directly concerned, when the FDN was formed “the name
of the organization, the members of the political junta, and the members of
the general staff were all chosen or approved by the CIA” ; later the CIA
asked that a particular person be made head of the political directorate of
the FDN, and this was done. However, the question of the selection,
installation and payment of the leaders of the contra force is merely one
aspect among others of the degree of dependency of that force. This partial
dependency on the United States authorities, the exact extent of which the
Court cannot establish, may certainly be inferred inter alia from the fact
that the leaders were selected by the United States. But it may also be
inferred from other factors, some of which have been examined by the
Court, such as the organization, training and equipping of the force, the
planning of operations, the choosing of targets and the operational support
provided.

113. The question of the degree of control of the contras by the United
States Government is relevant to the claim of Nicaragua attributing
responsibility to the United States for activities of the contras whereby the
United States has, it is alleged, violated an obligation of international law
not to kill, wound or kidnap citizens of Nicaragua. The activities in
question are said to represent a tactic which includes “the spreading of
terror and danger to non-combatants as an end in itself with no attempt to

53
64 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

observe humanitarian standards and no reference to the concept of mili-
tary necessity”. In support of this, Nicaragua has catalogued numerous
incidents, attributed to “CIA-trained mercenaries” or “mercenary forces”,
of kidnapping, assassination, torture, rape, killing of prisoners, and killing
of civilians not dictated by military necessity. The declaration of Com-
mander Carrion annexed to the Memorial lists the first such incident in
December 1981, and continues up to the end of 1984. Two of the witnesses
called by Nicaragua (Father Loison and Mr. Glennon) gave oral evidence
as to events of this kind. By way of examples of evidence to provide “direct
proof of the tactics adopted by the contras under United States guidance
and control”, the Memorial of Nicaragua offers a statement, reported in
the press, by the ex-FDN leader Mr. Edgar Chamorro, repeated in the
latter’s affidavit, of assassinations in Nicaraguan villages ; the alleged
existence of a classified Defence Intelligence Agency report of July 1982,
reported in the New York Times on 21 October 1984, disclosing that the
contras were carrying out assassinations ; and the preparation by the CIA
in 1983 of a manual of psychological warfare. At the hearings, reliance was
also placed on the affidavit of Mr. Chamorro.

114. In this respect, the Court notes that according to Nicaragua, the
contras are no more than bands of mercenaries which have been recruited,
organized, paid and commanded by the Government of the United States.
This would mean that they have no real autonomy in relation to that
Government. Consequently, any offences which they have committed
would be imputable to the Government of the United States, like those of
any other forces placed under the latter’s command. In the view of Nica-
ragua, “stricto sensu, the military and paramilitary attacks launched by the
United States against Nicaragua do not constitute a case of civil strife.
They are essentially the acts of the United States.” If such a finding of the
imputability of the acts of the contras to the United States were to be made,
no question would arise of mere complicity in those acts, or of incitement
of the contras to commit them.

115. The Court has taken the view (paragraph 110 above) that United
States participation, even if preponderant or decisive, in the financing,
organizing, training, supplying and equipping of the contras, the selection
of its military or paramilitary targets, and the planning of the whole of its
operation, is still insufficient in itself, on the basis of the evidence in the
possession of the Court, for the purpose of attributing to the United States
the acts committed by the contras in the course of their military or
paramilitary operations in Nicaragua. All the forms of United States
participation mentioned above, and even the general control by the res-
pondent State over a force with a high degree of dependency on it, would
not in themselves mean, without further evidence, that the United States
directed or enforced the perpetration of the acts contrary to human rights
and humanitarian law alleged by the applicant State. Such acts could well
be committed by members of the contras without the control of the United

54
65 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

States. For this conduct to give rise to legal responsibility of the United
States, it would in principle have to be proved that that State had effective
control of the military or paramilitary operations in the course of which the
alleged violations were committed.

116. The Court does not consider that the assistance given by the
United States to the contras warrants the conclusion that these forces are
subject to the United States to such an extent that any acts they have
committed are imputable to that State. It takes the view that the contras
remain responsible for their acts, and that the United States is not respon-
sible for the acts of the contras, but for its own conduct vis-à-vis Nicaragua,
including conduct related to the acts of the contras. What the Court has to
investigate is not the complaints relating to alleged violations of humani-
tarian law by the contras, regarded by Nicaragua as imputable to the
United States, but rather unlawful acts for which the United States may be
responsible directly in connection with the activities of the contras. The
lawfulness or otherwise of such acts of the United States is a question
different from the violations of humanitarian law of which the contras may
or may not have been guilty. It is for this reason that the Court does not
have to determine whether the violations of humanitarian law attributed to
the contras were in fact committed by them. At the same time, the question
whether the United States Government was, or must have been, aware at
the relevant time that allegations of breaches of humanitarian law were
being made against the contras is relevant to an assessment of the lawful-
ness of the action of the United States. In this respect, the material facts are
primarily those connected with the issue in 1983 of a manual of psycho-
logical operations.

117. Nicaragua has in fact produced in evidence before the Court two
publications which it claims were prepared by the CIA and supplied to the
contras in 1983. The first of these, in Spanish, is entitled “Operaciones
sicolôgicas en guerra de guerrillas” (Psychological Operations in Guerrilla
Warfare), by “Tayacän” ; the certified copy supplied to the Court carries no
publisher’s name or date. In its Preface, the publication is described as

“a manual for the training of guerrillas in psychological operations,
and its application to the concrete case of the Christian and demo-
cratic crusade being waged in Nicaragua by the Freedom Com-
mandos”.

The second is entitled the Freedom Fighters Manual, with the subtitle
“Practical guide to liberating Nicaragua from oppression and misery by
paralyzing the military-industrial complex of the traitorous marxist state
without having to use special tools and with minimal risk for the comba-
tant”, The text is printed in English and Spanish, and illustrated with
simple drawings : it consists of guidance for elementary sabotage tech-
niques. The only indications available to the Court of its authorship are
reports in the New York Times, quoting a United States Congressman and

55
66 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Mr. Edgar Chamorro as attributing the book to the CIA. Since the evi-
dence linking the Freedom Fighter’s Manual to the CIA is no more than
newspaper reports the Court will not treat its publication as an act impu-
table to the United States Government for the purposes of the present
case.

118. The Court will therefore concentrate its attention on the other
manual, that on “Psychological Operations”. That this latter manual was
prepared by the CIA appears to be clearly established : a report published
in January 1985 by the Intelligence Committee contains a specific state-
ment to that effect. It appears from this report that the manual was printed
in several editions ; only one has been produced and it is of that text that
the Court will take account. The manual is devoted to techniques for
winning the minds of the population, defined as including the guerrilla
troops, the enemy troops and the civilian population. In general, such parts
of the manual as are devoted to military rather than political and ideo-
logical matters are not in conflict with general humanitarian law ; but there
are marked exceptions. A section on “Implicit and Explicit Terror”, while
emphasizing that “the guerrillas should be careful not to become an
explicit terror, because this would result in a loss of popular support”, and
stressing the need for good conduct toward the population, also includes
directions to destroy military or police installations, cut lines of commu-
nication, kidnap officials of the Sandinista government, etc. Reference is
made to the possibility that “it should be necessary . . . to fire on a citizen
who was trying to leave the town”, to be justified by the risk of his
informing the enemy. Furthermore, a section on “Selective Use of Violence
for Propagandistic Effects” begins with the words :

“It is possible to neutralize carefully selected and planned targets,
such as court judges, nesta judges, police and State Security officials,
CDS chiefs, etc. For psychological purposes it is necessary to take
extreme precautions, and it is absolutely necessary to gather together
the population affected, so that they will be present, take part in the
act, and formulate accusations against the oppressor.”

In a later section on “Control of mass concentrations and meetings”, the
following guidance is given (inter alia) :

“If possible, professional criminals will be hired to carry out spe-
cific selective ‘jobs’.

Specific tasks will be assigned to others, in order to create a ‘martyr’
for the cause, taking the demonstrators to a confrontation with the
authorities, in order to bring about uprisings or shootings, which will
cause the death of one or more persons, who would become the
martyrs, a situation that should be made use of immediately against
the régime, in order to create greater conflicts.”

56
67 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

119. According to the affidavit of Mr. Chamorro, about 2,000 copies of
the manual were distributed to members of the FDN, but in those copies
Mr. Chamorro had arranged for the pages containing the last two passages
quoted above to be torn out and replaced by expurgated pages. According
to some press reports, another edition of 3,000 copies was printed (though
according to one report Mr. Chamorro said that he knew of no other
edition), of which however only some 100 are said to have reached Nica-
ragua, attached to balloons. He was quoted in a press report as saying that
the manual was used to train “dozens of guerrilla leaders” for some six
months from December 1983 to May 1984. In another report he is quoted
as saying that “people did not read it” and that most of the copies were
used in a special course on psychological warfare for middle-level com-
manders. In his affidavit, Mr. Chamorro reports that the attitude of some
unit commanders, in contrast to that recommended in the manual, was that
“the best way to win the loyalty of the civilian population was to intimidate
it” — by murders, mutilations, etc. — “and make it fearful of us”.

120. A question examined by the Intelligence Committee was whether
the preparation of the manual was a contravention of United States legis-
lation and executive orders ; inter alia, it examined whether the advice on
“neutralizing” local officials contravened Executive Order 12333. This
Executive Order, re-enacting earlier directives, was issued by President
Reagan in December 1981 ; it provides that

“2.11. No person employed by or acting on behalf of the United
States Government shall engage in or conspire to engage in, assassi-
nation.

2.12. No agency of the Intelligence Community shall participate in
or request any person to undertake activities forbidden by this
Order.” (US Code, Congressional and Administrative News, 97th Con-
gress, First Session, 1981, p. B.114.)

The manual was written, according to press reports, by “a low-level con-
tract employee” of the CIA; the Report of the Intelligence Committee
concluded :

“The Committee believes that the manual has caused embarrass-
ment to the United States and should never have been released in any
of its various forms. Specific actions it describes are repugnant to
American values.

The original purpose of the manual was to provide training to
moderate FDN behavior in the field. Yet, the Committee believes
that the manual was written, edited, distributed and used without
adequate supervision. No one but its author paid much attention

57
68 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

to the manual. Most CIA officials learned about it from news ac-
counts.

The Committee was told that CIA officers should have reviewed the
manual and did not. The Committee was told that all CIA officers
should have known about the Executive Order’s ban on assassination
... but some did not. The entire publication and distribution of the
manual was marked within the Agency by confusion about who had
authority and responsibility for the manual. The incident of the
manual illustrates once again to a majority of the Committee that the
CIA did not have adequate command and control of the entire
Nicaraguan covert action ...

CIA officials up the chain of command either never read the man-
ual or were never made aware of it. Negligence, not intent to violate
the law, marked the manual’s history.

The Committee concluded that there was no intentional violation
of Executive Order 12333.”

When the existence of the manual became known at the level of the United
States Congress, according to one press report, “the CIA urged rebels to
ignore all its recommendations and began trying to recall copies of the
document”.

121. When the Intelligence Committee investigated the publication of
the psychological operations manual, the question of the behaviour of the
contras in Nicaragua became of considerable public interest in the United
States, and the subject of numerous press reports. Attention was thus
drawn to allegations of terrorist behaviour or atrocities said to have been
committed against civilians, which were later the subject of reports by
various investigating teams, copies of which have been supplied to the
Court by Nicaragua. According to the press, CIA officials presented to the
Intelligence Committee in 1984 evidence of such activity, and stated that
this was the reason why the manual was prepared, it being intended to
“moderate the rebels’ behaviour”. This report is confirmed by the finding
of the Intelligence Committee that “The original purpose of the manual
was to provide training to moderate FDN behaviour in the field”. At the
time the manual was prepared, those responsible were aware of, at the
least, allegations of behaviour by the contras inconsistent with humani-
tarian law.

122. The Court concludes that in 1983 an agency of the United States
Government supplied to the FDN a manual on psychological guerrilla
warfare which, while expressly discouraging indiscriminate violence
against civilians, considered the possible necessity of shooting civilians
who were attempting to leave a town ; and advised the “neutralization” for
propaganda purposes of local judges, officials or notables after the sem-

58
69 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

blance of trial in the presence of the population. The text supplied to the
contras also advised the use of professional criminals to perform unspeci-
fied “jobs”, and the use of provocation at mass demonstrations to produce
violence on the part of the authorities so as to make “martyrs”.

123. Nicaragua has complained to the Court of certain measures of an
economic nature taken against it by the Government of the United States,
beginning with the cessation of economic aid in April 1981, which it
regards as an indirect form of intervention in its internal affairs. According
to information published by the United States Government, it provided
more than $100 million in economic aid to Nicaragua between July 1979
and January 1981 ; however, concern in the United States Congress about
certain activities attributed to the Nicaraguan Government led to a
requirement that, before disbursing assistance to Nicaragua, the President
certify that Nicaragua was not “aiding, abetting or supporting acts of
violence or terrorism in other countries” (Special Central American Assis-
tance Act, 1979, Sec. 536 (g)). Such a certification was given in September
1980 (45 Federal Register 62779), to the effect that

“on the basis of an evaluation of the available evidence, that the
Government of Nicaragua ‘has not co-operated with or harbors any
international terrorist organization or is aiding, abetting or support-
ing acts of violence or terrorism in other countries’ ”.

An official White House press release of the same date stated that

“The certification is based upon a careful consideration and eval-
uation of all the relevant evidence provided by the intelligence com-
munity and by our Embassies in the field . . . Our intelligence agencies
as well as our Embassies in Nicaragua and neighboring countries were
fully consulted, and the diverse information and opinions from all
sources were carefully weighed.”

On I April 1981 however a determination was made to the effect that the
United States could no longer certify that Nicaragua was not engaged in
support for “terrorism” abroad, and economic assistance, which had been
suspended in January 1981, was thereby terminated. According to the
Nicaraguan Minister of Finance, this also affected loans previously con-
tracted, and its economic impact was more than $36 million per annum.
Nicaragua also claims that, at the multilateral level, the United States has

59
70 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

acted in the Bank for International Reconstruction and Development
and the Inter-American Development Bank to oppose or block loans to
Nicaragua.

124. On 23 September 1983, the President of the United States made a
proclamation modifying the system of quotas for United States imports of
sugar, the effect of which was to reduce the quota attributed to Nicaragua
by 90 per cent. The Nicaraguan Finance Minister assessed the economic
impact of the measure at between $15 and $18 million, due to the prefer-
ential system of prices that sugar has in the market of the United
States.

125. On 1 May 1985, the President of the United States made an
Executive Order, which contained a finding that “the policies and actions
of the Government of Nicaragua constitute an unusual] and extraordinary
threat to the national security and foreign policy of the United States” and
declared a “national emergency”. According to the President’s message to
Congress, this emergency situation had been created by “the Nicaraguan
Government’s aggressive activities in Central America”. The Executive
Order declared a total trade embargo on Nicaragua, prohibiting all
imports from and exports to that country, barring Nicaraguan vessels from
United States ports and excluding Nicaraguan aircraft from air transpor-
tation to and from the United States.

126. The Court has before it, in the Counter-Memorial on jurisdiction
and admissibility filed by the United States, the assertion that the United
States, pursuant to the inherent right of individual and collective self-
defence, and in accordance with the Inter-American Treaty of Reciprocal
Assistance, has responded to requests from El Salvador, Honduras and
Costa Rica, for assistance in their self-defence against aggression by
Nicaragua. The Court has therefore to ascertain, so far as possible, the
facts on which this claim is or may be based, in order to determine whether
collective self-defence constitutes a justification of the activities of the
United States here complained of. Furthermore, it has been suggested that,
as a result of certain assurances given by the Nicaraguan “Junta of the
Government of National Reconstruction” in 1979, the Government of
Nicaragua is bound by international obligations as regards matters which
would otherwise be matters of purely domestic policy, that it is in breach of
those obligations, and that such breach might justify the action of the
United States. The Court will therefore examine the facts underlying this
suggestion also.

127. Nicaragua claims that the references made by the United States to
the justification of collective self-defence are merely “pretexts” for the
activities of the United States. It has alleged that the true motive for the
conduct of the United States is unrelated to the support which it accuses

60
71 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Nicaragua of giving to the armed opposition in El Salvador, and that the
real objectives of United States policy are to impose its will upon Nica-
ragua and force it to comply with United States demands. In the Court’s
view, however, if Nicaragua has been giving support to the armed oppo-
sition in El Salvador, and if this constitutes an armed attack on El Salvador
and the other appropriate conditions are met, collective self-defence could
be legally invoked by the United States, even though there may be the
possibility of an additional motive, one perhaps even more decisive for the
United States, drawn from the political orientation of the present Nica-
raguan Government. The existence of an additional motive, other than
that officially proclaimed by the United States, could not deprive the latter
of its right to resort to collective self-defence. The conclusion to be drawn is
that special caution is called for in considering the allegations of the
United States concerning conduct by Nicaragua which may provide a
sufficient basis for self-defence.

128. In its Counter-Memorial on jurisdiction and admissibility, the
United States claims that Nicaragua has “promoted and supported guer-
rilla violence in neighboring countries”, particularly in El Salvador ; and
has openly conducted cross-border military attacks on its neighbours,
Honduras and Costa Rica. In support of this, it annexed to the Counter-
Memorial an affidavit by Secretary of State George P. Shultz. In his
affidavit, Mr. Shultz declares, inter alia, that:

“The United States has abundant evidence that the Government ot
Nicaragua has actively supported armed groups engaged in military
and paramilitary activities in and against El Salvador, providing such
groups with sites in Nicaragua for communications facilities, com-
mand and control headquarters, training and logistics support. The
Government of Nicaragua is directly engaged with these armed
groups in planning ongoing military and paramilitary activities con-
ducted in and against El Salvador. The Government of Nicaragua also
participates directly in the procurement, and transshipment through
Nicaraguan territory, of large quantities of ammunition, supplies and
weapons for the armed groups conducting military and paramilitary
activities in and against El Salvador.

In addition to this support for armed groups operating in and
against El Salvador, the Government of Nicaragua has engaged in
similar support, albeit on a smaller scale, for armed groups engaged,
or which have sought to engage, in military or paramilitary activities
in and against the Republic of Costa Rica, the Republic of Honduras,
and the Republic of Guatemala. The regular military forces of Nica-
ragua have engaged in several direct attacks on Honduran and Costa
Rican territory, causing casualties among the armed forces and
civilian populations of those States.”

In connection with this declaration, the Court would recall the observa-

61
72 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

tions it has already made (paragraphs 69 and 70) as to the evidential value
of declarations by ministers of the government of a State engaged in
litigation concerning an armed conflict.

129. In addition, the United States has quoted Presidents Magaña and
Duarte of El Salvador, press reports, and United States Government
publications. With reference to the claim as to cross-border military
attacks, the United States has quoted a statement of the Permanent Rep-
resentative of Honduras to the Security Council, and diplomatic protests
by the Governments of Honduras and Costa Rica to the Government of
Nicaragua. In the subsequent United States Government publication
“Revolution Beyond Our Borders”, referred to in paragraph 73 above, these
claims are brought up to date with further descriptive detail. Quoting
“Honduran government records”, this publication asserts that there were
35 border incursions by the Sandinista People’s Army in 1981 and 68 in
1982.

130. In its pleading at the jurisdictional stage, the United States asserted
the justification of collective self-defence in relation to alleged attacks on
El Salvador, Honduras and Costa Rica. It is clear from the material laid
before the Court by Nicaragua that, outside the context of the present
judicial proceedings, the United States administration has laid the greatest
stress on the question of arms supply and other forms of support to
opponents of the Government in El Salvador. In 1983, on the proposal of
the Intelligence Committee, the covert programme of assistance to the
contras “was to be directed only at the interdiction of arms to El Salvador”.
Nicaragua’s other neighbours have not been lost sight of, but the emphasis
has continued to be on El Salvador : the United States Continuing Appro-
priations Act 1985, Section 8066 (b) (1) (A), provides for aid for the
military or paramilitary activities in Nicaragua to be resumed if the
President reports inter alia that

“the Government of Nicaragua is providing material or monetary
support to anti-government forces engaged in military or paramilitary
operations in El Salvador or other Central American countries”.

131. In the proceedings on the merits, Nicaragua has addressed itself
primarily to refuting the claim that it has been supplying arms and other
assistance to the opponents of the Government of El Salvador ; it has not
specifically referred to the allegations of attacks on Honduras or Costa
Rica. In this it is responding to what is, as noted above, the principal
justification announced by the United States for its conduct. In ascertain-
ing whether the conditions for the exercise by the United States of the right
of collective self-defence are satisfied, the Court will accordingly first
consider the activities of Nicaragua in relation to El Salvador, as estab-
lished by the evidence and material available to the Court. It will then
consider whether Nicaragua’s conduct in relation to Honduras or Costa

62
73 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Rica may justify the exercise of that right ; in that respect it will examine
only the allegations of direct cross-border attacks, since the affidavit of
Mr. Shultz claims only that there was support by the provision of arms and
supplies for military and paramilitary activities “on a smaller scale” in
those countries than in Et Salvador.

132. In its Declaration of Intervention dated 15 August 1984, the Gov-
ernment of El Salvador stated that : “The reality is that we are the victims of
aggression and armed attack from Nicaragua and have been since at least
1980.” (Para. IV.) The statements of fact in that Declaration are backed by
a declaration by the Acting Minister for Foreign Affairs of El Salvador,
similar in form to the declarations by Nicaraguan Ministers annexed to its
pleadings. The Declaration of Intervention asserts that “terrorists” seeking
the overthrow of the Government of El Salvador were “directed, armed,
supplied and trained by Nicaragua” (para. III) ; that Nicaragua provided
“houses, hideouts and communication facilities” (para. VI), and training
centres managed by Cuban and Nicaraguan military personnel (para. VIT).
On the question of arms supply, the Declaration states that

“Although the quantities of arms and supplies, and the routes used,
vary, there has been a continuing flow of arms, ammunition, medi-
cines, and clothing from Nicaragua to our country.” (Para. VIII.)

133. In its observations, dated 10 September 1984, on the Declaration
of Intervention of El Salvador, Nicaragua stated as follows :

“The Declaration includes a series of paragraphs alleging activities
by Nicaragua that El Salvador terms an ‘armed attack’. The Court
should know that this is the first time El Salvador has asserted it is
under armed attack from Nicaragua. None of these allegations, which
are properly addressed to the merits phase of the case, is supported by
proof or evidence of any kind. Nicaragua denies each and every one of
them, and stands behind the affidavit of its Foreign Minister, Father
Miguel d’Escoto Brockmann, in which the Foreign Minister affirms
that the Government of Nicaragua has not supplied arms or other
materials of war to groups fighting against the Government of El
Salvador or provided financial support, training or training facilities
to such groups or their members.”

134. Reference has also to be made to the testimony of one of the
witnesses called by Nicaragua. Mr. David MacMichael (paragraph 99
above) said in evidence that he was in the full time employment of the CIA
from March 1981 to April 1983, working for the most part on Inter-

63
74 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

American affairs. During his examination by counsel for Nicaragua, he
stated as follows :

“Question :] In your opinion, if the Government of Nicaragua was
sending arms to rebels in El Salvador, could it do so without detection
by United States intelligence-gathering capabilities ?

[Answer :] In any significant manner over this long period of time I
do not believe they could have done so.

Q. : And there was in fact no such detection during the period that
you served in the Central Intelligence Agency ?

A. : No.

Q. : In your opinion, if arms in significant quantities were being
sent from Nicaraguan territory to the rebels in El Salvador — with or
without the Government’s knowledge or consent — could these ship-
ments have been accomplished without detection by United States
intelligence capabilities ?

A. : If you say in significant quantities over any reasonable period
of time, no I do not believe so.

Q. : And there was in fact no such detection during your period of
service with the Agency ?

A. : No.

Q. : Mr. MacMichael, up to this point we have been talking about
the period when you were employed by the CIA — 6 March 1981 to
3 April 1983. Now let me ask you without limit of time : did you see
any evidence of arms going to the Salvadorian rebels from Nicaragua
at any time ?

A. : Yes, I did.
Q. : When was that?
À. : Late 1980 to very early 1981.”

Mr. MacMichael indicated the sources of the evidence he was referring to,
and his examination continued :

{Question :] Does the evidence establish that the Government of
Nicaragua was involved during this period ?

{Answer :] No, it does not establish it. but I could not rule it
out.”

135. After counsel for Nicaragua had completed his examination of the
witness, Mr. MacMichael was questioned from the bench, and in this
context he stated (inter alia) as follows :

“(Question :] Thus if the Government of Nicaragua had shipped
arms to El Salvador before March 198], for example in 1980 and early
1981, in order to arm the big January offensive of the insurgents in El

64
75 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Salvador, you would not be in a position to know that; is that
correct ?

[Answer :] 1 think I have testified, your honour, that I reviewed the
immediate past intelligence material at that time, that dealt with that
period, and I have stated today that there was credible evidence and
that on the basis of my reading of it I could not rule out a finding
that the Nicaraguan Government had been involved during that
period.

Q. : Would you rule it ‘in’ ?
A. : I prefer to stay with my answer that I could not rule it out, but to

answer you as directly as I can my inclination would be more towards
ruling ‘in’ than ruling ‘out’.

Q. : | understand you to be saying, Mr. MacMichael, that you
believe that it could be taken as a fact that at least in late 1980/early
1981 the Nicaraguan Government was involved in the supply of arms
to the Salvadorian insurgency. Js that the conclusion I can draw from
your remarks ?

A. : [hate to have it appear that you are drawing this from me like a
nail out of a block of wood but, yes, that is my opinion.”

In short, the Court notes that the evidence of a witness called by Nica-
ragua in order to negate the allegation of the United States that the Gov-
ernment of Nicaragua had been engaged in the supply of arms to the
armed opposition in El Salvador only partly contradicted that allega-
tion.

136. Some confirmation of the situation in 1981 is afforded by an
interna] Nicaraguan Government report, made available by the Govern-
ment of Nicaragua in response to a request by the Court, of a meeting held
in Managua on 12 August 1981 between Commander Ortega, Co-ordina-
tor of the Junta of the Government of Nicaragua and Mr. Enders, Assis-
tant Secretary of State for Inter-American Affairs of the United States.
According to this report, the question of the flow of “arms, munitions and
other forms of military aid” to El Salvador, was raised by Mr. Enders as
one of the “major problems” (problemas principales). At one point he is
reported to have said :

“On your part, you could take the necessary steps to ensure that the
flow of arms to El Salvador is again halted asin March of this year. We
do not seek to involve ourselves in deciding how and with whom this
object should be achieved, but we may well monitor the results.”

65
76 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Later in the course of the discussion, the following exchange is recorded :

“fOrtega :] As for the flow of arms to El Salvador, what must be
stated is that as far as we have been informed by you, efforts have been
made to stop it ; however, | want to make clear that there is a great
desire here to collaborate with the Salvadorian people, also among
members of our armed forces, although our Junta and the National
Directorate have a decision that activities of this kind should not be
permitted. We would ask you to give us reports about that flow to help
us control it.

[Enders :} You have succeeded in doing so in the past and I believe
you can do so now. We are not in a position to supply you with
intelligence reports. We would compromise our sources, and our
nations have not yet reached the necessary level to exchange intelli-
gence reports.”

137. As regards the question, raised in this discussion, of the picture
given by United States intelligence sources, further evidence is afforded by
the 1983 Report of the Intelligence Committee (paragraphs 95, 109 above).
In that Report, dated 13 May 1983, it was stated that

“The Committee has regularly reviewed voluminous intelligence
material on Nicaraguan and Cuban support for leftist insurgencies
since the 1979 Sandinista victory in Nicaragua.”

The Committee continued :

“At the time of the filing of this report, the Committee believes that
the intelligence available to it continues to support the following
judgments with certainty :

A major portion of the arms and other material sent by Cuba and
other communist countries to the Salvadorian insurgents transits
Nicaragua with the permission and assistance of the Sandinistas.

The Salvadorian insurgents rely on the use of sites in Nicaragua,
some of which are located in Managua itself, for communications,
command-and-control, and for the logistics to conduct their financial,
material and propaganda activities.

The Sandinista leadership sanctions and directly facilitates all of
the above functions.

Nicaragua provides a range of other support activities, including
secure transit of insurgents to and from Cuba, and assistance to the
insurgents in planning their activities in El Salvador.

In addition, Nicaragua and Cuba have provided — and appear to
continue providing — training to the Salvadorian insurgents.”

The Court is not aware of the contents of any analogous report of a body
with access to United States intelligence material covering a more recent

66
77 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

period. It notes however that the Resolution adopted by the United States
Congress on 29 July 1985 recorded the expectation of Congress from the
Government of Nicaragua of :

“the end to Sandinista support for insurgencies in other countries in
the region, including the cessation of military supplies to the rebel
forces fighting the democratically elected government in El Salva-
dor”.

138. In its Declaration of Intervention, El Salvador alleges that “Nica-
raguan officials have publicly admitted their direct involvement in waging
war on us” (para. IX). It asserts that the Foreign Minister of Nicaragua
admitted such support at a meeting of the Foreign Ministers of the Con-
tadora Group in July 1983. Setting this against the declaration by the
Nicaraguan Foreign Minister annexed to the Nicaraguan Memorial, deny-
ing any involvement of the Nicaraguan Government in the provision of
arms or other supplies to the opposition in El Salvador, and in view of the
fact that the Court has not been informed of the exact words of the alleged
admission, or with any corroborative testimony from others present at the
meeting, the Court cannot regard as conclusive the assertion in the Decla-
ration of Intervention. Similarly, the public statement attributed by the
Declaration of Intervention (para. XIII) to Commander Ortega, referring
to “the fact of continuing support to the Salvadorian guerrillas” cannot,
even assuming it to be accurately quoted, be relied on as proof that that
support (which. in the form of political support, is openly admitted by the
Nicaraguan Government) takes any specific material form, such as the
supply of arms.

139. The Court has taken note of four draft treaties prepared by Nica-
ragua in 1983, and submitted as an official proposal within the framework
of the Contadora process, the text of which was supplied to the Court with
the Nicaraguan Application. These treaties, intended to be “subscribed to
by all nations that desire to contribute to the peaceful solution of the
present armed conflict in the Republic of El Salvador” (p. 58), contained
the following provisions :

“Article One

The High Contracting Parties promise to not offer and, should such
be the case, to suspend military assistance and training and the supply
and trafficking of arms, munitions and military equipment that may
be made directly to the contending forces or indirectly through third
States.

Article Two

The High Contracting Parties promise to adopt in their respective
territories whatever measures may be necessary to impede all supply
and trafficking of arms, munitions and military equipment and
military assistance to and training of the contending forces in the
Republic of El Salvador.” (P. 60.)

67
78 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

In the Introduction to its proposal the Nicaraguan Government stated that
it was ready to enter into an agreement of this kind immediately, even if
only with the United States, “in order that the Government of that country
cease justifying its interventionist policy in El Salvador on the basis of
supposed actions by Nicaragua” (p. 58).

140. When filing its Counter-Memorial on the questions of jurisdiction
and admissibility, the United States deposited a number of documents in
the Registry of the Court, two of which are relevant to the questions here
under examination. The first is a publication of the United States Depart-
ment of State dated 23 February 1981, entitled Communist Interference in
El Salvador, reproducing a number of documents (in Spanish with English
translation) stated to have been among documents in “two particularly
important document caches... recovered from the Communist Party of El
Salvador (PCS) in November 1980 and the People’s Revolutionary Army
(ERP) in January 1981”. A summary of the documents is also to be found
in an attachment to the 1983 Report of the Intelligence Committee, filed by
Nicaragua. The second is a “Background Paper” published by the United
States Department of State and Department of Defense in July 1984,
entitled Nicaragua’s Military Build-Up and Support for Central American
Subversion.

141. The full significance of the documents reproduced in the first of
these publications, which are “written using cryptic language and abbre-
viations”, is not readily apparent, without further assistance from United
States experts, who might have been called as witnesses had the United
States appeared in the proceedings. For example, there are frequent ref-
erences to “Lagos” which, according to the United States, is a code-name
for Nicaragua; but without such assistance the Court cannot judge
whether this interpretation is correct. There is also however some speci-
fic reference in an undated document to aid to the armed opposition
“which all would pass through Nicaragua” — no code-name being here em-
ployed — which the Court must take into account for what it 1s worth.

142. The second document, the Background Paper, is stated to be based
on “Sandinista documents, press reports, and interviews with captured
guerrillas and defectors” as well as information from “intelligence
sources” ; specific intelligence reports are not cited “because of the poten-
tial consequences of revealing sources and methods”. The only material
evidence included is a number of aerial photographs (already referred to in
paragraph 88 above), and a map said to have been captured in a guerrilla
camp in El Salvador, showing arms transport routes ; this map does not
appear of itself to indicate that arms enter El Salvador from Nicaraguan
territory.

143. The Court’s attention has also been drawn to various press reports
of statements by diplomats, by leaders of the armed opposition in El
Salvador, or defectors from it, supporting the view that Nicaragua was

68
719 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

involved in the arms supply. As the Court has already explained. it regards
press reports not as evidence capable of proving facts, but considers that
they can nevertheless contribute, in some circumstances, to corroborating
the existence of a particular fact (paragraph 62 above). The press reports
here referred to will therefore be taken into account only to that
extent.

144. In an interview published in English in the New York Times
Magazine on 28 April 1985, and in Spanish in ABC, Madrid, on 12 May
1985 given by Daniel Ortega Saavedra. President of the Junta of Nicara-
gua, he is reported to have said :

“We've said that we’re willing to send home the Cubans, the Rus-
sians, the rest of the advisers. We're willing to stop the movement of
military aid, or any other kind of aid, through Nicaragua to El Salvador,
and we're willing to accept international verification. In return, we're
asking for one thing : that they don’t attack us, that the United States
stop arming and financing... the gangs that kill our people, burn our
crops and force us to divert enormous human and economic resources
into war when we desperately need them for development.” (“Hemos
dicho que estamos dispuestos a sacar a los cubanos, soviéticos y
demas asesores ; a suspender todo tränsito por nuestro territorio de
ayuda militar u otra a los salvadoreños, bajo verificacién internacional.
Hemos dicho que lo unico que pedimos es que no nos agredan y que
Estados Unidos no arme y financie ... a las bandas que entran a
matarnos, a quemar las cosechas, y que nos obligan a distraer enormes
recursos humanos y econémicos que nos hacen una falta angustiosa
para el desarrollo.)

The Court has to consider whether this press report can be treated as
evidence of an admission by the Nicaraguan Head of State that the
Nicaraguan Government is in a position to stop the movement of military
or other aid through Nicaraguan territory to El Salvador ; and whether it
can be deduced from this (in conjunction with other material) that the
Nicaraguan Government is responsible for the supply or transit of such
aid.

145. Clearly the remarks attributed to President Ortega raise questions
as to his meaning, namely as to what exactly the Nicaraguan Government
was offering to stop. According to Nicaragua’s own evidence, President
Ortega had offered during the meeting of 12 August 1981 to stop the arms
flow if the United States would supply the necessary information to enable
the Nicaraguan Government to track it down; it may in fact be the
interview of 12 August 1981 that President Ortega was referring to when he
spoke of what had been said to the United States Government. At all
events, against the background of the firm denial by the Nicaraguan
Government of complicity in an arms flow to El Salvador, the Court
cannot regard remarks of this kind as an admission that that Government

69
80 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

was in fact doing what it had already officially denied and continued
subsequently to deny publicly.

146. Reference was made during the hearings to the testimony of
defectors from Nicaragua or from the armed opposition in El Salvador ;
the Court has no such direct testimony before it. The only material avail-
able in this respect is press reports, some of which were annexed to the
United States Counter-Memorial on the questions of jurisdiction and
admissibility. With appropriate reservations, the Court has to consider
what the weight is of such material, which includes allegations of arms
supply and of the training of Salvadoreans at a base near Managua. While
the Court is not prepared totally to discount this material, it cannot find
that it is of any great weight in itself. Still less can statements attributed in
the press to unidentified diplomats stationed in Managua be regarded as
evidence that the Nicaraguan Government was continuing to supply aid to
the opposition in El Salvador.

147. The evidence or material offered by Nicaragua in connection with
the allegation of arms supply has to be assessed bearing in mind the fact
that, in responding to that allegation, Nicaragua has to prove a negative.
Annexed to the Memorial was a declaration dated 21 April 1984 of Miguel
d’Escoto Brockmann, the Foreign Minister of Nicaragua. In this respect
the Court has, as in the case of the affidavit of the United States Secretary
of State, to recall the observations it has already made (paragraphs 69 and
70) as to the evidential value of such declarations. In the declaration, the
Foreign Minister states that the allegations made by the United States, that
the Nicaraguan Government “is sending arms, ammunition, communica-
tions equipment and medical supplies to rebels conducting a civil war
against the Government of El Salvador, are false”. He continues :

“In truth, my government is not engaged, and has not been
engaged, in the provision of arms or other supplies to either of the
factions engaged in the civil war in El Salvador . . . Since my gov-
ernment came to power on July 19, 1979, its policy and practice has
been to prevent our national territory from being used as a conduit for
arms or other military supplies intended for other governments or
rebel groups. In fact, on numerous occasions the security forces of my
government have intercepted clandestine arms shipments, apparently
destined for El Salvador, and confiscated them.”

The Foreign Minister explains the geographical difficulty of patrolling
Nicaragua’s frontiers :

70
81 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“Nicaragua’s frontier with Honduras, to the north, is 530 kilo-
meters long. Most of it is characterized by rugged mountains, or
remote and dense jungles. Most of this border area is inaccessible by
motorized land transport and simply impossible to patrol. To the
south, Nicaragua's border with Costa Rica extends for 220 kilometers.
This area is also characterized by dense and remote jungles and is also
virtually inaccessible by land transport. As a small underdeveloped
country with extremely limited resources, and with no modern or
sophisticated detection equipment, it is not easy for us to seal off our
borders to all unwanted and illegal traffic.”

He then points out the complication of the presence of the contras along the
northern and southern borders, and describes efforts by Nicaragua to
obtain verifiable international agreements for halting all arms traffic in the
region.

148. Before turning to the evidence offered by Nicaragua at the hear-
ings, the Court would note that the action of the United States Govern-
ment itself, on the basis of its own intelligence reports, does not suggest
that arms supply to El Salvador from the territory of Nicaragua was
continuous from July 1979, when the new régime took power in Managua,
and the early months of 1981. The presidential Determination of 12 Sep-
tember 1980, for the purposes of the Special Central American Assistance
Act 1979, quoted in paragraph 123 above, officially certified that the
Government of Nicaragua was not aiding, abetting or supporting acts of
violence or terrorism in other countries, and the press release of the same
date emphasized the “careful consideration and evaluation of all the rele-
vant evidence provided by the intelligence community and by our Embas-
sies in the field” for the purposes of the Determination. The 1983 Report of
the Intelligence Committee, on the other hand, referring to its regular
review of intelligence since “the 1979 Sandinista victory in Nicaragua”,
found that the intelligence available to it in May 1983 supported “with
certainty” the judgment that arms and material supplied to “the Salva-
dorian insurgents transits Nicaragua with the permission and assistance of
the Sandinistas” (see paragraph 137 above).

149. During the oral proceedings Nicaragua offered the testimony of
Mr. MacMichael, already reviewed above (paragraphs 134 and 135) froma
different aspect. The witness, who was well placed to judge the situation
from United States intelligence, stated that there was no detection by
United States intelligence capabilities of arms traffic from Nicaraguan
territory to El Salvador during the period of his service (March 1981 to
April 1983). He was questioned also as to his opinion, in the light of official

71
82 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

statements and press reports, on the situation after he left the CIA and
ceased to have access to intelligence material, but the Court considers it
can attach little weight to statements of opinion of this kind (cf. para-
graph 68 above).

150. In weighing up the evidence summarized above, the Court has to
determine also the significance of the context of, or background to, certain
statements or indications. That background includes, first, the ideological
similarity between two movements, the Sandinista movement in Nicara-
gua and the armed opposition to the present government in El Salvador ;
secondly the consequent political interest of Nicaragua in the weakening
or overthrow of the government in power in El Salvador ; and finally, the
sympathy displayed in Nicaragua, including among members of the army,
towards the armed opposition in El Salvador. At the meeting of 12 August
1981 (paragraph 136 above), for example, Commander Ortega told the
United States representative, Mr. Enders, that “we are interested in seeing
the guerrillas in El Salvador and Guatemala triumph. . .”, and that “there
is a great desire here to collaborate with the Salvadorian people .. .”.
Against this background, various indications which, taken alone, cannot
constitute either evidence or even a strong presumption of aid being given
by Nicaragua to the armed opposition in El Salvador, do at least require to
be examined meticulously on the basis that it is probable that they are
significant.

151. It is in this light, for example, that one indirect piece of evidence
acquires particular importance. From the record of the meeting of 12 Au-
gust 1981 in Managua, mentioned in the preceding paragraph, it emerges
that the Nicaraguan authorities may have immediately taken steps, at the
request of the United States, to bring to a halt or prevent various forms of
support to the armed opposition in El Salvador. The United States rep-
resentative is there reported to have referred to steps taken by the Gov-
ernment of Nicaragua in March 1981 to halt the flow of arms to El
Salvador, and his statement to that effect was not contradicted. According
to a New York Times report (17 September 1985) Commander Ortega
stated that around this time measures were taken to prevent an airstrip in
Nicaragua from continuing to be used for these types of activities. This, in
the Court’s opinion, is an admission of certain facts, such as the existence
of an airstrip designed to handle small aircraft, probably for the transport
of weapons, the likely destination being El Salvador, even if the Court has
not received concrete proof of such transport. The promptness with which
the Nicaraguan authorities closed off this channel is a strong indication
that it was in fact being used, or had been used for such a purpose.

152. The Court finds, in short, that support for the armed opposition in
El Salvador from Nicaraguan territory was a fact up to the early months of
1981. While the Court does not possess full proof that there was aid, or as
to its exact nature, its scale and its continuance until the early months of

72
83 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

1981, it cannot overlook a number of concordant indications, many of
which were provided moreover by Nicaragua itself, from which it can
reasonably infer the provision of a certain amount of aid from Nicaraguan
territory. The Court has already explained (paragraphs 64, 69 and 70) the
precise degree to which it intended to take account. as regards factual
evidence, of statements by members of the governments of the States
concerned, including those of Nicaragua. It will not return to this
point.

153. After the early months of 1981, evidence of military aid from or
through Nicaragua remains very weak. This is so despite the deployment
by the United States in the region of extensive technical resources for
tracking. monitoring and intercepting air, sea and land traffic, described in
evidence by Mr. MacMichael and its use of a range of intelligence and
information sources in a political context where, moreover, the Govern-
ment had declared and recognized surveillance of Nicaragua as a “high
priority”. The Court cannot of course conclude from this that no trans-
border traffic in arms existed, although it does not seem particularly
unreasonable to believe that traffic of this kind. had it been persistent and
on a significant scale, must inevitably have been discovered, in view of the
magnitude of the resources used for that purpose. The Court merely takes
note that the allegations of arms-trafficking are not solidly established ; it
has not, in any event, been able to satisfy itself that any continuing flow on
a significant scale took place after the early months of 1981.

154. In this connection, it was claimed in the Declaration of Interven-
tion by El Salvador that there was a “continuing flow of arms, ammunition,
medicines, and clothing from Nicaragua to our country” (para. VIII), and
El Salvador also affirmed the existence of “land infiltration routes between
Nicaragua and El Salvador”. Had evidence of this become available, it is
not apparent why El Salvador, given full knowledge of an arms-flow and
the routes used, could not have put an end to the traffic, either by itself or
with the assistance of the United States, which has deployed such powerful
resources. There is no doubt that the United States and El Salvador are
making considerable effort to prevent any infiltration of weapons and any
form of support to the armed opposition in El Salvador from the direction
of Nicaragua. So far as the Court has been informed, however, they have
not succeeded in tracing and intercepting this infiltration and these various
forms of support. Consequently, it can only interpret the lack of evidence
of the transborder arms-flow in one of the following two ways : either this
flow exists, but is neither as frequent nor as considerable as alleged by the
respondent State : or it is being carried on without the knowledge, and
against the will, of a government which would rather put a stop to it. If this
latter conclusion is at all valid with regard to El Salvador and the United
States it must therefore be at least equally valid with regard to Nicara-
gua.

155. Secondly, even supposing it well established that military aid is

73
84 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

reaching the armed opposition in El Salvador from the territory of Nica-
ragua, it still remains to be proved that this aid is imputable to the
authorities of the latter country. Indeed, the applicant State has in no way
sought to conceal the possibility of weapons en route to the armed oppo-
sition in El Salvador crossing its territory but it denies that this is the result
of any deliberate official policy on its part. As the Court observed in
1949 :

“it cannot be concluded from the mere fact of the control exercised by
a State over its territory and waters that that State necessarily knew, or
ought to have known, of any unlawful act perpetrated therein, nor yet
that it necessarily knew, or should have known, the authors. This fact,
by itself and apart from other circumstances, neither involves prima
facie responsibility nor shifts the burden of proof.” (Corfu Channel,
LCJ. Reports 1949, p. 18.)

Here it is relevant to bear in mind that there is reportedly a strong wiil for
collaboration and mutual support between important elements of the
populations of both El Salvador and Nicaragua, not least among certain
members of the armed forces in Nicaragua. The Court sees no reason to
dismiss these considerations, especially since El Salvador itself recognizes
the existence in Nicaraguan coastal areas of “traditional smugglers” (Dec-
laration, para. VHI, H), because Nicaragua is accused not so much of
delivering weapons itself as of allowing them to transit through its terri-
tory ; and finally because evidence has been provided, in the report of the
meeting of 12 August 1981 referred to in paragraph 136 above, of a degree
of co-operation between the United States and Nicaragua for the purpose
of putting a stop to these arms deliveries. The continuation of this co-
operation does not seem to have depended solely on the Government of
Nicaragua, for the Government of the United States, which in 1981 again
raised with it the question of this traffic, this time refused to provide the
Nicaraguan authorities, as it had on previous occasions, with the specific
information and details that would have enabled them to call a halt to it.
Since the Government of the United States has justified its refusal by
claiming that any disclosure would jeopardize its sources of information,
the Court has no means of assessing the reality or cogency of the undi-
vulged evidence which the United States claimed to possess.

156. In passing, the Court would remark that, if this evidence really
existed, the United States could be expected to have taken advantage of it
in order to forestall or disrupt the traffic observed ; it could presumably for
example arrange for the deployment of a strong patrol force in El Salvador
and Honduras, along the frontiers of these States with Nicaragua. It is
difficult to accept that it should have continued to carry out military and
paramilitary activities against Nicaragua if their only purpose was, as
alleged, to serve as a riposte in the exercise of the right of collective
self-defence. If, on the other hand, this evidence does not exist, that, as the
Court has pointed out, implies that the arms traffic is so insignificant and

74
85 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

casual that it escapes detection even by the sophisticated techniques
employed for the purpose, and that, a fortiori, it could also have been
carried on unbeknown to the Government of Nicaragua, as that Govern-
ment claims. These two conclusions mutually support each other.

157. This second hypothesis would provide the Court with a further
reason for taking Nicaragua’s affirmation into consideration, in that, if the
flow of arms is in fact reaching El Salvador without either Honduras or El
Salvador or the United States succeeding in preventing it, it would clearly
be unreasonable to demand of the Government of Nicaragua a higher
degree of diligence than is achieved by even the combined efforts of the
other three States. In particular, when Nicaragua is blamed for allowing
consignments of arms to cross its territory, this is tantamount, where El
Salvador is concerned, to an admission of its inability to stem the flow.
This is revealing as to the predicament of any government, including that
of Nicaragua, faced with this arms traffic : its determination to put a stop
to it would be likely to fail. More especially, to the extent that some of this
aid is said to be successfully routed through Honduras, this accusation
against Nicaragua would also signify that Honduras, which is not sus-
pected of seeking to assist the armed opposition in El Salvador, is pro-
viding involuntary proof that it is by no means certain that Nicaragua can
combat this clandestine traffic any better than Honduras. As the means at
the disposal of the governments in the region are roughly comparable, the
geographical obstacles, and the intrinsic character of any clandestine arms
traffic, simply show that this traffic may be carried on successfully without
any complicity from governmental authorities, and even when they seek to
put a stop to it. Finally, if it is true that the exceptionally extensive
resources deployed by the United States have been powerless to prevent
this traffic from keeping the Salvadorian armed opposition supplied, this
suggests even more clearly how powerless Nicaragua must be with the
much smaller resources at its disposal for subduing this traffic if it takes
place on its territory and the authorities endeavour to put a stop to it.

158. Confining itself to the regional States concerned, the Court accord-
ingly considers that it is scarcely possible for Nicaragua’s responsibility for
an arms traffic taking place on its territory to be automatically assumed
while the opposite assumption is adopted with regard to its neighbours in
respect of similar traffic. Having regard to the circumstances character-
izing this part of Central America, the Court considers it more realistic,
and consistent with the probabilities, to recognize that an activity of that
nature, if on a limited scale, may very well be pursued unbeknown to the
territorial government.

159. It may be objected that the Nicaraguan authorities are alleged to
have declared on various occasions that military assistance to the armed
opposition in El Salvador was part of their official policy. The Court has
already indicated that it is unable to give weight to alleged statements to
that effect of which there is insufficient evidence. In the report of the
diplomatic talks held on 12 August 1981 at Managua, Commander Ortega

75
86 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

did not in any sense promise to cease sending arms, but, on the contrary,
said on the one hand that Nicaragua had taken immediate steps to put a
stop to it once precise information had been given and, on the other hand,
expressed inability to take such steps where Nicaragua was not provided
with information enabling that traffic to be located. The Court would
further observe that the four draft treaties submitted by Nicaragua within
the Contadora process in 1983 (quoted in paragraph 139 above) do not
constitute an admission by Nicaragua of the supply of assistance to the
armed opposition in El Salvador, but simply make provision for the future
in the context of the inter-American system, in which a State is prohibited
from assisting the armed opposition within another State.

160. On the basis of the foregoing, the Court is satisfied that, between
July 1979, the date of the fall of the Somoza régime in Nicaragua, and the
early months of 1981, an intermittent flow of arms was routed via the
territory of Nicaragua to the armed opposition in El Salvador. On the other
hand, the evidence is insufficient to satisfy the Court that, since the early
months of 1981, assistance has continued to reach the Salvadorian armed
opposition from the territory of Nicaragua on any significant scale, or that
the Government of Nicaragua was responsible for any flow of arms at
either period.

161. The Court therefore turns to the claim that Nicaragua has been
responsible for cross-border military attacks on Honduras and Costa Rica.
The United States annexed to its Counter-Memorial on jurisdiction, inter
alia, a document entitled “Resumé of Sandinista Aggression in Honduran
Territory in 1982” issued by the Press and Information Officer of the
Honduran Ministry of Foreign Relations on 23 August 1982. That docu-
ment listed 35 incidents said to involve violations of Honduran territory,
territorial waters or airspace, attacks on and harassment of the Honduran
population or Honduran patrols, between 30 January 1982 and 21 August
1982. Also attached to the Counter-Memorial were copies of diplomatic
Notes from Honduras to Nicaragua protesting at other incidents stated to
have occurred in June/July 1983 and July 1984. The Court has no infor-
mation as to whether Nicaragua replied to these communications, and if so
in what terms.

162. With regard to Costa Rica, the United States has supplied the text
of diplomatic Notes of protest from Costa Rica to Nicaragua concerning
incidents in September 1983, February 1984 and April 1984, and a Note
from Costa Rica to the Foreign Ministers of Colombia, Mexico, Panama
and Venezuela, referring to an incident of 29 April 1984, and requesting the
sending of a mission of observers. Again, the Court has no information as

76
87 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

to the contemporary reaction of Nicaragua to these allegations ; from
press reports it appears that the matter was later amicably settled.

163. As the Court has already observed (paragraphs 130 to 131 above),
both the Parties have addressed themselves primarily to the question of aid
by the Government of Nicaragua to the armed opposition in El Salvador,
and the question of aggression directed against Honduras and Costa Rica
has fallen somewhat into the background. Nevertheless the allegation that
such aggression affords a basis for the exercise by the United States of the
right of collective self-defence remains on the record ; and the Court has to
note that Nicaragua has not taken the opportunity during the proceedings
of expressly refuting the assertion that it has made cross-border military
attacks on the territory of those two States. At the opening of the hearings
in 1984 on the questions of jurisdiction and admissibility, the Agent of
Nicaragua referred to the “supposed armed attacks of Nicaragua against
its neighbours”, and proceeded to “reiterate our denial of these accusations
which in any case we will amply address in the merits phase of these
proceedings”. However, the declaration of the Nicaraguan Foreign Mini-
ster annexed to the Memorial on the merits filed on 30 April 1985, while
repudiating the accusation of support for the armed opposition in El
Salvador, did not refer at all to the allegation of border incidents involving
Honduras and Costa Rica.

164. The Court, while not as fully informed on the question as it would
wish to be, therefore considers as established the fact that certain trans-
border military incursions into the territory of Honduras and Costa Rica
are imputable to the Government of Nicaragua. The Court is also aware of
the fact that the FDN operates along the Nicaraguan border with Hon-
duras, and the ARDE operates along the border with Costa Rica.

* *

165. In view of the assertion by the United States that it has acted in
exercise of the right of collective self-defence for the protection of El
Salvador, Honduras and Costa Rica, the Court has also to consider the
evidence available on the question whether those States, or any of them,
made a request for such protection. In its Counter-Memorial on jurisdic-
tion and admissibility, the United States informed the Court that

“EI Salvador, Honduras, and Costa Rica have each sought outside
assistance, principally from the United States, in their self-defense
against Nicaragua’s aggression. Pursuant to the inherent right of
individual and collective self-defense, and in accordance with the
terms of the Inter-American Treaty of Reciprocal Assistance, the
United States has responded to these requests.”

No indication has however been given of the dates on which such requests
for assistance were made. The affidavit of Mr. Shultz, Secretary of State,

77
88 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

dated 14 August 1984 and annexed to the United States Counter-
Memorial on jurisdiction and admissibility, while asserting that the United
States is acting in accord with the provisions of the United Nations Char-
ter, and pursuant to the inherent right of self defence, makes no express men-
tion of any request for assistance by the three States named. El Salvador,
in its Declaration of Intervention in the present proceedings of 15 August
1984, stated that, faced with Nicaraguan aggression,

“we have been called upon to defend ourselves, but our own economic
and military capability is not sufficient to face any international
apparatus that has unlimited resources at its disposal, and we have,
therefore, requested support and assistance from abroad. It is our
natural, inherent right under Article 51 of the Charter of the United
Nations to have recourse to individual and collective acts of self-
defence. It was with this in mind that President Duarte, during a
recent visit to the United States and in discussions with United States
congressmen, reiterated the importance of this assistance for our
defence from the United States and the democratic nations of the
world.” (Para. XII.)

Again, no dates are given, but the Declaration continues “This was also
done by the Revolutionary Junta of Government and the Government of
President Magaña”, i.e., between October 1979 and December 1980, and
between April 1982 and June 1984.

166. The Court however notes that according to the report, supplied by
the Agent of Nicaragua, of the meeting on 12 August 1981 between
President Ortega of Nicaragua and Mr. Enders, the latter is reported to
have referred to action which the United States might take

“if the arms race in Central America is built up to such a point that
some of your [sc. Nicaragua’s] neighbours in Central America seek
protection from us under the Inter-American Treaty {of Reciprocal
Assistance]”.

This remark might be thought to carry the implication that no such request
had yet been made. Admittedly, the report of the meeting is a unilateral
one, and its accuracy cannot be assumed as against the United States. In
conjunction with the lack of direct evidence of a formal request for assis-
tance from any of the three States concerned to the United States, the
Court considers that this report is not entirely without significance.

167. Certain events which occurred at the time of the fall of the régime
of President Somoza have next to be mentioned, since reliance has been
placed on them to support a contention that the present Government of
Nicaragua is in violation of certain alleged assurances given by its imme-

78
89 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

diate predecessor, the Government of National Reconstruction, in 1979.
From the documents made available to the Court, at its request, by
Nicaragua, it appears that what occurred was as follows. On 23 June 1979,
the Seventeenth Meeting of Consultation of Ministers of Foreign Affairs
of the Organization of American States adopted by majority, over the
negative vote of, inter alios, the representative of the Somoza government
of Nicaragua, a resolution on the subject of Nicaragua. By that resolution
after declaring that “the solution of the serious problem is exclusively
within the jurisdiction of the people of Nicaragua”, the Meeting of Con-
sultation declared

“That in the view of the Seventeenth Meeting of Consultation of
Ministers of Foreign Affairs this solution should be arrived at on the
basis of the following :

1. Immediate and definitive replacement of the Somoza régime.

2. Installation in Nicaraguan territory of a democratic government,
the composition of which should include the principal representative
groups which oppose the Somoza régime and which reflects the free
will of the people of Nicaragua.

3. Guarantee of the respect for human rights of all Nicaraguans
without exception.

4. The holding of free elections as soon as possible, that will lead to
the establishment of a truly democratic government that guarantees
peace, freedom, and justice.”

On 12 July 1979, the five members of the Nicaraguan “Junta of the
Government of National Reconstruction” sent from Costa Rica a telegram
to the Secretary-General of the Organization of American States, com-
municating the “Plan of the Government of National Reconstruction to
Secure Peace”. The telegram explained that the plan had been developed
on the basis of the Resolution of the Seventeenth Meeting of Consulta-
tion ; in connection with that plan, the Junta members stated that they
wished to “ratify” (ratificar) some of the “goals that have inspired their
government”. These included, first

“our firm intention to establish full observance of human rights in our
country in accordance with the United Nations Universal Declara-
tion of the Rights of Man /sic}, and the Charter on Human Rights of
the Organization of American States” ;

the Inter-American Commission on Human Rights was invited “to visit
our country as soon as we are installed in our national territory”. A further
goal was

“the plan to call the first free elections our country has known in this
century, so that Nicaraguans can elect their representatives to the city
councils and to a constituent assembly, and later elect the country’s
highest authorities”.

79
90 MILITARY AND PARAMILITARY ACTIVITIES (FUDGMENT)

The Plan to Secure Peace provided for the Government of National
Reconstruction, as soon as established. to decree a Fundamental Statute
and an Organic Law, and implement the Program of the Government of
National Reconstruction. Drafts of these texts were appended to the Plan :
they were enacted into law on 20 July 1979 and 21 August 1979.

168. In this connection, the Court notes that, since thus announcing its
objectives in 1979, the Nicaraguan Government has in fact ratified a
number of international instruments on human rights. At the invitation of
the Government of Nicaragua, the Inter-American Commission on Hu-
man Rights visited Nicaragua and compiled two reports (OEA/Ser.L/
V/11.53 and 62). A state of emergency was declared by the Nicaraguan
Government (and notified to the United Nations Secretary-General) in
July 1979, and was re-declared or extended on a number of subsequent
occasions. On 4 November 1984, presidential and legislative elections were
held. in the presence of foreign observers ; seven political parties took part
in the election, while three parties abstained from taking part on the
ground that the conditions were unsatisfactory.

169. The view of the United States as to the legal effect of these events is
reflected in, for example, a Report submitted to Congress by President
Reagan on 10 April 1985 in connection with finance for the contras. It was
there stated that one of the changes which the United States was seeking
from the Nicaraguan Government was :

“implementation of Sandinista commitment to the Organization of
American States to political pluralism, human rights, free elections,
non-alignment, and a mixed economy”.

A fuller statement of those views is contained in a formal finding by
Congress on 29 July 1985, to the following effect :

“(A) the Government of National Reconstruction of Nicaragua
formally accepted the June 23, 1979, resolution as a basis for resolving
the Nicaraguan conflict in its ‘Plan to Achieve Peace’ which was
submitted to the Organization of American States on July 12,
1979 :

(B) the June 23, 1979, resolution and its acceptance by the Gov-
ernment of National Reconstruction of Nicaragua was the formal
basis for the removal of the Somoza régime and the installation of the
Government of National Reconstruction :

(C) the Government of National Reconstruction, now known as the
Government of Nicaragua and controlled by the Frente Sandinista
(the FSLN), has flagrantly violated the provisions of the June 23,
1979, resolution. the rights of the Nicaraguan people, and the security
of the nations in the region, in that it —

80
91 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(i) no longer includes the democratic members of the Government
of National Reconstruction in the political process ;

(ii) is not a government freely elected under conditions of freedom
of the press, assembly, and organization, and is not recognized as
freely elected by its neighbors, Costa Rica, Honduras, and El
Salvador :

(ili) has taken significant steps towards establishing a totalitarian
Communist dictatorship, including the formation of FSLN
neighborhood watch committees and the enactment of laws that
violate human rights and grant undue executive power ;

(iv) has committed atrocities against its citizens as documented in
reports by the Inter-American Commission on Human Rights of
the Organization of American States ;

(v) has aligned itself with the Soviet Union and Soviet allies, in-
cluding the German Democratic Republic, Bulgaria, Libya,
and the Palestine Liberation Organization ;

(vi) has committed and refuses to cease aggression in the form of
armed subversion against its neighbors in violation of the Char-
ter of the United Nations, the Charter of the Organization of
American States, the Inter-American Treaty of Reciprocal
Assistance, and the 1965 United Nations General Assembly
Declaration on Intervention ; and

(vii) has built up an army beyond the needs of immediate self-
defense, at the expense of the needs of the Nicaraguan people
and about which the nations of the region have expressed deep-
est concern.”

170. The resolution goes on to note the belief expressed by Costa Rica,
El Salvador and Honduras that

“their peace and freedom is not safe so long as the Government of
Nicaragua excludes from power most of Nicaragua’s political lead-
ership and is controlled by a small sectarian party, without regard to
the will of the majority of Nicaraguans”

and adds that

“the United States, given its role in the installation of the current
Government of Nicaragua, has a special responsibility regarding the
implementation of the commitments made by that Government in
1979, especially to those who fought against Somoza to bring demo-
cracy to Nicaragua with United States support”.

Among the findings as to the “Resolution of the Conflict” is the statement
that the Congress

81
92 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“supports the Nicaraguan democratic resistance in its efforts to
peacefully resolve the Nicaraguan conflict and to achieve the fulfill-
ment of the Government of Nicaragua’s solemn commitments to the
Nicaraguan people, the United States, and the Organization of
American States”.

From the transcripts of speeches and press conferences supplied to the
Court by Nicaragua, it is clear that the resolution of Congress expresses a
view shared by the President of the United States, who is constitutionally
responsible for the foreign policy of the United States.

171. The question whether the alleged violations by the Nicaraguan
Government of the 1979 Resolution of the Organization of American
States Meeting of Consultation, listed in paragraph 169, are relied on by
the United States Government as legal justifications of its conduct towards
Nicaragua, or merely as political arguments, will be examined later in the
present Judgment. It may however be observed that the resolution clearly
links United States support for the contras to the breaches of what the
United States regards as the “solemn commitments” of the Government of
Nicaragua.

x ok Ok OK *

172. The Court has now to turn its attention to the question of the law
applicable to the present dispute. In formulating its view on the signifi-
cance of the United States multilateral treaty reservation, the Court has
reached the conclusion that it must refrain from applying the multilateral
treaties invoked by Nicaragua in support of its claims, without prejudice
either to other treaties or to the other sources of law enumerated in Article
38 of the Statute. The first stage in its determination of the law actually to
be applied to this dispute is to ascertain the consequences of the exclusion
of the applicability of the multilateral treaties for the definition of the
content of the customary international law which remains applicable.

173. According to the United States, these consequences are extremely
wide-ranging. The United States has argued that :

“Just as Nicaragua’s claims allegedly based on ‘customary and
general international law’ cannot be determined without recourse to
the United Nations Charter as the principal source of that law, they
also cannot be determined without reference to the ‘particular inter-
national law’ established by multilateral conventions in force among
the parties.”

The United States contends that the only general and customary interna-
tional law on which Nicaragua can base its claims is that of the Charter : in
particular, the Court could not, it is said, consider the lawfulness of an
alleged use of armed force without referring to the “principal source of the

82
93 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

relevant international law”, namely, Article 2, paragraph 4, of the United
Nations Charter. In brief, in a more general sense “the provisions of the
United Nations Charter relevant here subsume and supervene related
principles of customary and general international law”. The United States
concludes that “since the multilateral treaty reservation bars adjudication
of claims based on those treaties, it bars all of Nicaragua’s claims”. Thus
the effect of the reservation in question is not, it is said, merely to prevent
the Court from deciding upon Nicaragua’s claims by applying the multi-
lateral treaties in question ; it further prevents it from applying in its
decision any rule of customary international law the content of which is
also the subject of a provision in those muitilateral treaties.

174. In its Judgment of 26 November 1984, the Court has already
commented briefly on this line of argument. Contrary to the views
advanced by the United States, it affirmed that it

“cannot dismiss the claims of Nicaragua under principles of custo-
mary and general international law, simply because such principles
have been enshrined in the texts of the conventions relied upon by
Nicaragua. The fact that the above-mentioned principles, recognized
as such, have been codified or embodied in multilateral conventions
does not mean that they cease to exist and to apply as principles of
customary law, even as regards countries that are parties to such
conventions. Principles such as those of the non-use of force, non-
intervention, respect for the independence and territorial integrity of
States, and the freedom of navigation, continue to be binding as part
of customary international law, despite the operation of provisions of
conventional law in which they have been incorporated.” (1.CJ.
Reports 1984, p. 424, para. 73.)

Now that the Court has reached the stage of a decision on the merits, it
must develop and refine upon these initial remarks. The Court would
observe that, according to the United States argument, it should refrain
from applying the rules of customary international law because they have
been “subsumed” and “‘supervened” by those of international treaty law,
and especially those of the United Nations Charter. Thus the United States
apparently takes the view that the existence of principles in the United
Nations Charter precludes the possibility that similar rules might exist
independently in customary international law, either because existing
customary rules had been incorporated into the Charter, or because the
Charter influenced the later adoption of customary rules with a corre-
sponding content.

175. The Court does not consider that, in the areas of law relevant to the
present dispute, it can be claimed that all the customary rules which may be
invoked have a content exactly identical to that of the rules contained in

83
94 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the treaties which cannot be applied by virtue of the United States reser-
vation. On a number of points, the areas governed by the two sources of
law do not exactly overlap, and the substantive rules in which they are
framed are not identical in content. But in addition, even if a treaty norm
and a customary norm relevant to the present dispute were to have exactly
the same content, this would not be a reason for the Court to take the view
that the operation of the treaty process must necessarily deprive the cus-
tomary norm of its separate applicability. Nor can the multilateral treaty
reservation be interpreted as meaning that, once applicable to a given
dispute, it would exclude the application of any rule of customary inter-
national law the content of which was the same as, or analogous to, that of
the treaty-law rule which had caused the reservation to become effec-
tive.

176. As regards the suggestion that the areas covered by the two sources
of law are identical, the Court observes that the United Nations Charter,
the convention to which most of the United States argument is directed, by
no means covers the whole area of the regulation of the use of force in
international relations. On one essential point, this treaty itself refers to
pre-existing customary international law ; this reference to customary law
is contained in the actual text of Article 51, which mentions the “inherent
right” (in the French text the “droit naturel”) of individual or collective
self-defence, which “nothing in the present Charter shall impair” and
which applies in the event of an armed attack. The Court therefore finds
that Article 51 of the Charter is only meaningful on the basis that there is a
“natural” or “inherent” right of self-defence, and it is hard to see how this
can be other than of a customary nature, even if its present content has
been confirmed and influenced by the Charter. Moreover the Charter,
having itself recognized the existence of this right, does not go on to
regulate directly all aspects of its content. For example, it does not contain
any specific rule whereby self-defence would warrant only measures which
are proportional to the armed attack and necessary to respond to it, a rule
well established in customary international law. Moreover, a definition of
the “armed attack” which, if found to exist, authorizes the exercise of the
“inherent right” of self-defence, is not provided in the Charter, and is not
part of treaty law. It cannot therefore be held that Article 51 is a provision
which “subsumes and supervenes” customary international law. It rather
demonstrates that in the field in question, the importance of which for the
present dispute need hardly be stressed, customary international law con-
tinues to exist alongside treaty law. The areas governed by the two sources
of law thus do not overlap exactly, and the rules do not have the same
content. This could also be demonstrated for other subjects, in particular
for the principle of non-intervention.

177. But as observed above (paragraph 175), even if the customary
norm and the treaty norm were to have exactly the same content, this

84
95 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

would not be a reason for the Court to hold that the incorporation of the
customary norm into treaty-law must deprive the customary norm of its
applicability as distinct from that of the treaty norm. The existence of
identical rules in international treaty law and customary law has been
clearly recognized by the Court in the North Sea Continental Shelf cases. To
a large extent, those cases turned on the question whether a rule enshrined
in a treaty also existed as a customary rule, either because the treaty had
merely codified the custom, or caused it to “crystallize”, or because it had
influenced its subsequent adoption. The Court found that this identity of
content in treaty law and in customary international law did not exist in the
case of the rule invoked, which appeared in one article of the treaty, but did
not suggest that such identity was debarred as a matter of principle : on the
contrary, it considered it to be clear that certain other articles of the treaty
in question “were . . . regarded as reflecting, or as crystallizing, received or
at least emergent rules of customary international law” (1. CJ. Reports
1969, p. 39, para. 63). More generally, there are no grounds for holding that
when customary international law is comprised of rules identical to those
of treaty law, the latter “supervenes” the former, so that the customary
international law has no further existence of its own.

178. There are a number of reasons for considering that, even if two
norms belonging to two sources of international law appear identical in
content, and even if the States in question are bound by these rules both on
the level of treaty-law and on that of customary international law, these
norms retain a separate existence. This is so from the standpoint of their
applicability. In a legal dispute affecting two States, one of them may argue
that the applicability of a treaty rule to its own conduct depends on the
other State’s conduct in respect of the application of other rules, on other
subjects, also included in the same treaty. For example, if a State exercises
its right to terminate or suspend the operation of a treaty on the ground of
the violation by the other party of a “provision essential to the accom-
plishment of the object or purpose of the treaty” (in the words of Art. 60,
para. 3 (b), of the Vienna Convention on the Law of Treaties), it is
exempted, vis-a-vis the other State, from a rule of treaty-law because of the
breach by that other State of a different rule of treaty-law. But if the two
rules in question also exist as rules of customary international law, the
failure of the one State to apply the one rule does not justify the other State
in declining to apply the other rule. Rules which are identical in treaty law
and in customary international law are also distinguishable by reference to
the methods of interpretation and application. A State may accept a rule
contained in a treaty not simply because it favours the application of the
rule itself, but also because the treaty establishes what that State regards as
desirable institutions or mechanisms to ensure implementation of the rule.
Thus, if that rule parallels a rule of customary international law, two rules
of the same content are subject to separate treatment as regards the organs
competent to verify their implementation, depending on whether they are

85
96 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

customary rules or treaty rules. The present dispute illustrates this
point.

179. It will therefore be clear that customary international law con-
tinues to exist and to apply, separately from international treaty law, even
where the two categories of law have an identical content. Consequently, in
ascertaining the content of the customary international law applicable to
the present dispute, the Court must satisfy itself that the Parties are bound
by the customary rules in question ; but the Court is in no way bound to
uphold these rules only in so far as they differ from the treaty rules which it
is prevented by the United States reservation from applying in the present
dispute.

180. The United States however presented a further argument, during
the proceedings devoted to the question of jurisdiction and admissibility,
in support of its contention that the multilateral treaty reservation debars
the Court from considering the Nicaraguan claims based on customary
international law. The United States observed that the multilateral treaties
in question contain legal standards specifically agreed between the Parties
to govern their mutual rights and obligations, and that the conduct of the
Parties will continue to be governed by these treaties, irrespective of what
the Court may decide on the customary law issue, because of the principle
of pacta sunt servanda. Accordingly, in the contention of the United States,
the Court cannot properly adjudicate the mutual rights and obligations of
the two States when reference to their treaty rights and obligations is
barred ; the Court would be adjudicating those rights and obligations by
standards other than those to which the Parties have agreed to conduct
themselves in their actual international relations.

181. The question raised by this argument is whether the provisions of
the multilateral treaties in question, particularly the United Nations Char-
ter, diverge from the relevant rules of customary international law to such
an extent that a judgment of the Court as to the rights and obligations of
the parties under customary law, disregarding the content of the multila-
teral treaties binding on the parties, would be a wholly academic exercise,
and not “susceptible of any compliance or execution whatever” (Northern
Cameroons, I.C.J. Reports 1963, p. 37). The Court does not consider that
this is the case. As already noted, on the question of the use of force, the
United States itself argues for a complete identity of the relevant rules of
customary international law with the provisions of the Charter. The Court
has not accepted this extreme contention, having found that on a number
of points the areas governed by the two sources of law do not exactly
overlap, and the substantive rules in which they are framed are not iden-
tical in content (paragraph 174 above). However, so far from having
constituted a marked departure from a customary international law which
still exists unmodified, the Charter gave expression in this field to prin-
ciples already present in customary international law, and that law has in
the subsequent four decades developed under the influence of the Charter,

86
97 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

to such an extent that a number of rules contained in the Charter have
acquired a status independent of it. The essential consideration is that both
the Charter and the customary international law flow from a common
fundamental principle outlawing the use of force in international relations.
The differences which may exist between the specific content of each are
not, in the Court’s view, such as to cause a judgment confined to the field of
customary international law to be ineffective or inappropriate, or a judg-
ment not susceptible of compliance or execution.

182. The Court concludes that it should exercise the jurisdiction con-
ferred upon it by the United States declaration of acceptance under Article
36, paragraph 2, of the Statute, to determine the claims of Nicaragua based
upon customary international law notwithstanding the exclusion from its
jurisdiction of disputes “arising under” the United Nations and Organi-
zation of American States Charters.

183. In view of this conclusion, the Court has next to consider what are
the rules of customary international law applicable to the present dispute.
For this purpose, it has to direct its attention to the practice and opinio juris
of States ; as the Court recently observed,

“It is of course axiomatic that the material of customary interna-
tional law is to be looked for primarily in the actual practice and opinio
juris of States, even though multilateral conventions may have an
important role to play in recording and defining rules deriving from
custom, or indeed in developing them.” (Continental Shelf (Libyan
Arab Jamahiriya/ Malta), I.C.J. Reports 1985, pp. 29-30, para. 27.)

In this respect the Court must not lose sight of the Charter of the United
Nations and that of the Organization of American States, notwithstanding
the operation of the multilateral treaty reservation. Although the Court has
no jurisdiction to determine whether the conduct of the United States
constitutes a breach of those conventions, it can and must take them into
account in ascertaining the content of the customary international law
which the United States is also alleged to have infringed.

184. The Court notes that there is in fact evidence, to be examined
below, of a considerable degree of agreement between the Parties as to the
content of the customary international law relating to the non-use of force
and non-intervention. This concurrence of their views does not however
dispense the Court from having itself to ascertain what rules of customary
international law are applicable. The mere fact that States declare their
recognition of certain rules is not sufficient for the Court to consider these
as being part of customary international law, and as applicable as such to
those States. Bound as it is by Article 38 of its Statute to apply, inter alia,

87
98 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

international custom “as evidence of a general practice accepted as law”,
the Court may not disregard the essential role played by general practice.
Where two States agree to incorporate a particular rule in a treaty, their
agreement suffices to make that rule a legal one, binding upon them ; but
in the field of customary international law, the shared view of the Parties as
to the content of what they regard as the rule is not enough. The Court must
satisfy itself that the existence of the rule in the opinio juris of States is
confirmed by practice.

185. In the present dispute, the Court, while exercising its jurisdiction
only in respect of the application of the customary rules of non-use of force
and non-intervention, cannot disregard the fact that the Parties are bound
by these rules as a matter of treaty law and of customary international law.
Furthermore, in the present case, apart from the treaty commitments
binding the Parties to the rules in question, there are various instances of
their having expressed recognition of the validity thereof as customary
international law in other ways. It is therefore in the light of this “sub-
jective element” — the expression used by the Court in its 1969 Judgment in
the North Sea Continental Shelf cases (I.C.J. Reports 1969, p. 44) — that the
Court has to appraise the relevant practice.

186. It is not to be expected that in the practice of States the application
of the rules in question should have been perfect, in the sense that States
should have refrained, with complete consistency, from the use of force or
from intervention in each other’s internal affairs. The Court does not
consider that, for a rule to be established as customary, the corresponding
practice must be in absolutely rigorous conformity with the rule. In order
to deduce the existence of customary rules, the Court deems it sufficient
that the conduct of States should, in general, be consistent with such rules,
and that instances of State conduct inconsistent with a given rule should
generally have been treated as breaches of that rule, not as indications of
the recognition of a new rule. If a State acts in a way prima facie incom-
patible with a recognized rule, but defends its conduct by appealing to
exceptions or justifications contained within the rule itself, then whether or
not the State’s conduct is in fact justifiable on that basis, the significance of
that attitude is to confirm rather than to weaken the rule.

* *

187. The Court must therefore determine, first, the substance of the
customary rules relating to the use of force in international relations,
applicable to the dispute submitted to it. The United States has argued
that, on this crucial question of the lawfulness of the use of force in
inter-State relations, the rules of general and customary international law,
and those of the United Nations Charter, are in fact identical. In its view
this identity is so complete that, as explained above (paragraph 173), it
constitutes an argument to prevent the Court from applying this custo-
mary law, because it is indistinguishable from the multilateral treaty law
which it may not apply. In its Counter-Memorial on jurisdiction and

88
99 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

admissibility the United States asserts that “Article 2 (4) of the Charter és
customary and general international law”. It quotes with approval an
observation by the International Law Commission to the effect that

“the great majority of international lawyers today unhesitatingly hold
that Article 2, paragraph 4, together with other provisions of the
Charter, authoritatively declares the modern customary law regarding
the threat or use of force” (ILC Yearbook, 1966, Vol. IT, p. 247).

The United States points out that Nicaragua has endorsed this view, since
one of its counsel asserted that “indeed it is generally considered by
publicists that Article 2, paragraph 4, of the United Nations Charter is in
this respect an embodiment of existing general principles of international
law”. And the United States concludes :

“In sum, the provisions of Article 2 (4) with respect to the lawful-
ness of the use of force are ‘modern customary law’ (International
Law Commission, /oc. cit.) and the ‘embodiment of general principles
of international law’ (counsel for Nicaragua, Hearing of 25 April
1984, morning, loc. cit.). There is no other ‘customary and general
international law’ on which Nicaragua can rest its claims.”

“It is, in short, inconceivable that this Court could consider the
lawfulness of an alleged use of armed force without referring to the
principal source of the relevant international law — Article 2 (4) of the
United Nations Charter.”

As for Nicaragua, the only noteworthy shade of difference in its view lies in
Nicaragua’s belief that

“in certain cases the rule of customary law will not necessarily be
identical in content and mode of application to the conventional
rule”.

188. The Court thus finds that both Parties take the view that the
principles as to the use of force incorporated in the United Nations Charter
correspond, in essentials, to those found in customary international law.
The Parties thus both take the view that the fundamental principle in this
area is expressed in the terms employed in Article 2, paragraph 4, of the
United Nations Charter. They therefore accept a treaty-law obligation to
refrain in their international relations from the threat or use of force
against the territorial integrity or political independence of any State, or in
any other manner inconsistent with the purposes of the United Nations.
The Court has however to be satisfied that there exists in customary
international law an opinio juris as to the binding character of such
abstention. This opinio juris may, though with all due caution, be deduced

89
100 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

from, inter alia, the attitude of the Parties and the attitude of States
towards certain General Assembly resolutions, and particularly resolution
2625 (XXV) entitled “Declaration on Principles of International Law
concerning Friendly Relations and Co-operation among States in accor-
dance with the Charter of the United Nations”. The effect of consent to the
text of such resolutions cannot be understood as merely that of a “reiter-
ation or elucidation” of the treaty commitment undertaken in the Charter.
On the contrary, it may be understood as an acceptance of the validity of
the rule or set of rules declared by the resolution by themselves. The
principle of non-use of force, for example, may thus be regarded as a
principle of customary international law, not as such conditioned by
provisions relating to collective security, or to the facilities or armed
contingents to be provided under Article 43 of the Charter. It would
therefore seem apparent that the attitude referred to expresses an opinio
juris respecting such rule (or set of rules), to be thenceforth treated sep-
arately from the provisions, especially those of an institutional kind, to
which it is subject on the treaty-law plane of the Charter.

189. As regards the United States in particular, the weight of an expres-
sion of opinio juris can similarly be attached to its support of the resolution
of the Sixth International Conference of American States condemning
aggression (18 February 1928) and ratification of the Montevideo Con-
vention on Rights and Duties of States (26 December 1933), Article 11 of
which imposes the obligation not to recognize territorial acquisitions or
special advantages which have been obtained by force. Also significant is
United States acceptance of the principle of the prohibition of the use of
force which is contained in the declaration on principles governing the
mutual relations of States participating in the Conference on Security and
Co-operation in Europe (Helsinki, 1 August 1975), whereby the partici-
pating States undertake to “refrain in their mutual relations, as well as in
their international relations in general,” (emphasis added) from the threat or
use of force. Acceptance of a text in these terms confirms the existence of
an opinio juris of the participating States prohibiting the use of force in
international relations.

190. A further confirmation of the validity as customary international
law of the principle of the prohibition of the use of force expressed in
Article 2, paragraph 4, of the Charter of the United Nations may be found
in the fact that it is frequently referred to in statements by State repre-
sentatives as being not only a principle of customary international law but
also a fundamental or cardinal principle of such law. The International
Law Commission, in the course of its work on the codification of the law of
treaties, expressed the view that “the law of the Charter concerning the
prohibition of the use of force in itself constitutes a conspicuous example
of a rule in international law having the character of jus cogens” (paragraph
(1) of the commentary of the Commission to Article 50 of its draft Articles
on the Law of Treaties, /LC Yearbook, 1966-II, p. 247). Nicaragua in its

90
101 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Memorial on the Merits submitted in the present case states that the
principle prohibiting the use of force embodied in Article 2, paragraph 4, of
the Charter of the United Nations “has come to be recognized as jus
cogens”. The United States, in its Counter-Memorial on the questions of
jurisdiction and admissibility, found it material to quote the views of
scholars that this principle is a “universal norm”, a “universal interna-
tional law”, a “universally recognized principle of international law”, and
a “principle of jus cogens”.

191. As regards certain particular aspects of the principle in question, it
will be necessary to distinguish the most grave forms of the use of force
(those constituting an armed attack) from other less grave forms. In
determining the legal rule which applies to these latter forms, the Court can
again draw on the formulations contained in the Declaration on Principles
of International Law concerning Friendly Relations and Co-operation
among States in accordance with the Charter of the United Nations
(General Assembly resolution 2625 (XXV), referred to above). As already
observed, the adoption by States of this text affords an indication of their
opinio juris as to customary international law on the question. Alongside
certain descriptions which may refer to aggression, this text includes others
which refer only to less grave forms of the use of force. In particular,
according to this resolution :

“Every State has the duty to refrain from the threat or use of force to
violate the existing international boundaries of another State or as a
means of solving international disputes, including territorial disputes
and problems concerning frontiers of States.

States have a duty to refrain from acts of reprisal involving the use
of force.

Every State has the duty to refrain from any forcible action which
deprives peoples referred to in the elaboration of the principle of

equal rights and self-determination of that right to self-determination
and freedom and independence.

Every State has the duty to refrain from organizing or encouraging
the organization of irregular forces or armed bands, including mer-
cenaries, for incursion into the territory of another State.

Every State has the duty to refrain from organizing, instigating,
assisting or participating in acts of civil strife or terrorist acts in
another State or acquiescing in organized activities within its territory
directed towards the commission of such acts, when the acts referred
to in the present paragraph involve a threat or use of force.”

91
102 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

192. Moreover, in the part of this same resolution devoted to the prin-
ciple of non-intervention in matters within the national jurisdiction of
States, a very similar rule is found :

“Also, no State shall organize, assist, foment, finance, incite or
tolerate subversive, terrorist or armed activities directed towards the
violent overthrow of the régime of another State, or interfere in civil
strife in another State.”

In the context of the inter-American system, this approach can be traced
back at least to 1928 (Convention on the Rights and Duties of States in the
Event of Civil Strife, Art. 1 (1)) ; it was confirmed by resolution 78 adopted
by the General Assembly of the Organization of American States on
21 April 1972. The operative part of this resolution reads as follows :

“The General Assembly Resolves :

1. To reiterate solemnly the need for the member states of the
Organization to observe strictly the principles of nonintervention and
self-determination of peoples as a means of ensuring peaceful coex-
istence among them and to refrain from committing any direct or
indirect act that might constitute a violation of those principles.

2. To reaffirm the obligation of those states to refrain from applying
economic, political, or any other type of measures to coerce another
state and obtain from it advantages of any kind.

3. Similarly, to reaffirm the obligation of these states to refrain from
organizing, supporting, promoting, financing, instigating, or tolera-
ting subversive, terrorist, or armed activities against another state and
from intervening in a civil war in another state or in its internal
struggles.”

193. The general rule prohibiting force allows for certain exceptions. In
view of the arguments advanced by the United States to justify the acts of
which it is accused by Nicaragua, the Court must express a view on the
content of the right of self-defence, and more particularly the right of
collective self-defence. First, with regard to the existence of this right, it
notes that in the language of Article 51 of the United Nations Charter, the
inherent right (or “droit naturel”) which any State possesses in the event of
an armed attack, covers both collective and individual self-defence. Thus,
the Charter itself testifies to the existence of the right of collective self-
defence in customary international law. Moreover, just as the wording of
certain General Assembly declarations adopted by States demonstrates
their recognition of the principle of the prohibition of force as definitely a
matter of customary international law, some of the wording in those
declarations operates similarly in respect of the right of self-defence (both
collective and individual). Thus, in the declaration quoted above on the

92
103 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Principles of International Law concerning Friendly Relations and Co-
operation among States in accordance with the Charter of the United
Nations, the reference to the prohibition of force is followed by a para-
graph stating that :

“nothing in the foregoing paragraphs shall be construed as enlarging
or diminishing in any way the scope of the provisions of the Charter
concerning cases in which the use of force is lawful”.

This resolution demonstrates that the States represented in the General
Assembly regard the exception to the prohibition of force constituted by
the right of individual or collective self-defence as already a matter of
customary international law.

194. With regard to the characteristics governing the right of self-
defence, since the Parties consider the existence of this right to be estab-
lished as a matter of customary international law, they have concentrated
on the conditions governing its use. In view of the circumstances in which
the dispute has arisen, reliance is placed by the Parties only on the right of
self-defence in the case of an armed attack which has already occurred, and
the issue of the lawfulness of a response to the imminent threat of armed
attack has not been raised. Accordingly the Court expresses no view on
that issue. The Parties also agree in holding that whether the response to
the attack is lawful depends on observance of the criteria of the necessity
and the proportionality of the measures taken in self-defence. Since the
existence of the right of collective self-defence is established in customary
international law, the Court must define the specific conditions which may
have to be met for its exercise, in addition to the conditions of necessity and
proportionality to which the Parties have referred.

195. In the case of individual self-defence, the exercise of this nght is
subject to the State concerned having been the victim of an armed attack.
Reliance on collective self-defence of course does not remove the need for
this. There appears now to be general agreement on the nature of the acts
which can be treated as constituting armed attacks. In particular, it may be
considered to be agreed that an armed attack must be understood as
including not merely action by regular armed forces across an interna-
tional border, but also “the sending by or on behalf of a State of armed
bands, groups, irregulars or mercenaries, which carry out acts of armed
force against another State of such gravity as to amount to” (inter alia) an
actual armed attack conducted by regular forces, “or its substantial
involvement therein”. This description, contained in Article 3, paragraph
(g), of the Definition of Aggression annexed to General Assembly reso-
lution 3314 (XXIX), may be taken to reflect customary international law.
The Court sees no reason to deny that, in customary law, the prohibition of
armed attacks may apply to the sending by a State of armed bands to the
territory of another State, if such an operation, because of its scale and
effects, would have been classified as an armed attack rather than as a mere
frontier incident had it been carried out by regular armed forces. But the

93
104 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Court does not believe that the concept of ‘armed attack” includes not
only acts by armed bands where such acts occur on a significant scale but
also assistance to rebels in the form of the provision of weapons or lo-
gistical or other support. Such assistance may be regarded as a threat or use
of force, or amount to intervention in the internal or external affairs of
other States. It is also clear that it is the State which is the victim of an
armed attack which must form and declare the view that it has been so
attacked. There is no rule in customary international law permitting
another State to exercise the right of collective self-defence on the basis of
its own assessment of the situation. Where collective self-defence is
invoked, it is to be expected that the State for whose benefit this right is
used will have declared itself to be the victim of an armed attack.

196. The question remains whether the lawfulness of the use of collec-
tive self-defence by the third State for the benefit of the attacked State also
depends on a request addressed by that State to the third State. A provision
of the Charter of the Organization of American States is here in point : and
while the Court has no jurisdiction to consider that instrument as appli-
cable to the dispute, it may examine it to ascertain what light it throws on
the content of customary international law. The Court notes that the
Organization of American States Charter includes, in Article 3 (f), the
principle that : “an act of aggression against one American State is an act
of aggression against all the other American States” and a provision in
Article 27 that :

“Every act of aggression by a State against the territorial integrity
or the inviolability of the territory or against the sovereignty or
political independence of an American State shall be considered an
act of aggression against the other American States.”

197. Furthermore, by Article 3, paragraph 1, of the Inter-American
Treaty of Reciprocal Assistance, signed at Rio de Janeiro on 2 September
1947, the High-Contracting Parties

“agree that an armed attack by any State against an American State
shall be considered as an attack against all the American States and,
consequently, each one of the said Contracting Parties undertakes to
assist in meeting the attack in the exercise of the inherent right of
individual or collective self-defence recognized by Article 51 of the
Charter of the United Nations” ;

and under paragraph 2 of that Article,

“On the request of the State or States directly attacked and until the
decision of the Organ of Consultation of the Inter-American System,
each one of the Contracting Parties may determine the immediate

94
105 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

measures which it may individually take in fulfilment of the obliga-
tion contained in the preceding paragraph and in accordance with the
principle of continental solidarity.”

(The 1947 Rio Treaty was modified by the 1975 Protocol of San José, Costa
Rica, but that Protocol is not yet in force.)

198. The Court observes that the Treaty of Rio de Janeiro provides that
measures of collective self-defence taken by each State are decided “on the
request of the State or States directly attacked”. It is significant that this
requirement of a request on the part of the attacked State appears in the
treaty particularly devoted to these matters of mutual assistance ; it is not
found in the more general text (the Charter of the Organization of Ameri-
can States), but Article 28 of that Charter provides for the application of
the measures and procedures laid down in “the special treaties on the
subject”.

199. At all events, the Court finds that in customary international law,
whether of a general kind or that particular to the inter-American legal
system, there is no rule permitting the exercise of collective self-defence in
the absence of a request by the State which regards itself as the victim of an
armed attack. The Court concludes that the requirement of a request by the
State which is the victim of the alleged attack is additional to the require-
ment that such a State should have declared itself to have been attacked.

200. At this point, the Court may consider whether in customary inter-
national law there is any requirement corresponding to that found in the
treaty law of the United Nations Charter, by which the State claiming to
use the right of individual or collective self-defence must report to an
international body, empowered to determine the conformity with inter-
national law of the measures which the State is seeking to justify on that
basis. Thus Article 51 of the United Nations Charter requires that mea-
sures taken by States in exercise of this right of self-defence must be
“immediately reported” to the Security Council. As the Court has observed
above (paragraphs 178 and 188), a principle enshrined in a treaty, if
reflected in customary international law, may well be so unencumbered
with the conditions and modalities surrounding it in the treaty. Whatever
influence the Charter may have had on customary international law in
these matters, it is clear that in customary international law it is not a
condition of the lawfulness of the use of force in self-defence that a
procedure so closely dependent on the content of a treaty commitment and
of the institutions established by it, should have been followed. On the
other hand, if self-defence is advanced as a justification for measures which
would otherwise be in breach both of the principle of customary interna-
tional law and of that contained in the Charter, it is to be expected that the
conditions of the Charter should be respected. Thus for the purpose of
enquiry into the customary law position, the absence of a report may be
one of the factors indicating whether the State in question was itself
convinced that it was acting in self-defence.

95
106 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

201. To justify certain activities involving the use of force, the United
States has relied solely on the exercise of its right of collective self-defence.
However the Court, having regard particularly to the non-participation of
the United States in the merits phase, considers that it should enquire
whether customary international law, applicable to the present dispute,
may contain other rules which may exclude the unlawfulness of such
activities. It does not, however, see any need to reopen the question of the
conditions governing the exercise of the right of individual self-defence,
which have already been examined in connection with collective self-
defence. On the other hand, the Court must enquire whether there is any
justification for the activities in question, to be found not in the right of
collective self-defence against an armed attack, but in the right to take
counter-measures in response to conduct of Nicaragua which is not alleged
to constitute an armed attack. It will examine this point in connection with
an analysis of the principle of non-intervention in customary international
law.

202. The principle of non-intervention involves the right of every sov-
ereign State to conduct its affairs without outside interference ; though
examples of trespass against this principle are not infrequent, the Court
considers that it is part and parcel of customary international law. As the
Court has observed : “Between independent States, respect for territorial
sovereignty is an essential foundation of international relations” (7. CJ.
Reports 1949, p. 35), and international law requires political integrity also
to be respected. Expressions of an opinio juris regarding the existence of the
principle of non-intervention in customary international law are numerous
and not difficult to find. Of course, statements whereby States avow their
recognition of the principles of international law set forth in the United
Nations Charter cannot strictly be interpreted as applying to the principle
of non-intervention by States in the internal and external affairs of other
States, since this principle is not, as such, spelt out in the Charter. But it was
never intended that the Charter should embody written confirmation of
every essential principle of international law in force. The existence in the
opinio juris of States of the principle of non-intervention is backed by
established and substantial practice. It has moreover been presented as a
corollary of the principle of the sovereign equality of States. A particular
instance of this is General Assembly resolution 2625 (XXV), the Decla-
ration on the Principles of International Law concerning Friendly Rela-
tions and Co-operation among States. In the Corfu Channel case, when a
State claimed a right of intervention in order to secure evidence in the
territory of another State for submission to an international tribunal
(CJ. Reports 1949, p. 34), the Court observed that :

96
107 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

“the alleged right of intervention as the manifestation of a policy of
force, such as has, in the past, given rise to most serious abuses and
such as cannot, whatever be the present defects in international
organization, find a place in international law. Intervention is perhaps
still less admissible in the particular form it would take here ; for,
from the nature of things, it would be reserved for the most powerful
States, and might easily lead to perverting the administration of
international justice itself.” (.C.J. Reports 1949, p. 35.)

203. The principle has since been reflected in numerous declarations
adopted by international organizations and conferences in which the
United States and Nicaragua have participated, e.g., General Assembly
resolution 2131 (XX), the Declaration on the Inadmissibility of Interven-
tion in the Domestic Affairs of States and the Protection of their Inde-
pendence and Sovereignty. It is true that the United States, while it voted
in favour of General Assembly resolution 2131 (XX), also declared at the
time of its adoption in the First Committee that it considered the decla-
ration in that resolution to be “only a statement of political intention and
not a formulation of law” (Official Records of the General Assembly,
Twentieth Session, First Committee, A/C.1/SR.1423, p. 436). However,
the essentials of resolution 213] (XX) are repeated in the Declaration
approved by resolution 2625 (XXV), which set out principles which the
General Assembly declared to be “basic principles” of international law,
and on the adoption of which no analogous statement was made by the
United States representative.

204. As regards inter-American relations, attention may be drawn to,
for example, the United States reservation to the Montevideo Convention
on Rights and Duties of States (26 December 1933), declaring the oppo-
sition of the United States Government to “interference with the freedom,
the sovereignty or other internal affairs, or processes of the Governments
of other nations” ; or the ratification by the United States of the Addi-
tional Protocol relative to Non-Intervention (23 December 1936). Among
more recent texts, mention may be made of resolutions AG/RES.78 and
AG/RES. 128 of the General Assembly of the Organization of American
States. In a different context, the United States expressly accepted the
principles set forth in the declaration, to which reference has already been
made, appearing in the Final Act of the Conference on Security and
Co-operation in Europe (Helsinki, 1 August 1975), including an elaborate
statement of the principle of non-intervention ; while these principles were
presented as applying to the mutual relations among the participating
States, it can be inferred that the text testifies to the existence, and the
acceptance by the United States, of a customary principle which has
universal application.

205. Notwithstanding the multiplicity of declarations by States accept-
ing the principle of non-intervention, there remain two questions : first,

97
108 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

what is the exact content of the principle so accepted, and secondly, is the
practice sufficiently in conformity with it for this to be a rule of customary
international law ? As regards the first problem — that of the content of the
principle of non-intervention — the Court will define only those aspects of
the principle which appear to be relevant to the resolution of the dispute. In
this respect it notes that, in view of the generally accepted formulations, the
principle forbids all States or groups of States to intervene directly or
indirectly in internal or external affairs of other States. A prohibited
intervention must accordingly be one bearing on matters in which each
State is permitted, by the principle of State sovereignty, to decide freely.
One of these is the choice of a political, economic, social and cultural
system, and the formulation of foreign policy. Intervention is wrongful
when it uses methods of coercion in regard to such choices, which must
remain free ones. The element of coercion, which defines, and indeed
forms the very essence of, prohibited intervention, is particularly obvious
in the case of an intervention which uses force, either in the direct form of
military action, or in the indirect form of support for subversive or terrorist
armed activities within another State. As noted above (paragraph 191),
General Assembly resolution 2625 (XXV) equates assistance of this kind
with the use of force by the assisting State when the acts committed in
another State “involve a threat or use of force”. These forms of action are
therefore wrongful in the light of both the principle of non-use of force,
and that of non-intervention. In view of the nature of Nicaragua’s com-
plaints against the United States, and those expressed by the United States
in regard to Nicaragua’s conduct towards El Salvador, it is primarily acts
of intervention of this kind with which the Court is concerned in the
present case.

206. However, before reaching a conclusion on the nature of prohibited
intervention, the Court must be satisfied that State practice justifies it.
There have been in recent years a number of instances of foreign inter-
vention for the benefit of forces opposed to the government of another
State. The Court is not here concerned with the process of decolonization ;
this question is not in issue in the present case. It has to consider whether
there might be indications of a practice illustrative of belief in a kind of
general right for States to intervene, directly or indirectly, with or without
armed force, in support of an internal opposition in another State, whose
cause appeared particularly worthy by reason of the political and moral
values with which it was identified. For such a general right to come into
existence would involve a fundamental modification of the customary law
principle of non-intervention.

207. In considering the instances of the conduct above described, the
Court has to emphasize that, as was observed in the North Sea Continental
Shelf cases, for a new customary rule to be formed, not only must the acts
concerned “amount to a settled practice”, but they must be accompanied

98
109 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

by the opinio juris sive necessitatis. Either the States taking such action or
other States in a position to react to it, must have behaved so that their
conduct is

“evidence of a belief that this practice is rendered obligatory by the
existence of a rule of law requiring it. The need for such a belief, i-e.,
the existence of a subjective element, is implicit in the very notion
of the opinio juris sive necessitatis.” (1. C.J. Reports 1969, p. 44,
para. 77.)

The Court has no jurisdiction to rule upon the conformity with interna-
tional law of any conduct of States not parties to the present dispute, or of
conduct of the Parties unconnected with the dispute ; nor has it authority
to ascribe to States legal views which they do not themselves advance. The
significance for the Court of cases of State conduct prima facie inconsis-
tent with the principle of non-intervention lies in the nature of the ground
offered as justification. Reliance by a State on a novel right or an unpre-
cedented exception to the principle might, if shared in principle by other
States, tend towards a modification of customary international law. In fact
however the Court finds that States have not justified their conduct by
reference to a new right of intervention or a new exception to the principle
of its prohibition. The United States authorities have on some occasions
clearly stated their grounds for intervening in the affairs of a foreign State
for reasons connected with, for example, the domestic policies of that
country, its ideology, the level of its armaments, or the direction of its
foreign policy. But these were statements of international] policy, and not
an assertion of rules of existing international law.

208. In particular, as regards the conduct towards Nicaragua which is
the subject of the present case, the United States has not claimed that its
intervention, which it justified in this way on the political level, was also
justified on the legal level, alleging the exercise of a new right of inter-
vention regarded by the United States as existing in such circumstances. As
mentioned above, the United States has, on the legal plane, justified its
intervention expressly and solely by reference to the “classic” rules
involved, namely, collective self-defence against an armed attack. Nica-
ragua, for its part, has often expressed its solidarity and sympathy with the
opposition in various States, especially in El Salvador. But Nicaragua too
has not argued that this was a legal basis for an intervention, let alone an
intervention involving the use of force.

209. The Court therefore finds that no such general right of interven-
tion, in support of an opposition within another State, exists in contem-
porary international law. The Court concludes that acts constituting a
breach of the customary principle of non-intervention will also, if they

99
110 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

directly or indirectly involve the use of force, constitute a breach of the
principle of non-use of force in international relations.

210. When dealing with the rule of the prohibition of the use of force,
the Court considered the exception to it constituted by the exercise of the
right of collective self-defence in the event of armed attack. Similarly, it
must now consider the following question: if one State acts towards
another State in breach of the principle of non-intervention, may a third
State lawfully take such action by way of counter-measures against the first
State as would otherwise constitute an intervention in its internal affairs ?
A right to act in this way in the case of intervention would be analogous to
the right of collective self-defence in the case of an armed attack, but both
the act which gives rise to the reaction, and that reaction itself, would in
principle be less grave. Since the Court is here dealing with a dispute in
which a wrongful use of force is alleged, it has primarily to consider
whether a State has a right to respond to intervention with intervention
going so far as to justify a use of force in reaction to measures which do not
constitute an armed attack but may nevertheless involve a use of force. The
question is itself undeniably relevant from the theoretical viewpoint.
However, since the Court is bound to confine its decision to those points of
law which are essential to the settlement of the dispute before it, it is not for
the Court here to determine what direct reactions are lawfully open to a
State which considers itself the victim of another State’s acts of interven-
tion, possibly involving the use of force. Hence it has not to determine
whether, in the event of Nicaragua’s having committed any such acts
against El Salvador, the latter was lawfully entitled to take any particular
counter-measure. It might however be suggested that, in such a situation,
the United States might have been permitted to intervene in Nicaragua in
the exercise of some right analogous to the right of collective self-defence,
one which might be resorted to in a case of intervention short of armed
attack.

211. The Court has recalled above (paragraphs 193 to 195) that for one
State to use force against another, on the ground that that State has
committed a wrongful act of force against a third State, is regarded as
lawful, by way of exception, only when the wrongful act provoking the
response was an armed attack. Thus the lawfulness of the use of force by a
State in response to a wrongful act of which it has not itself been the victim
is not admitted when this wrongful act is not an armed attack. In the view
of the Court, under international law in force today ~ whether customary
international law or that of the United Nations system — States do not
have a right of “collective” armed response to acts which do not constitute
an “armed attack”. Furthermore, the Court has to recall that the United
States itself is relying on the “inherent right of self-defence” (para-
graph 126 above), but apparently does not claim that any such right exists

100
111 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

as would, in respect of intervention, operate in the same way as the right of
collective self-defence in respect of an armed attack. In the discharge of its
duty under Article 53 of the Statute, the Court has nevertheless had to
consider whether such a right might exist ; but in doing so it may take note
of the absence of any such claim by the United States as an indication of
opinio juris.

212. The Court should now mention the principle of respect for State
sovereignty, which in international law is of course closely linked with the
principles of the prohibition of the use of force and of non-intervention.
The basic legal concept of State sovereignty in customary international
law, expressed in, inter alia, Article 2, paragraph 1, of the United Nations
Charter, extends to the internal waters and territorial sea of every State and
to the air space above its territory. As to superjacent air space, the 1944
Chicago Convention on International Civil Aviation (Art. 1) reproduces
the established principle of the complete and exclusive sovereignty of a
State over the air space above its territory. That convention, in con-
junction with the 1958 Geneva Convention on the Territorial Sea, further
specifies that the sovereignty of the coastal State extends to the territorial
sea and to the air space above it, as does the United Nations Convention
on the Law of the Sea adopted on 10 December 1982. The Court has no
doubt that these prescriptions of treaty-law merely respond to firmly
established and longstanding tenets of customary international law.

213. The duty of every State to respect the territorial sovereignty of
others is to be considered for the appraisal to be made of the facts relating
to the mining which occurred along Nicaragua’s coasts. The legal rules in
the light of which these acts of mining should be judged depend upon
where they took place. The laying of mines within the ports of another
State is governed by the law relating to internal waters, which are subject to
the sovereignty of the coastal State. The position is similar as regards mines
placed in the territorial sea. It is therefore the sovereignty of the coastal
State which is affected in such cases. It is also by virtue of its sovereignty
that the coastal State may regulate access to its ports.

214. On the other hand, it is true that in order to enjoy access to ports,
foreign vessels possess a customary right of innocent passage in territorial
waters for the purposes of entering or leaving internal waters ; Article 18,
paragraph 1 (b}, of the United Nations Convention on the Law of the Sea
of 10 December 1982, does no more than codify customary international
law on this point. Since freedom of navigation is guaranteed, first in the
exclusive economic zones which may exist beyond territorial waters
(Art. 58 of the Convention), and secondly, beyond territorial waters and
on the high seas (Art. 87), it follows that any State which enjoys a right of
access to ports for its ships also enjoys all the freedom necessary for

101
112 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

maritime navigation. It may therefore be said that, if this right of access to
the port is hindered by the laying of mines by another State, what is
infringed is the freedom of communications and of maritime commerce. At
all events, it is certain that interference with navigation in these areas
prejudices both the sovereignty of the coastal State over its internal waters,
and the right of free access enjoyed by foreign ships.

215. The Court has noted above (paragraph 77 in fine) that the United
States did not issue any warning or notification of the presence of the
mines which had been laid in or near the ports of Nicaragua. Yet even in
time of war, the Convention relative to the laying of automatic submarine
contact mines of 18 October 1907 (the Hague Convention No. VIII) pro-
vides that “every possible precaution must be taken for the security of
peaceful shipping” and belligerents are bound

“to notify the danger zones as soon as military exigencies permit, by a
notice addressed to ship owners, which must also be communicated to
the Governments through the diplomatic channel” (Art. 3).

Neutral Powers which lay mines off their own coasts must issue a similar
notification, in advance (Art. 4). It has already been made clear above that
in peacetime for one State to lay mines in the internal or territorial waters
of another is an unlawful act ; but in addition, if a State lays mines in any
waters whatever in which the vessels of another State have rights of access
or passage, and fails to give any warning or notification whatsoever, in
disregard of the security of peaceful shipping, it commits a breach of the
principles of humanitarian law underlying the specific provisions of Con-
vention No. VIII of 1907. Those principles were expressed by the Court in
the Corfu Channel case as follows :

“certain general and well recognized principles, namely : elementary
considerations of humanity, even more exacting in peace than in war”
(LCJ. Reports 1949, p. 22).

216. This last consideration leads the Court on to examination of the
international humanitarian law applicable to the dispute. Clearly, use of
force may in some circumstances raise questions of such law. Nicaragua
has in the present proceedings not expressly invoked the provisions of
international humanitarian law as such, even though, as noted above
(paragraph 113), it has complained of acts committed on its territory which

102
113 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

would appear to be breaches of the provisions of such law. In the sub-
missions in its Application it has expressly charged

“That the United States, in breach of its obligation under general
and customary international law, has killed, wounded and kidnapped
and is killing, wounding and kidnapping citizens of Nicaragua.”
(Application, 26 (f).)

The Court has already indicated (paragraph 115) that the evidence avail-
able is insufficient for the purpose of attributing to the United States
the acts committed by the contras in the course of their military or
paramilitary operations in Nicaragua ; accordingly, this submission has to
be rejected. The question however remains of the law applicable to the
acts of the United States in relation to the activities of the contras, in
particular the production and dissemination of the manual on psycholo-
gical operations described in paragraphs 117 to 122 above ; as already
explained (paragraph 116), this is a different question from that of
the violations of humanitarian law of which the contras may or may not
have been guilty.

217. The Court observes that Nicaragua, which has invoked a number
of multilateral treaties, has refrained from making reference to the four
Geneva Conventions of 12 August 1949, to which both Nicaragua and the
United States are parties. Thus at the time when the Court was seised of the
dispute, that dispute could be considered not to “arise”, to use the wording
of the United States multilateral treaty reservation, under any of these
Geneva Conventions. The Court did not therefore have to consider
whether that reservation might be a bar to the Court treating the relevant
provisions of these Conventions as applicable. However, if the Court were
on its own initiative to find it appropriate to apply these Conventions, as
such, for the settlement of the dispute, it could be argued that the Court
would be treating it as a dispute “arising” under them ; on that basis, it
would have to consider whether any State party to those Conventions
would be “affected” by the decision, for the purposes of the United States
multilateral treaty reservation.

218. The Court however sees no need to take a position on that matter,
since in its view the conduct of the United States may be judged according
to the fundamental general principles of humanitarian law ; in its view, the
Geneva Conventions are in some respects a development, and in other
respects no more than the expression, of such principles. It is significant in
this respect that, according to the terms of the Conventions, the denun-
ciation of one of them

“shall in no way impair the obligations which the Parties to the
conflict shall remain bound to fulfil by virtue of the principles of the
law of nations, as they result from the usages established among
civilized peoples, from the laws of humanity and the dictates of the

103
114 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

public conscience” (Convention I, Art. 63 ; Convention IT, Art. 62 ;
Convention IIT, Art. 142 ; Convention IV, Art. 158).

Article 3 which is common to all four Geneva Conventions of 12 August
1949 defines certain rules to be applied in the armed conflicts of a non-
international character. There is no doubt that, in the event of interna-
tional armed conflicts, these rules also constitute a minimum yardstick, in
addition to the more elaborate rules which are also to apply to interna-
tional conflicts ; and they are rules which, in the Court’s opinion, reflect
what the Court in 1949 called “elementary considerations of humanity”
(Corfu Channel, Merits, I. C.J. Reports 1949, p. 22 ; paragraph 215 above).
The Court may therefore find them applicable to the present dispute, and
is thus not required to decide what role the United States multilateral
treaty reservation might otherwise play in regard to the treaties in ques-
tion.

219. The conflict between the contras’ forces and those of the Govern-
ment of Nicaragua is an armed conflict which is “not of an international
character”. The acts of the contras towards the Nicaraguan Government
are therefore governed by the law applicable to conflicts of that character ;
whereas the actions of the United States in and against Nicaragua fall
under the legal rules relating to international conflicts. Because the mini-
mum rules applicable to international and to non-international conflicts
are identical, there is no need to address the question whether those actions
must be looked at in the context of the rules which operate for the one or for
the other category of conflict. The relevant principles are to be looked for
in the provisions of Article 3 of each of the four Conventions of 12 August
1949, the text of which, identical in each Convention, expressly refers to
conflicts not having an international character.

220. The Court considers that there is an obligation on the United
States Government, in the terms of Article 1 of the Geneva Conventions, to
“respect” the Conventions and even “to ensure respect” for them “in all
circumstances”, since such an obligation does not derive only from the
Conventions themselves, but from the general principles of humanitarian
law to which the Conventions merely give specific expression. The United
States is thus under an obligation not to encourage persons or groups
engaged in the conflict in Nicaragua to act in violation of the provisions of
Article 3 common to the four 1949 Geneva Conventions, which reads as
follows :

“In the case of armed conflict not of an international character
occurring in the territory of one of the High Contracting Parties, each
Party to the conflict shall be bound to apply, as a minimum, the
following provisions :

(1) Persons taking no active part in the hostilities, including members
of armed forces who have laid down their arms and those placed
hors de combat by sickness, wounds, detention, or any other cause,
shall in all circumstances be treated humanely, without any

104
115 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

adverse distinction founded on race, colour, religion or faith, sex,
birth or wealth, or any other similar criteria.

To this end, the following acts are and shall remain prohibited
at any time and in any place whatsoever with respect to the
above-mentioned persons :

(a) violence to life and person, in particular murder of all kinds,
mutilation, cruel treatment and torture :

(b) taking of hostages ;

fc) outrages upon personal dignity, in particular, humiliating and
degrading treatment ;

{d} the passing of sentences and the carrying out of executions
without previous judgment pronounced by a regularly con-
stituted court affording all the judicial guarantees which are
recognized as indispensable by civilized peoples.

(2) The wounded and sick shall be collected and cared for. . .

The Parties to the conflict should further endeavour to bring into
force, by means of special agreements, all or part of the other provi-
sions of the present Convention . . .”

221. Inits Judgment of 26 November 1984, the Court concluded that, in
so far as the claims presented in Nicaragua’s Application revealed the
existence of a dispute as to the interpretation or application of the Articles
of the 1956 Treaty of Friendship, Commerce and Navigation between the
Parties mentioned in paragraph 82 of that Judgment (that is, Arts. XIX,
XIV. XVII, XX, I), it had jurisdiction to deal with them under Article
XXIV, paragraph 2, of that Treaty. Having thus established its jurisdiction
to entertain the dispute between the Parties in respect of the interpretation
and application of the Treaty in question, the Court must determine the
meaning of the various provisions which are relevant for its judgment. In
this connection, the Court has in particular to ascertain the scope of
Article XXI, paragraphs 1 (c) and 1 (d), of the Treaty. According to that
clause

“the present Treaty shall not preclude the application of meas-
ures :

(c) regulating the production of or traffic in arms, ammunition and
implements of war, or traffic in other materials carried on directly
or indirectly for the purpose of supplying a military establish-
ment ;

105
116 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(d) necessary to fulfill the obligations of a Party for the maintenance
or restoration of international peace and security, or necessary to
protect its essential security interests”.

In the Spanish text of the Treaty (equally authentic with the English text)
the last phrase is rendered as “sus intereses esenciales y seguridad”.

222. This article cannot be interpreted as removing the present dispute
as to the scope of the Treaty from the Court's jurisdiction. Being itself an
article of the Treaty, it is covered by the provision in Article XXIV that any
dispute about the “interpretation or application” of the Treaty lies within
the Court’s jurisdiction. Article XXI defines the instances in which the
Treaty itself provides for exceptions to the generality of its other provi-
sions, but it by no means removes the interpretation and application of
that article from the jurisdiction of the Court as contemplated in Article
XXIV. That the Court has jurisdiction to determine whether measures
taken by one of the Parties fall within such an exception, is also clear a
contrario from the fact that the text of Article XXI of the Treaty does not
employ the wording which was already to be found in Article XXI of the
General Agreement on Tariffs and Trade. This provision of GATT, con-
templating exceptions to the normal implementation of the General
Agreement, stipulates that the Agreement is not to be construed to prevent
any contracting party from taking any action which it “considers necessary
for the protection of its essential security interests”, in such fields as
nuclear fission, arms, etc. The 1956 Treaty, on the contrary, speaks simply
of “necessary” measures, not of those considered by a party to be
such.

223. The Court will therefore determine the substantial nature of the
two categories of measures contemplated by this Article and which are not
barred by the Treaty. No comment is required at this stage on subpara-
graph | fc} of Article XXI. As to subparagraph | (d), clearly “measures... .
necessary to fulfill the obligations of a Party for the maintenance or
restoration of international peace and security” must signify measures
which the State in question must take in performance of an international
commitment of which any evasion constitutes a breach. A commitment of
this kind is accepted by Members of the United Nations in respect of
Security Council decisions taken on the basis of Chapter VIT of the United
Nations Charter (Art. 25), or, for members of the Organization of Ameri-
can States, in respect of decisions taken by the Organ of Consultation of
the Inter-American system, under Articles 3 and 20 of the Inter-American
Treaty of Reciprocal Assistance (Rio de Janeiro, 1947). The Court does not

106
117 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

believe that this provision of the 1956 Treaty can apply to the eventuality
of the exercise of the right of individual or collective self-defence.

224. On the other hand. action taken in self-defence, individual or
collective, might be considered as part of the wider category of measures
qualified in Article XXI as “necessary to protect” the “essential security
interests” of a party. In its Counter-Memorial on jurisdiction and admis-
sibility, the United States contended that : “Any possible doubts as to the
applicability of the FCN Treaty to Nicaragua’s claims is dispelled by
Article XXI of the Treaty . . .” After quoting paragraph 1 (d) (set out in
paragraph 221 above), the Counter-Memorial continues :

“Article XXI has been described by the Senate Foreign Relations
Committee as containing ‘the usual exceptions relating... to traffic in
arms, ammunition and implements of war and to measures for col-
lective or individual self-defense’.”

It is difficult to deny that self-defence against an armed attack corresponds
to measures necessary to protect essential security interests. But the con-
cept of essential security interests certainly extends beyond the concept of
an armed attack, and has been subject to very broad interpretations in the
past. The Court has therefore to assess whether the risk run by these
“essential security interests” is reasonable, and secondly, whether the
measures presented as being designed to protect these interests are not
merely useful but “necessary”.

225. Since Article XXI of the 1956 Treaty contains a power for each of
the parties to derogate from the other provisions of the Treaty, the pos-
sibility of invoking the clauses of that Article must be considered once it is
apparent that certain forms of conduct by the United States would other-
wise be in conflict with the relevant provisions of the Treaty. The appraisal
of the conduct of the United States in the light of these relevant provisions
of the Treaty pertains to the application of the law rather than to its
interpretation, and the Court will therefore undertake this in the context of
its general evaluation of the facts established in relation to the applicable
law.

* OK Ok Ok *

226. The Court, having outlined both the facts of the case as proved by
the evidence before it, and the general rules of international law which
appear to it to be in issue as a result of these facts, and the applicable
treaty-law, has now to appraise the facts in relation to the legal rules
applicable. In so far as acts of the Respondent may appear to constitute
violations of the relevant rules of law, the Court will then have to determine

107
118 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

whether there are present any circumstances excluding unlawfulness, or
whether such acts may be justified upon any other ground.

227. The Court will first appraise the facts in the light of the principle of
the non-use of force, examined in paragraphs 187 to 200 above. What is
unlawful, in accordance with that principle, is recourse to either the threat
or the use of force against the territorial integrity or political independence
of any State. For the most part, the complaints by Nicaragua are of the
actual use of force against it by the United States. Of the acts which the
Court has found imputable to the Government of the United States, the
following are relevant in this respect :

— the laying of mines in Nicaraguan internal or territorial waters in early
1984 (paragraph 80 above) ;

— certain attacks on Nicaraguan ports, oil installations and a naval base
(paragraphs 81 and 86 above).

These activities constitute infringements of the principle of the prohibition
of the use of force, defined earlier, unless they are justified by circum-
stances which exclude their unlawfulness, a question now to be examined.
The Court has also found (paragraph 92) the existence of military
manoeuvres held by the United States near the Nicaraguan borders ; and
Nicaragua has made some suggestion that this constituted a “threat of
force”, which is equally forbidden by the principle of non-use of force. The
Court is however not satisfied that the manoeuvres complained of, in the
circumstances in which they were held, constituted on the part of the
United States a breach, as against Nicaragua, of the principle forbidding
recourse to the threat or use of force.

228. Nicaragua has also claimed that the United States has violated
Article 2, paragraph 4, of the Charter, and has used force against Nica-
ragua in breach of its obligation under customary international law in as
much as it has engaged in

“recruiting, training, arming, equipping, financing, supplying and
otherwise encouraging, supporting, aiding, and directing military and
paramilitary actions in and against Nicaragua” (Application, para. 26
(a) and {c)).

So far as the claim concerns breach of the Charter, it is excluded from the
Court’s jurisdiction by the multilateral treaty reservation. As to the claim
that United States activities in relation to the contras constitute a breach of
the customary international law principle of the non-use of force, the
Court finds that, subject to the question whether the action of the United
States might be justified as an exercise of the right of self-defence, the
United States has committed a prima facie violation of that principle by its

108
119 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

assistance to the contras in Nicaragua, by “organizing or encouraging the
organization of irregular forces or armed bands . . . for incursion into the
territory of another State”, and “participating in acts of civil strife... in
another State”, in the terms of General Assembly resolution 2625 (XXV).
According to that resolution, participation of this kind is contrary to the
principle of the prohibition of the use of force when the acts of civil strife
referred to “involve a threat or use of force”. In the view of the Court, while
the arming and training of the contras can certainly be said to involve the
threat or use of force against Nicaragua, this is not necessarily so in respect
of all the assistance given by the United States Government. In particular,
the Court considers that the mere supply of funds to the contras, while
undoubtedly an act of intervention in the internal affairs of Nicaragua, as
will be explained below, does not in itself amount to a use of force.

229. The Court must thus consider whether, as the Respondent claims,
the acts in question of the United States are justified by the exercise of its
right of collective self-defence against an armed attack. The Court must
therefore establish whether the circumstances required for the exercise of
this right of self-defence are present and, if so, whether the steps taken by
the United States actually correspond to the requirements of international
law. For the Court to conclude that the United States was lawfully exer-
cising its right of collective self-defence, it must first find that Nicaragua
engaged in an armed attack against El Salvador, Honduras or Costa
Rica.

230. As regards El Salvador, the Court has found (paragraph 160 above)
that it is satisfied that between July 1979 and the early months of 1981, an
intermittent flow of arms was routed via the territory of Nicaragua to the
armed opposition in that country. The Court was not however satisfied
that assistance has reached the Salvadorian armed opposition, on a scale of
any significance, since the early months of 1981, or that the Government of
Nicaragua was responsible for any flow of arms at either period. Even
assuming that the supply of arms to the opposition in El Salvador could be
treated as imputable to the Government of Nicaragua, to justify invocation
of the right of collective self-defence in customary international law, it
would have to be equated with an armed attack by Nicaragua on El
Salvador. As stated above, the Court is unable to consider that, in cus-
tomary international law, the provision of arms to the opposition in
another State constitutes an armed attack on that State. Even at a time
when the arms flow was at its peak, and again assuming the participation of
the Nicaraguan Government, that would not constitute such armed
attack.

231. Turning to Honduras and Costa Rica, the Court has also stated
(paragraph 164 above) that it should find established that certain trans-

109
120 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

border incursions into the territory of those two States, in 1982, 1983 and
1984, were imputable to the Government of Nicaragua. Very little infor-
mation is however available to the Court as to the circumstances of these
incursions or their possible motivations, which renders it difficult to decide
whether they may be treated for legal purposes as amounting, singly or
collectively, to an “armed attack” by Nicaragua on either or both States.
The Court notes that during the Security Council debate in March/April
1984, the representative of Costa Rica made no accusation of an armed
attack, emphasizing merely his country’s neutrality and support for the
Contadora process (S/PV.2529, pp. 13-23) ; the representative of Hon-
duras however stated that

“my country is the object of aggression made manifest through a
number of incidents by Nicaragua against our territorial integrity and
civilian population” (ibid., p. 37).

There are however other considerations which justify the Court in finding
that neither these incursions, nor the alleged supply of arms to the oppo-
sition in El Salvador, may be relied on as justifying the exercise of the right
of collective self-defence.

232. The exercise of the right of collective self-defence presupposes that
an armed attack has occurred ; and it is evident that it is the victim State,
being the most directly aware of that fact, which is likely to draw general
attention to its plight. It is also evident that if the victim State wishes
another State to come to its help in the exercise of the right of collective
self-defence, it will normally make an express request to that effect. Thus in
the present instance, the Court is entitled to take account, in judging the
asserted justification of the exercise of collective self-defence by the
United States, of the actual conduct of El Salvador, Honduras and Costa
Rica at the relevant time, as indicative of a belief by the State in question
that it was the victim of an armed attack by Nicaragua, and of the making
of a request by the victim State to the United States for help in the exer-
cise of collective self-defence.

233. The Court has seen no evidence that the conduct of those States
was consistent with such a situation, either at the time when the United
States first embarked on the activities which were allegedly justified by
self-defence, or indeed for a long period subsequently. So far as El Sal-
vador is concerned, it appears to the Court that while El Salvador did in
fact officially declare itself the victim of an armed attack, and did ask for
the United States to exercise its right of collective self-defence, this
occurred only on a date much later than the commencement of the United
States activities which were allegedly justified by this request. The Court
notes that on 3 April 1984, the representative of El Salvador before the
United Nations Security Council, while complaining of the “open foreign
intervention practised by Nicaragua in our internal affairs” (S/PV.2528,
p. 58), refrained from stating that El Salvador had been subjected to armed

110
121 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

attack, and made no mention of the right of collective self-defence which it
had supposedly asked the United States to exercise. Nor was this men-
tioned when El Salvador addressed a letter to the Court in April 1984, in
connection with Nicaragua’s complaint against the United States. It was
only in its Declaration of Intervention filed on 15 August 1984, that El
Salvador referred to requests addressed at various dates to the United
States for the latter to exercise its right of collective self-defence
(para. XII), asserting on this occasion that it had been the victim of
aggression from Nicaragua “since at least 1980”. In that Declaration, El
Salvador affirmed that initially it had “not wanted to present any accu-
sation or allegation [against Nicaragua] to any of the jurisdictions to which
we have a right to apply”, since it sought “a solution of understanding and
mutual respect” (para. INT).

234. As to Honduras and Costa Rica, they also were prompted by the
institution of proceedings in this case to address communications to the
Court ; in neither of these is there mention of armed attack or collective
self-defence. As has already been noted (paragraph 231 above), Honduras
in the Security Council in 1984 asserted that Nicaragua had engaged in
aggression against it, but did not mention that a request had consequently
been made to the United States for assistance by way of collective self-
defence. On the contrary, the representative of Honduras emphasized that
the matter before the Security Council “is a Central American problem,
without exception, and it must be solved regionally” (S/PV.2529, p. 38),
i.e., through the Contadora process. The representative of Costa Rica also
made no reference to collective self-defence. Nor, it may be noted, did the
representative of the United States assert during that debate that it had
acted in response to requests for assistance in that context.

235. There is also an aspect of the conduct of the United States which
the Court is entitled to take into account as indicative of the view of that
State on the question of the existence of an armed attack. At no time, up to
the present, has the United States Government addressed to the Security
Council, in connection with the matters the subject of the present case, the
report which is required by Article 51 of the United Nations Charter in
respect of measures which a State believes itself bound to take when it
exercises the right of individual or collective self-defence. The Court,
whose decision has to be made on the basis of customary international law,
has already observed that in the context of that law, the reporting obh-
gation enshrined in Article 51 of the Charter of the United Nations does
not exist. It does not therefore treat the absence of a report on the part of
the United States as the breach of an undertaking forming part of the
customary international law applicable to the present dispute. But the
Court is justified in observing that this conduct of the United States hardly
conforms with the latter’s avowed conviction that it was acting in the
context of collective self-defence as consecrated by Article 51 of the
Charter. This fact is all the more noteworthy because, in the Security

Wd
122 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Council, the United States has itself taken the view that failure to observe
the requirement to make a report contradicted a State’s claim to be acting
on the basis of collective self-defence (S/PV.2187).

236. Similarly, while no strict legal conclusion may be drawn from the
date of El Salvador’s announcement that it was the victim of an armed
attack, and the date of its official request addressed to the United States
concerning the exercise of collective self-defence, those dates have a sig-
nificance as evidence of El Salvador’s view of the situation. The declaration
and the request of El Salvador. made publicly for the first time in August
1984, do not support the contention that in 1981 there was an armed attack
capable of serving as a legal foundation for United States activities which
began in the second half of that year. The States concerned did not behave
as though there were an armed attack at the time when the activities
attributed by the United States to Nicaragua, without actually constituting
such an attack, were nevertheless the most accentuated ; they did so
behave only at a time when these facts fell furthest short of what would be
required for the Court to take the view that an armed attack existed on the
part of Nicaragua against El Salvador.

237. Since the Court has found that the condition sine qua non required
for the exercise of the right of collective self-defence by the United States is
not fulfilled in this case, the appraisal of the United States activities in
relation to the criteria of necessity and proportionality takes on a different
significance. As a result of this conclusion of the Court, even if the United
States activities in question had been carried on in strict compliance with
the canons of necessity and proportionality, they would not thereby
become lawful. If however they were not, this may constitute an additional
ground of wrongfulness. On the question of necessity, the Court observes
that the United States measures taken in December 1981 (or, at the earliest,
March of that year — paragraph 93 above) cannot be said to correspond to
a “necessity” justifying the United States action against Nicaragua on the
basis of assistance given by Nicaragua to the armed opposition in El
Salvador. First, these measures were only taken, and began to produce
their effects, several months after the major offensive of the armed oppo-
sition against the Government of El Salvador had been completely
repulsed (January 1981), and the actions of the opposition considerably
reduced in consequence. Thus it was possible to eliminate the main danger
to the Salvadorian Government without the United States embarking on
activities in and against Nicaragua. Accordingly, it cannot be held that
these activities were undertaken in the light of necessity. Whether or not
the assistance to the contras might meet the criterion of proportionality, the
Court cannot regard the United States activities summarized in para-
graphs 80, 81 and 86, 1.e., those relating to the mining of the Nicaraguan
ports and the attacks on ports, oil installations, etc., as satisfying that
criterion. Whatever uncertainty may exist as to the exact scale of the aid
received by the Salvadorian armed opposition from Nicaragua, it is clear
that these latter United States activities in question could not have been
proportionate to that aid. Finally on this point, the Court must also

112
123 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

observe that the reaction of the United States in the context of what it
regarded as self-defence was continued long after the period in which any
presumed armed attack by Nicaragua could reasonably be contem-
plated.

238. Accordingly, the Court concludes that the plea of collective self-
defence against an alleged armed attack on El Salvador, Honduras or
Costa Rica, advanced by the United States to justify its conduct toward
Nicaragua, cannot be upheld ; and accordingly that the United States has
violated the principle prohibiting recourse to the threat or use of force by
the acts listed in paragraph 227 above, and by its assistance to the contras

to the extent that this assistance “involve[s] a threat or use of force”
(paragraph 228 above).

239. The Court comes now to the application in this case of the principle
of non-intervention in the internal affairs of States. It is argued by Nica-
ragua that the “military and paramilitary activities aimed at the govern-
ment and people of Nicaragua” have two purposes :

“¢a) The actual overthrow of the existing lawful government of
Nicaragua and its replacement by a government acceptable
to the United States ; and

(b) The substantial damaging of the economy, and the weakening of
the political system, in order to coerce the government of Nica-
ragua into the acceptance of United States policies and political
demands.”

Nicaragua also contends that the various acts of an economic nature,
summarized in paragraphs 123 to 125 above, constitute a form of “in-
direct” intervention in Nicaragua’s internal affairs.

240. Nicaragua has laid much emphasis on the intentions it attributes to
the Government of the United States in giving aid and support to the
contras. It contends that the purpose of the policy of the United States and
its actions against Nicaragua in pursuance of this policy was, from the
beginning, to overthrow the Government of Nicaragua. In order to
demonstrate this, it has drawn attention to numerous statements by high
officials of the United States Government, in particular by President
Reagan, expressing solidarity and support for the contras, described on
occasion as “freedom fighters”, and indicating that support for the contras
would continue until the Nicaraguan Government took certain action,
desired by the United States Government, amounting in effect to a sur-
render to the demands of the latter Government. The official Report of the

113
124 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

President of the United States to Congress of 10 April 1985, quoted in
paragraph 96 above, states that : “We have not sought to overthrow the
Nicaraguan Government nor to force on Nicaragua a specific system of
government.” But it indicates also quite openly that “United States policy
toward Nicaragua” — which includes the support for the military and
paramilitary activities of the contras which it was the purpose of the Report
to continue — “has consistently sought to achieve changes in Nicaraguan
government policy and behavior”.

241. The Court however does not consider it necessary to seek to
establish whether the intention of the United States to secure a change of
governmental policies in Nicaragua went so far as to be equated with an
endeavour to overthrow the Nicaraguan Government. It appears to the
Court to be clearly established first, that the United States intended, by its
support of the contras, to coerce the Government of Nicaragua in respect of
matters in which each State is permitted, by the principle of State sover-
eignty, to decide freely (see paragraph 205 above) ; and secondly that the
intention of the contras themselves was to overthrow the present Govern-
ment of Nicaragua. The 1983 Report of the Intelligence Committee refers
to the contras’ “openly acknowledged goal of overthrowing the Sandinis-
tas”. Even if it be accepted, for the sake of argument, that the objective of
the United States in assisting the contras was solely to interdict the supply
of arms to the armed opposition in El Salvador, it strains belief to suppose
that a body formed in armed opposition to the Government of Nicaragua,
and calling itself the “Nicaraguan Democratic Force”, intended only to
check Nicaraguan interference in El Salvador and did not intend to achieve
violent change of government in Nicaragua. The Court considers that in
international law, if one State, with a view to the coercion of another State,
supports and assists armed bands in that State whose purpose is to over-
throw the government of that State, that amounts to an intervention by the
one State in the internal affairs of the other, whether or not the political
objective of the State giving such support and assistance is equally far-
reaching. It is for this reason that the Court has only examined the
intentions of the United States Government so far as they bear on the
question of self-defence.

242. The Court therefore finds that the support given by the United
States, up to the end of September 1984, to the military and paramilitary
activities of the contras in Nicaragua, by financial support, training, supply
of weapons, intelligence and logistic support, constitutes a clear breach of
the principle of non-intervention. The Court has however taken note that,
with effect from the beginning of the United States governmental financial
year 1985, namely 1 October 1984, the United States Congress has restric-
ted the use of the funds appropriated for assistance to the contras to
“humanitarian assistance” (paragraph 97 above). There can be no doubt
that the provision of strictly humanitarian aid to persons or forces in
another country, whatever their political affiliations or objectives, cannot
be regarded as unlawful intervention, or as in any other way contrary to
international law. The characteristics of such aid were indicated in the first

114
125 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

and second of the fundamental principles declared by the Twentieth
International Conference of the Red Cross, that

“The Red Cross, born of a desire to bring assistance without dis-
crimination to the wounded on the battlefield, endeavours — in its
international and national capacity — to prevent and alleviate human
suffering wherever it may be found. Its purpose is to protect life and
health and to ensure respect for the human being. It promotes mutual
understanding, friendship, co-operation and lasting peace amongst
all peoples”

and that

“It makes no discrimination as to nationality, race, religious beliefs,
class or political opinions. It endeavours only to relieve suffering,
giving priority to the most urgent cases of distress.”

243. The United States legislation which limited aid to the contras to
humanitarian assistance however also defined what was meant by such
assistance, namely :

“the provision of food, clothing, medicine, and other humanitarian
assistance, and it does not include the provision of weapons, weapons
systems, ammunition, or other equipment, vehicles, or material which
can be used to inflict serious bodily harm or death” (paragraph 97
above).

Ji is also to be noted that. while the United States Congress has directed
that the CIA and Department of Defense are not to administer any of the
funds voted, it was understood that intelligence information might be
“shared” with the contras. Since the Court has no information as to the
interpretation in fact given to the Congress decision, or as to whether
intelligence information is in fact still being supplied to the contras, it will
limit itself to a declaration as to how the law applies in this respect. An
essential feature of truly humanitarian aid is that it is given “without
discrimination” of any kind. In the view of the Court, if the provision of
“humanitarian assistance” is to escape condemnation as an intervention in
the internal affairs of Nicaragua, not only must it be limited to the pur-
poses hallowed in the practice of the Red Cross, namely “to prevent and
alleviate human suffering”, and “to protect life and health and to ensure
respect for the human being” ; it must also, and above all, be given without
discrimination to all in need in Nicaragua, not merely to the contras and
their dependents.

244. As already noted, Nicaragua has also asserted that the United
States is responsible for an “indirect” form of intervention in its internal

115
126 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

affairs inasmuch as it has taken, to Nicaragua’s disadvantage. certain
action of an economic nature. The Court’s attention has been drawn in
particular to the cessation of economic aid in April 1981 ; the 90 per cent
reduction in the sugar quota for United States imports from Nicaragua in
April 1981: and the trade embargo adopted on 1 May 1985. While
admitting in principle that some of these actions were not unlawful in
themseives, counsel for Nicaragua argued that these measures of economic
constraint add up to a systematic violation of the principle of non-inter-
vention.

245. The Court does not here have to concern itself with possible
breaches of such international economic instruments as the General
Agreement on Tariffs and Trade, referred to in passing by counsel for
Nicaragua : any such breaches would appear to fall outside the Court's
jurisdiction, particularly in view of the effect of the multilateral treaty
reservation, nor has Nicaragua seised the Court of any complaint of such
breaches. The question of the compatibility of the actions complained of
with the 1956 Treaty of Friendship, Commerce and Navigation will be
examined below, in the context of the Court’s examination of the provi-
sions of that Treaty. At this point, the Court has merely to say that it is
unable to regard such action on the economic plane as is here complained
of as a breach of the customary-law principle of non-intervention.

* *

246. Having concluded that the activities of the United States in rela-
tion to the activities of the conrras in Nicaragua constitute prima facie acts
of intervention, the Court must next consider whether they may neverthe-
less be justified on some legal ground. As the Court has stated, the principle
of non-intervention derives from customary international law. It would
certainly lose its effectiveness as a principle of law if intervention were to
be justified by a mere request for assistance made by an opposition group
in another State — supposing such a request to have actually been made by
an opposition to the régime in Nicaragua in this instance. Indeed, it is
difficult to see what would remain of the principle of non-intervention in
international law if intervention, which is already allowable at the request
of the government of a State, were also to be allowed at the request of the
opposition. This would permit any State to intervene at any moment in the
internal affairs of another State, whether at the request of the government
or at the request of its opposition. Such a situation does not in the Court’s
view correspond to the present state of international law.

247. The Court has already indicated (paragraph 238) its conclusion
that the conduct of the United States towards Nicaragua cannot be jus-
tified by the right of collective self-defence in response to an alleged armed
attack on one or other of Nicaragua’s neighbours. So far as regards the
allegations of supply of arms by Nicaragua to the armed opposition in El
Salvador, the Court has indicated that while the concept of an armed

116
127 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

attack includes the despatch by one State of armed bands into the territory
of another State, the supply of arms and other support to such bands
cannot be equated with armed attack. Nevertheless, such activities may
well constitute a breach of the principle of the non-use of force and an
intervention in the internal affairs of a State, that is, a form of conduct
which is certainly wrongful, but is of lesser gravity than an armed attack.
The Court must therefore enquire now whether the activities of the United
States towards Nicaragua might be justified as a response to an interven-
tion by that State in the internal affairs of another State in Central
America.

248. The United States admits that it is giving its support to the conrras
in Nicaragua, but justifies this by claiming that that State is adopting
similar conduct by itself assisting the armed opposition in El Salvador, and
to a lesser extent in Honduras and Costa Rica, and has committed trans-
border attacks on those two States. The United States raises this justifi-
cation as one of self-defence ; having rejected it on those terms, the Court
has nevertheless to consider whether it may be valid as action by way of
counter-measures in response to intervention. The Court has however to
find that the applicable law does not warrant such a justification.

249. On the legal level the Court cannot regard response to an inter-
vention by Nicaragua as such a justification. While an armed attack would
give rise to an entitlement to collective self-defence, a use of force of a
lesser degree of gravity cannot, as the Court has already observed (para-
graph 211 above), produce any entitlement to take collective counter-
measures involving the use of force. The acts of which Nicaragua is
accused, even assuming them to have been established and imputable to
that State, could only have justified proportionate counter-measures on
the part of the State which had been the victim of these acts, namely El
Salvador, Honduras or Costa Rica. They could not justify counter-mea-
sures taken by a third State, the United States, and particularly could not
justify intervention involving the use of force.

* *

250. In the Application, Nicaragua further claims :

“That the United States, in breach of its obligation under general
and customary international law, has violated and is violating the
sovereignty of Nicaragua by :

— armed attacks against Nicaragua by air, land and sea ;

— incursions into Nicaraguan territorial waters ;

aerial trespass into Nicaraguan airspace ;

— efforts by direct and indirect means to coerce and intimidate the
Government of Nicaragua.” (Para. 26 {b).)

117
128 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

The Nicaraguan Memorial, however, enumerates under the heading of
violations of sovereignty only attacks on Nicaraguan territory, incursions
into its territorial sea, and overflights. The claim as to United States
“efforts by direct and indirect means to coerce and intimidate the Gov-
ernment of Nicaragua” was presented in the Memorial under the heading
of the threat or use of force, which has already been dealt with above
(paragraph 227). Accordingly, that aspect of Nicaragua’s claim will not be
pursued further.

251. The effects of the principle of respect for territorial sovereignty
inevitably overlap with those of the principles of the prohibition of the use
of force and of non-intervention. Thus the assistance to the contras, as well
as the direct attacks on Nicaraguan ports, oil installations, etc., referred to
in paragraphs 81 to 86 above, not only amount to an unlawful use of force,
but also constitute infringements of the territorial sovereignty of Nicara-
gua, and incursions into its territorial and internal waters. Similarly, the
mining operations in the Nicaraguan ports not only constitute breaches of
the principle of the non-use of force, but also affect Nicaragua’s sover-
eignty over certain maritime expanses. The Court has in fact found that
these operations were carried on in Nicaragua’s territorial or internal
waters or both (paragraph 80), and accordingly they constitute a violation
of Nicaragua’s sovereignty. The principle of respect for territorial sover-
eignty is also directly infringed by the unauthorized overflight of a State’s
territory by aircraft belonging to or under the control of the government of
another State. The Court has found above that such overflights were in fact
made (paragraph 91 above).

252. These violations cannot be justified either by collective self-
defence, for which, as the Court has recognized, the necessary circum-
stances are lacking, nor by any right of the United States to take counter-
measures involving the use of force in the event of intervention by Nica-
ragua in El Salvador, since no such right exists under the applicable
international law. They cannot be justified by the activities in El Salvador
attributed to the Government of Nicaragua. The latter activities, assuming
that they did in fact occur, do not bring into effect any right belonging to
the United States which would justify the actions in question. Accordingly,
such actions constitute violations of Nicaragua’s sovereignty under cus-
tomary international law.

253. At this point it will be convenient to refer to another aspect of the
legal implications of the mining of Nicaragua’s ports. As the Court has
indicated in paragraph 214 above, where the vessels of one State enjoy a
right of access to ports of another State, if that right of access is hindered by

118
129 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the laying of mines, this constitutes an infringement of the freedom of
communications and of maritime commerce. This is clearly the case here.
It is not for the Court to pass upon the rights of States which are not parties
to the case before it ; but it is clear that interference with a right of access to
the ports of Nicaragua is likely to have an adverse effect on Nicaragua’s
economy and its trading relations with any State whose vessels enjoy the
right of access to its ports. Accordingly, the Court finds, in the context of
the present proceedings between Nicaragua and the United States, that the
laying of mines in or near Nicaraguan ports constituted an infringement, to
Nicaragua’s detriment, of the freedom of communications and of maritime
commerce.

254. The Court now turns to the question of the application of humani-
tarian law to the activities of the United States complained of in this case.
Mention has already been made (paragraph 215 above) of the violations of
customary international law by reason of the failure to give notice of the
mining of the Nicaraguan ports, for which the Court has found the United
States directly responsible. Except as regards the mines, Nicaragua has not
however attributed any breach of humanitarian law to either United States
personnel or the “UCLAs”’, as distinct from the contras. The Applicant has
claimed that acts perpetrated by the contras constitute breaches of the
“fundamental norms protecting human rights” ; it has not raised the
question of the law applicable in the event of conflict such as that between
the contras and the established Government. In effect, Nicaragua is accus-
ing the contras of violations both of the law of human rights and humani-
tarian law, and is attributing responsibility for these acts to the United
States. The Court has however found (paragraphs 115, 216) that this
submission of Nicaragua cannot be upheld ; but it has also found the
United States responsible for the publication and dissemination of the
manual on “Psychological Operations in Guerrilla Warfare” referred to in
paragraphs 118 to 122 above.

255. The Court has also found (paragraphs 219 and 220 above) that
general principles of humanitarian law include a particular prohibition,
accepted by States, and extending to activities which occur in the context
of armed conflicts, whether international in character or not. By virtue of
such general principles, the United States is bound to refrain from en-
couragement of persons or groups engaged in the conflict in Nicaragua to
commit violations of Article 3 which is common to all four Geneva Con-
ventions of 12 August 1949. The question here does not of course relate to
the definition of the circumstances in which one State may be regarded as
responsible for acts carried out by another State, which probably do not
include the possibility of incitement. The Court takes note of the advice
given in the manual on psychological operations to “neutralize” certain
“carefully selected and planned targets”, including judges, police officers,
State Security officials, etc., after the local population have been gathered

119
130 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

in order to “take part in the act and formulate accusations against the
oppressor”. In the view of the Court, this must be regarded as contrary to
the prohibition in Article 3 of the Geneva Conventions, with respect to
non-combatants, of

“the passing of sentences and the carrying out of executions without
previous judgment pronounced by a regularly constituted court,
affording all the judicial guarantees which are recognized as indis-
pensable by civilized peoples”

and probably also of the prohibition of “violence to life and person, in
particular murder to all kinds, . . .”.

256. It is also appropriate to recall the circumstances in which the
manual of psychological operations was issued. When considering whether
the publication of such a manual, encouraging the commission of acts
contrary to general principles of humanitarian law, is unlawful, it is
material to consider whether that encouragement was offered to persons in
circumstances where the commission of such acts was likely or foreseeable.
The Court has however found (paragraph 121) that at the relevant time
those responsible for the issue of the manual were aware of, at the least,
allegations that the behaviour of the contras in the field was not consistent
with humanitarian law ; it was in fact even claimed by the CIA that the
purpose of the manual was to “moderate” such behaviour. The publication
and dissemination of a manual in fact containing the advice quoted above
must therefore be regarded as an encouragement, which was likely to be
effective, to commit acts contrary to general principles of international
humanitarian law reflected in treaties.

257. The Court has noted above (paragraphs 169 and 170) the attitude
of the United States, as expressed in the finding of the Congress of 29 July
1985, linking United States support to the contras with alleged breaches by
the Government of Nicaragua of its “solemn commitments to the Nica-
raguan people, the United States, and the Organization of American
States”. Those breaches were stated to involve questions such as the
composition of the government, its political ideology and alignment,
totalitarianism, human rights, militarization and aggression. So far as the
question of “aggression in the form of armed subversion against its neigh-
bours” is concerned, the Court has already dealt with the claimed justi-
fication of collective self-defence in response to armed attack, and will not
return to that matter. It has also disposed of the suggestion of a right to
collective counter-measures in face of an armed intervention. What is now
in question is whether there is anything in the conduct of Nicaragua which
might legally warrant counter-measures by the United States.

258. The questions as to which the Nicaraguan Government is said to

120
131 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

have entered into a commitment are questions of domestic policy. The
Court would not therefore normally consider it appropriate to engage in a
verification of the truth of assertions of this kind, even assuming that it was
in a position to do so. A State’s domestic policy falls within its exclusive
jurisdiction, provided of course that it does not violate any obligation of
international law. Every State possesses a fundamental right to choose and
implement its own political, economic and social systems. Consequently,
there would normally be no need to make any enquiries, in a matter outside
the Court’s jurisdiction, to ascertain in what sense and along what lines
Nicaragua has actually exercised its right.

259. However, the assertion of a commitment raises the question of the
possibility of a State binding itself by agreement in relation to a question of
domestic policy, such as that relating to the holding of free elections on its
territory. The Court cannot discover, within the range of subjects open to
international agreement, any obstacle or provision to hinder a State from
making a commitment of this kind. A State, which is free to decide upon
the principle and methods of popular consultation within its domestic
order, is sovereign for the purpose of accepting a limitation of its sover-
eignty in this field. This is a conceivable situation for a State which is
bound by institutional links to a confederation of States, or indeed to an
international organization. Both Nicaragua and the United States are
members of the Organization of American States. The Charter of that
Organization however goes no further in the direction of an agreed limi-
tation on sovereignty of this kind than the provision in Article 3 (d)
that

“The solidarity of the American States and the high aims which are
sought through it require the political organization of those States on
the basis of the effective exercise of representative democracy” ;

on the other hand, it provides for the right of every State “to organize itself
as it sees fit” (Art. 12), and to “develop its cultural, political and economic
life freely and naturally” (Art. 16).

260. The Court has set out above the facts as to the events of 1979,
including the resolution of the XVIIth Meeting of Consultation of Mini-
sters for Foreign Affairs of the Organization of American States, and the
communications of 12 July 1979 from the Junta of the Government of
National Reconstruction of Nicaragua to the Secretary-General of the
Organization, accompanied by a “Plan to secure peace”. The letter con-
tained inter alia a list of the objectives of the Nicaraguan Junta and stated
in particular its intention of installing the new régime by a peaceful,
orderly transition and of respecting human rights under the supervision of
the Inter-American Commission on Human Rights, which the Junta
invited to visit Nicaragua “as soon as we are installed”. In this way, before
its installation in Managua, the new régime soothed apprehensions as
desired and expressed its intention of governing the country democrati-
cally.

121
132 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

261. However, the Court is unable to find anything in these documents,
whether the resolution or the communication accompanied by the “Plan to
secure peace”, from which it can be inferred that any legal undertaking was
intended to exist. Moreover, the Junta made it plain in one of these
documents that its invitation to the Organization of American States to
supervise Nicaragua’s political life should not be allowed to obscure the
fact that it was the Nicaraguans themselves who were to decide upon and
conduct the country’s domestic policy. The resolution of 23 June 1979 also
declares that the solution of their problems is a matter “exclusively” for the
Nicaraguan people, while stating that that solution was to be based (in
Spanish, deberia inspirarse) on certain foundations which were put forward
merely as recommendations to the future government. This part of the
resolution is a mere statement which does not comprise any formal offer
which if accepted would constitute a promise in law, and hence a legal
obligation. Nor can the Court take the view that Nicaragua actually
undertook a commitment to organize free elections, and that this com-
mitment was of a legal nature. The Nicaraguan Junta of National Recon-
struction planned the holding of free elections as part of its political
programme of government, following the recommendation of the XVHth
Meeting of Consultation of Foreign Ministers of the Organization of
American States. This was an essentially political pledge, made not only to
the Organization, but also to the people of Nicaragua, intended to be its
first beneficiaries. But the Court cannot find an instrument with legal
force, whether unilateral or synailagmatic, whereby Nicaragua has com-
mitted itself in respect of the principle or methods of holding elections. The
Organization of American States Charter has already been mentioned,
with its respect for the political independence of the member States ; in the
field of domestic policy, it goes no further than to list the social standards
to the application of which the Members “agree to dedicate every effort”,
including :

“The incorporation and increasing participation of the marginal
sectors of the population, in both rural and urban areas, in the eco-
nomic, social, civic, cultural, and political life of the nation, in order to
achieve the full integration of the national community, acceleration of
the process of social mobility, and the consolidation of the democratic
system.” (Art. 43 (f).)

Itis evident that provisions of this kind are far from being a commitment as
to the use of particular political mechanisms.

262. Moreover, even supposing that such a political pledge had had the
force of a legal commitment, it could not have justified the United States
insisting on the fulfilment of a commitment made not directly towards the
United States, but towards the Organization, the latter being alone
empowered to monitor its implementation. The Court can see no legal
basis for the “special responsibility regarding the implementation of the

122
133 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

commitments made” by the Nicaraguan Government which the United
States considers itself to have assumed in view of “its role in the installation
of the current Government of Nicaragua” (see paragraph 170 above).
Moreover, even supposing that the United States were entitled to act in lieu
of the Organization, it could hardly make use for the purpose of methods
which the Organization could not use itself ; in particular, it could not be
authorized to use force in that event. Of its nature, a commitment like this
is one of acategory which, if violated, cannot justify the use of force against
a sovereign State.

263. The finding of the United States Congress also expressed the view
that the Nicaraguan Government had taken “significant steps towards
establishing a totalitarian Communist dictatorship”. However the régime
in Nicaragua be defined, adherence by a State to any particular doctrine
does not constitute a violation of customary international law ; to hold
otherwise would make nonsense of the fundamental principle of State
sovereignty, on which the whole of international law rests, and the freedom
of choice of the political, social, economic and cultural system of a State.
Consequently, Nicaragua’s domestic policy options, even assuming that
they correspond to the description given of them by the Congress finding,
cannot justify on the legal plane the various actions of the Respondent
complained of. The Court cannot contemplate the creation of a new rule
opening up a right of intervention by one State against another on the
ground that the latter has opted for some particular ideology or political
system.

264. The Court has also emphasized the importance to be attached, in
other respects, to a text such as the Helsinki Final Act, or, on another level,
to General Assembly resolution 2625 (X XV) which, as its name indicates,
is a declaration on “Principles of International Law concerning Friendly
Relations and Co-operation among States in accordance with the Charter
of the United Nations”. Texts like these, in relation to which the Court has
pointed to the customary content of certain provisions such as the prin-
ciples of the non-use of force and non-intervention, envisage the relations
among States having different political, economic and social systems on
the basis of coexistence among their various ideologies ; the United States
not only voiced no objection to their adoption, but took an active part in
bringing it about.

265. Similar considerations apply to the criticisms expressed by the
United States of the external policies and alliances of Nicaragua. Whatever
the impact of individual alliances on regional or international political-
military balances, the Court is only competent to consider such questions
from the standpoint of international law. From that aspect, it is sufficient
to say that State sovereignty evidently extends to the area of its foreign
policy, and that there is no rule of customary international law to prevent a
State from choosing and conducting a foreign policy in co-ordination with
that of another State.

123
134 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

266. The Court also notes that these justifications, advanced solely ina
political context which it is naturally not for the Court to appraise, were
not advanced as legal arguments. The respondent State has always con-
fined itself to the classic argument of self-defence, and has not attempted
to introduce a legal argument derived from a supposed rule of “ideological
intervention”, which would have been a striking innovation. The Court
would recall that one of the accusations of the United States against
Nicaragua is violation of “the 1965 General Assembly Declaration on
Intervention” (paragraph 169 above), by its support for the armed oppo-
sition to the Government in El Salvador. It is not aware of the United
States having officially abandoned reliance on this principle, substituting
for it a new principle “of ideological intervention”, the definition of which
would be discretionary. As stated above (paragraph 29), the Court is not
solely dependent for its decision on the argument of the Parties before it
with respect to the applicable law : it is required to consider on its own
initiative all rules of international law which may be relevant to the set-
tlement of the dispute even if these rules have not been invoked by a party.
The Court is however not entitled to ascribe to States legal views which
they do not themselves formulate.

267. The Court also notes that Nicaragua is accused by the 1985 finding
of the United States Congress of violating human rights. This particular
point requires to be studied independently of the question of the existence
of a “legal commitment” by Nicaragua towards the Organization of
American States to respect these rights ; the absence of such acommitment
would not mean that Nicaragua could with impunity violate human rights.
However, where human rights are protected by international conventions,
that protection takes the form of such arrangements for monitoring or
ensuring respect for human rights as are provided for in the conventions
themselves. The political pledge by Nicaragua was made in the context of
the Organization of American States, the organs of which were conse-
quently entitled to monitor its observance. The Court has noted above
(paragraph 168) that the Nicaraguan Government has since 1979 ratified a
number of international instruments on human rights, and one of these
was the American Convention on Human Rights (the Pact of San José,
Costa Rica). The mechanisms provided for therein have functioned. The
Inter-American Commission on Human Rights in fact took action and
compiled two reports (OEA/Ser.L/V/ 11.53 and 62) following visits by the
Commission to Nicaragua at the Government’s invitation. Consequently,
the Organization was in a position, if it so wished, to take a decision on the
basis of these reports.

268. In any event, while the United States might form its own appraisal
of the situation as to respect for human rights in Nicaragua, the use of force
could not be the appropriate method to monitor or ensure such respect.
With regard to the steps actually taken, the protection of human rights, a
strictly humanitarian objective, cannot be compatible with the mining of

124
135 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

ports, the destruction of oil installations, or again with the training, arming
and equipping of the contras. The Court concludes that the argument
derived from the preservation of human rights in Nicaragua cannot afford
a legal justification for the conduct of the United States, and cannot in any
event be reconciled with the legal strategy of the respondent State, which is
based on the right of collective self-defence.

269. The Court now turns to another factor which bears both upon
domestic policy and foreign policy. This is the militarization of Nicaragua,
which the United States deems excessive and such as to prove its aggressive
intent, and in which it finds another argument to justify its activities with
regard to Nicaragua. It is irrelevant and inappropriate, in the Court’s
opinion, to pass upon this allegation of the United States, since in inter-
national law there are no rules, other than such rules as may be accepted by
the State concerned, by treaty or otherwise, whereby the level of arma-
ments of a sovereign State can be limited, and this principle ts valid for all
States without exception.

270. Having thus concluded its examination of the claims of Nicaragua
based on customary international law, the Court must now consider its
claims based on the Treaty of Friendship, Commerce and Navigation
between the Parties, signed at Managua on 21 January 1956 ; Article
XXIV. paragraph 2, of that Treaty provides for the jurisdiction of the
Court for any dispute between the Parties as to its interpretation or
application. The first claim which Nicaragua makes in relation to the
Treaty is however one not based directly on a specific provision thereof.
Nicaragua has argued that the United States, by its conduct in relation to
Nicaragua, has deprived the Treaty of its object and purpose, and emptied
it of real content. For this purpose, Nicaragua has relied on the existence of
a legal obligation of States to refrain from acts which would impede the due
performance of any treaties entered into by them. However, if there is a
duty of a State not to impede the due performance of a treaty to which it isa
party, that is not a duty imposed by the treaty itself. Nicaragua itself
apparently contends that this is a duty arising under customary interna-
tional law independently of the treaty, that it is implicit in the rule pacta
sunt servanda. This claim therefore does not in fact fall under the heading
of possible breach by the United States of the provisions of the 1956
Treaty, though it may involve the interpretation or application thereof.

271. In view of the Court’s finding in its 1984 Judgment that the Court
has jurisdiction both under the 1956 FCN Treaty and on the basis of the
United States acceptance of jurisdiction under the Optional Clause of
Article 36, paragraph 2, this poses no problem of jurisdiction in the present

125
136 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

case. It should however be emphasized that the Court does not consider
that a compromissory clause of the kind included in Article XXIV, para-
graph 2, of the 1956 FCN Treaty, providing for jurisdiction over disputes
as to its interpretation or application, would enable the Court to entertain a
claim alleging conduct depriving the treaty of its object and purpose. It is
only because in the present case the Court has found that it has jurisdic-
tion. apart from Article XXIV, over any legal dispute between the Parties
concerning any of the matters enumerated in Article 36, paragraph 2, of the
Statute, that it can proceed to examine Nicaragua’s claim under this head.
However, as indicated in paragraph 221 above, the Court has first to
determine whether the actions of the United States complained of as
breaches of the 1956 FCN Treaty have to be regarded as “measures . . .
necessary to protect its essential security interests /sus intereses esenciales y
seguridad]”, since Article XXI of the Treaty provides that “the present
Treaty shall not preclude the application of” such measures. The question
thus arises whether Article XXI similarly affords a defence to a claim
under customary international law based on allegation of conduct de-
priving the Treaty of its object and purpose if such conduct can be shown
to be “measures . . . necessary to protect” essential security interests.

272. In the view of the Court, an act cannot be said to be one calculated
to deprive a treaty of its object and purpose, or to impede its due perfor-
mance, if the possibility of that act has been foreseen in the treaty itself,
and it has been expressly agreed that the treaty “shall not preclude” the act,
so that it will not constitute a breach of the express terms of the treaty.
Accordingly, the Court cannot entertain either the claim of Nicaragua
alleging conduct depriving the treaty of its object and purpose, or its claims
of breach of specific articles of the treaty, unless it is first satisfied that the
conduct complained of is not “measures . . . necessary to protect” the
essential security interests of the United States. The Court will first pro-
ceed to examine whether the claims of Nicaragua in relation to the Treaty
appear to be well founded, and then determine whether they are neverthe-
less justifiable by reference to Article XXI.

273. The argument that the United States has deprived the Treaty of its
object and purpose has a scope which is not very clearly defined, but it
appears that in Nicaragua’s contention the Court could on this ground
make a blanket condemnation of the United States for all the activities of
which Nicaragua complains on more specific grounds. For Nicaragua, the
Treaty is “without doubt a treaty of friendship which imposes on the
Parties the obligation to conduct amicable relations with each other”, and
“Whatever the exact dimensions of the legal norm of ‘friendship’ there can
be no doubt of a United States violation in this case”. In other words, the
Court is asked to rule that a State which enters into a treaty of friendship
binds itself, for so long as the Treaty is in force, to abstain from any act

126
137 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

toward the other party which could be classified as an unfriendly act, even
if such act is not in itself the breach of an international obligation. Such a
duty might of course be expressly stipulated in a treaty, or might even
emerge as a necessary implication from the text; but as a matter of
customary international law, it is not clear that the existence of such a
far-reaching rule is evidenced in the practice of States. There must be a
distinction, even in the case of a treaty of friendship, between the broad
category of unfriendly acts, and the narrower category of acts tending to
defeat the object and purpose of the Treaty. That object and purpose is the
effective implementation of friendship in the specific fields provided for in
the Treaty, not friendship in a vague general sense.

274. The Court has in this respect to note that the Treaty itself provides
in Article XXIV, paragraph |, as follows :

“Each Party shall accord sympathetic consideration to, and shall
afford adequate opportunity for consultation regarding, such repre-
sentations as the other Party may make with respect to any matter
affecting the operation of the present Treaty.”

Nicaragua claims that the conduct of the United States is such as drasti-
cally to “affect the operation” of the Treaty ; but so far as the Court is
informed, no representations on the specific question have been made. The
Court has therefore first to be satisfied that a claim based on the 1956 FCN
Treaty is admissible even though no attempt has been made to use the
machinery of Article XXIV, paragraph I, to resolve the dispute. In general,
treaty rules being /ex specialis, it would not be appropriate that a State
should bring a claim based on a customary-law rule if it has by treaty
already provided means for settlement of such a claim. However, in the
present case, the operation of Article XXIV, paragraph 1. if it had been
invoked, would have been wholly artificial. While Nicaragua does allege
that certain activities of the United States were in breach of the 1956 FCN
Treaty, it has also claimed, and the Court has found, that they were
violations of customary international law. In the Court’s view, it would
therefore be excessively formalistic to require Nicaragua first to exhaust
the procedure of Article XXIV, paragraph 1, before bringing the matter to
the Court. In its 1984 Judgment the Court has already dealt with the
argument that Article XXIV, paragraph 2, of the Treaty required that the
dispute be “one not satisfactorily adjusted by diplomacy”, and that this
was not the case in view of the absence of negotiations between the Parties.
The Court held that :

“it does not necessarily follow that, because a State has not expressly
referred in negotiations with another State to a particular treaty as
having been violated by conduct of that other State, it is debarred
from invoking a compromissory clause in that treaty” (1. C.J. Reports
1984, p. 428).

127
138 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

The point now at issue is different, since the claim of conduct impeding the
operation of the Treaty is not advanced on the basis of the compromissory
clause in the Treaty. The Court nevertheless considers that neither para-
graph of Article XXIV constitutes a bar to examination of Nicaragua’s
claims.

275. In respect of the claim that the United States activities have been
such as to deprive the 1956 FCN Treaty of its object and purpose, the
Court has to make a distinction. It is unable to regard all the acts com-
plained of in that light ; but it does consider that there are certain activities
of the United States which are such as to undermine the whole spirit of a
bilateral agreement directed to sponsoring friendship between the two
States parties to it. These are : the direct attacks on ports, oil installations,
etc., referred to in paragraphs 81 to 86 above ; and the mining of Nica-
raguan ports, mentioned in paragraph 80 above. Any action less calculated
to serve the purpose of ‘‘strengthening the bonds of peace and friendship
traditionally existing between” the Parties, stated in the Preamble of the
Treaty, could hardly be imagined.

276. While the acts of economic pressure summarized in paragraphs 123
to 125 above are less flagrantly in contradiction with the purpose of the
Treaty, the Court reaches a similar conclusion in respect of some of them.
A State is not bound to continue particular trade relations longer than it
sees fit to do so, in the absence of a treaty commitment or other specific
legal obligation ; but where there exists such a commitment, of the kind
implied in a treaty of friendship and commerce, such an abrupt act of
termination of commercial intercourse as the general trade embargo of
1 May 1985 will normally constitute a violation of the obligation not to
defeat the object and purpose of the treaty. The 90 per cent cut in the sugar
import quota of 23 September 1983 does not on the other hand seem to the
Court to go so far as to constitute an act calculated to defeat the object and
purpose of the Treaty. The cessation of economic aid, the giving of which is
more of a unilateral and voluntary nature, could be regarded as such a
violation only in exceptional circumstances. The Court has also to note
that, by the very terms of the legislation authorizing such aid (the Special
Central American Assistance Act, 1979), of which the Government of
Nicaragua must have been aware, the continuance of aid was made subject
to the appreciation of Nicaragua’s conduct by the President of the United
States. As to the opposition to the grant of loans from international
institutions, the Court cannot regard this as sufficiently linked with the
1956 FCN Treaty to constitute an act directed to defeating its object and
purpose.

277. Nicaragua claims that the United States is in breach of Article I of
the 1956 FCN Treaty, which provides that each Party is to accord “equi-

128
139 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

table treatment” to the nationals of the other. Nicaragua suggests that
whatever meaning given to the expression “equitable treatment”

“it necessarily precludes the Government of the United States
from... killing, wounding or kidnapping citizens of Nicaragua, and.
more generally from threatening Nicaraguan citizens in the integrity
of their persons or the safety of their property”.

It is Nicaragua’s claim that the treatment of Nicaraguan citizens com-
plained of was inflicted by the United States or by forces controlled by the
United States. The Court is however not satisfied that the evidence avail-
able demonstrates that the contras were “controlled” by the United States
when committing such acts. As the Court has indicated (paragraph 110
above), the exact extent of the control resulting from the financial depen-
dence of the contras on the United States authorities cannot be estab-
lished ; and it has not been able to conclude that the contras are subject to
the United States to such an extent that any acts they have committed are
imputable to that State (paragraph 115 above). Even if the provision for
“equitable treatment” in the Treaty is read as involving an obligation not
to kill, wound or kidnap Nicaraguan citizens in Nicaragua — as to which
the Court expresses no opinion — those acts of the contras performed in the
course of their military or paramilitary activities in Nicaragua are not
conduct attributable to the United States.

278. Secondly, Nicaragua claims that the United States has violated the
provisions of the Treaty relating to freedom of communication and com-
merce. For the reasons indicated in paragraph 253 above, the Court must
uphold the contention that the mining of the Nicaraguan ports by the
United States is in manifest contradiction with the freedom of navigation
and commerce guaranteed by Article XIX, paragraph 1, of the 1956
Treaty ; there remains the question whether such action can be justified
under Article XXI (see paragraphs 280 to 282 below). In the commercial
context of the Treaty, Nicaragua’s claim is justified not only as to the
physical damage to its vessels, but also the consequential damage to its
trade and commerce. Nicaragua however also contended that all the
activities of the United States in and against Nicaragua are “violative of
the 1956 Treaty” :

“Since the word ‘commerce’ in the 1956 Treaty must be understood
in its broadest sense, all of the activities by which the United States
has deliberately inflicted on Nicaragua physical damage and eco-
nomic losses of all types, violate the principle of freedom of com-
merce which the Treaty establishes in very general terms.”

It is clear that considerable economic loss and damage has been inflicted

129
140 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

on Nicaragua by the actions of the contras: apart from the economic
impact of acts directly attributable to the United States, such as the loss of
fishing boats blown up by mines, the Nicaraguan Minister of Finance
estimated loss of production in 1981-1984 due to inability to collect crops,
etc., at some US$ 300 million. However, as already noted (paragraph 277
above) the Court has not found the relationship between the contras and
the United States Government to have been proved to be such that the
United States is responsible for all acts of the contras.

279. The trade embargo declared by the United States Government on
] May 1985 has already been referred to in the context of Nicaragua’s
contentions as to acts tending to defeat the object and purpose of the 1956
FCN Treaty. The question also arises of its compatibility with the letter
and the spirit of Article XIX of the Treaty. That Article provides that
“Between the territories of the two Parties there shall be freedom of
commerce and navigation” (para. 1) and continues

“3. Vessels of either Party shall have liberty, on equal terms with
vessels of the other Party and on equal terms with vessels of any third
country, to come with their cargoes to all ports, places and waters of
such other Party open to foreign commerce and navigation . . .”

By the Executive Order dated 1 May 1985 the President of the United
States declared “I hereby prohibit vessels of Nicaraguan registry from
entering into United States ports, and transactions relating thereto”. The
Court notes that on the same day the United States gave notice to Nica-
ragua to terminate the Treaty under Article XXV, paragraph 3, thereof ;
but that Article requires “one year’s written notice” for the termination to
take effect. The freedom of Nicaraguan vessels, under Article XIX, para-
graph 3, “to come with their cargoes to all ports, places and waters” of the
United States could not therefore be interfered with during that period of
notice, let alone terminated abruptly by the declaration of an embargo.
The Court accordingly finds that the embargo constituted a measure in
contradiction with Article XIX of the 1956 FCN Treaty.

280. The Court has thus found that the United States is in breach of a
duty not to deprive the 1956 FCN Treaty of its object and purpose, and has
committed acts which are in contradiction with the terms of the Treaty,
subject to the question whether the exceptions in Article XXI, para-
graphs 1 (c) and 1 (dj), concerning respectively “traffic in arms” and
“measures ... necessary to fulfill” obligations “for the maintenance or
restoration of international peace and security” or necessary to protect the
“essential security interests” of a party, may be invoked to justify the acts
complained of. In its Counter-Memorial on jurisdiction and admissibility,

130
14] MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the United States relied on paragraph 1 {c) as showing the inapplicability
of the 1956 FCN Treaty to Nicaragua’s claims. This paragraph appears
however to be relevant only in respect of the complaint of supply of arms to
the contras, and since the Court does not find that arms supply to be a
breach of the Treaty, or an act calculated to deprive it of its object and
purpose, paragraph 1 (c) does not need to be considered further. There
remains the question of the relationship of Article XXI, paragraph | (d), to
the direct attacks on ports, oil installations, etc. ; the mining of Nicaraguan
ports : and the general trade embargo of 1 May 1985 (paragraphs 275 to
276 above).

281. In approaching this question, the Court has first to bear in mind
the chronological sequence of events. If the activities of the United States
are to be covered by Article XXI of the Treaty, they must have been, at the
time they were taken, measures necessary to protect its essential security
interests. Thus the finding of the President of the United States on | May
1985 that “the policies and actions of the Government of Nicaragua
constitute an unusual and extraordinary threat to the national security and
foreign policy of the United States”, even if it be taken as sufficient
evidence that that was so, does not justify action by the United States
previous to that date.

282. Secondly, the Court emphasizes the importance of the word “ne-
cessary” in Article XXI : the measures taken must not merely be such as
tend to protect the essential security interests of the party taking them, but
must be “necessary” for that purpose. Taking into account the whole
situation of the United States in relation to Central America, so far as the
Court is informed of it (and even assuming that the justification of self-
defence, which the Court has rejected on the legal level, had some validity
on the political level), the Court considers that the mining of Nicaraguan
ports, and the direct attacks on ports and oil installations, cannot possibly
be justified as “necessary” to protect the essential security interests of
the United States. As to the trade embargo, the Court has to note the
express justification for it given in the Presidential finding quoted in para-
graph 125 above, and that the measure was one of an economic nature,
thus one which fell within the sphere of relations contemplated by the
Treaty. But by the terms of the Treaty itself, whether a measure is neces-
sary to protect the essential security interests of a party is not, as the
Court has emphasized (paragraph 222 above), purely a question for the
subjective judgment of the party; the text does not refer to what the
party “considers necessary” for that purpose. Since no evidence at all is
available to show how Nicaraguan policies had in fact become a threat
to “essential security interests” in May 1985, when those policies had
been consistent, and consistently criticized by the United States, for
four years previously, the Court is unable to find that the embargo was
“necessary” to protect those interests. Accordingly, Article XXI affords

13]
142 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

no defence for the United States in respect of any of the actions here
under consideration.

x ok OK OK

283. The third submission of Nicaragua in its Memorial on the merits,
set out in paragraph 15 above, requests the Court to adjudge and declare
that compensation is due to Nicaragua and

“to receive evidence and to determine, in a subsequent phase of the
present proceedings, the quantum of damages to be assessed as the
compensation due to the Republic of Nicaragua”.

The fourth submission requests the Court to award to Nicaragua the sum
of 370,200,000 United States dollars, “which sum constitutes the minimum
valuation of the direct damages” claimed by Nicaragua. In order to decide
on these submissions, the Court must satisfy itself that it possesses juris-
diction to do so. In general, jurisdiction to determine the merits of a dispute
entails jurisdiction to determine reparation. More specifically, the Court
notes that in its declaration of acceptance of jurisdiction under the
Optional Clause of 26 August 1946, the United States expressly accepted
the Court’s jurisdiction in respect of disputes concerning “the nature or
extent of the reparation to be made for the breach of an international
obligation”. The corresponding declaration by which Nicaragua accepted
the Court’s jurisdiction contains no restriction of the powers of the Court
under Article 36, paragraph 2 (d), of its Statute ; Nicaragua has thus
accepted the “same obligation”. Under the 1956 FCN Treaty, the Court
has jurisdiction to determine “any dispute between the Parties as to the
interpretation or application of the present Treaty” (Art. XXIV, para. 2) ;
and as the Permanent Court of International Justice stated in the case
concerning the Factory at Chorzôw,

“Differences relating to reparations, which may be due by reason of
failure to apply a convention, are consequently differences relating to
its application.” (Jurisdiction, Judgment No. 8 1927, P.C.LJ., Series À,
No. 9, p. 21.)

284. The Court considers appropriate the request of Nicaragua for the
nature and amount of the reparation due to it to be determined in a
subsequent phase of the proceedings. While a certain amount of evidence
has been provided, for example, in the testimony of the Nicaraguan Mini-
ster of Finance, of pecuniary loss sustained, this was based upon conten-
tions as to the responsibility of the United States which were more far-
reaching than the conclusions at which the Court has been able to arrive.
The opportunity should be afforded Nicaragua to demonstrate and prove

132
143 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

exactly what injury was suffered as a result of each action of the United
States which the Court has found contrary to international law. Nor should
it be overlooked that, while the United States has chosen not to appear or
participate in the present phase of the proceedings, Article 53 of the Statute
does not debar it from appearing to present its arguments on the question
of reparation if it so wishes. On the contrary, the principle of the equality of
the Parties requires that it be given that opportunity. It goes without
saying, however, that in the phase of the proceedings devoted to repara-
tion, neither Party may call in question such findings in the present
Judgment as have become res judicata.

285. There remains the request of Nicaragua (paragraph 15 above) for
an award, at the present stage of the proceedings, of $370,200,000 as the
“minimum (and in that sense provisional) valuation of direct damages”.
There is no provision in the Statute of the Court either specifically em-
powering the Court to make an interim award of this kind, or indeed
debarring it from doing so. In view of the final and binding character of the
Court’s judgments, under Articles 59 and 60 of the Statute, it would
however only be appropriate to make an award of this kind, assuming that
the Court possesses the power to do so, in exceptional circumstances, and
where the entitlement of the State making the claim was already estab-
lished with certainty and precision. Furthermore, in a case in which the
respondent State is not appearing, so that its views on the matter are not
known to the Court, the Court should refrain from any unnecessary act
which might prove an obstacle to a negotiated settlement. It bears repeat-
ing that

“the judicial settlement of international disputes, with a view to which
the Court has been established, is simply an alternative to the direct
and friendly settlement of such disputes between the Parties ; as
consequently it is for the Court to facilitate, so far as is compatible
with its Statute, such direct and friendly settlement...” (Free Zones of
Upper Savoy and the District of Gex, Order of 19 August 1929, P.C.LJ.,
Series A, No. 22, p. 13).

Accordingly, the Court does not consider that it can accede at this stage to
the request made in the Fourth Submission of Nicaragua.

* *

286. By its Order of 10 May 1984, the Court indicated, pursuant to
Article 41 of the Statute of the Court, the provisional measures which in its
view “ought to be taken to preserve the respective rights of either party”,
pending the final decision in the present case. In connection with the first
such measure, namely that

“The United States of America should immediately cease and
refrain from any action restricting, blocking or endangering access to
or from Nicaraguan ports, and, in particular, the laying of mines”,

133
144 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the Court notes that no complaint has been made that any further action of
this kind has been taken.

287. On 25 June 1984, the Government of Nicaragua addressed a
communication to the Court referring to the Order indicating provisional
measures, informing the Court of what Nicaragua regarded as “the failure
of the United States to comply with that Order”, and requesting the
indication of further measures. The action by the United States com-
plained of consisted in the fact that the United States was continuing “to
sponsor and carry out military and paramilitary activities in and against
Nicaragua”. By a letter of 16 July 1984, the President of the Court
informed the Agent of Nicaragua that the Court considered that that
request should await the outcome of the proceedings on jurisdiction which
were then pending before the Court. The Government of Nicaragua has
not reverted to the question.

288. The Court considers that it should re-emphasize, in the light of its
present findings, what was indicated in the Order of 10 May 1984:

“The right to sovereignty and to political independence possessed
by the Republic of Nicaragua, like any other State of the region or of
the world, should be fully respected and should not in any way be
jeopardized by any military and paramilitary activities which are
prohibited by the principles of international law, in particular the
principle that States should refrain in their international relations
from the threat or use of force against the territorial integrity or the
political independence of any State, and the principle concerning the
duty not to intervene in matters within the domestic jurisdiction of a
State, principles embodied in the United Nations Charter and the
Charter of the Organization of American States.”

289. Furthermore, the Court would draw attention to the further mea-
sures indicated in its Order, namely that the Parties “should each of them
ensure that no action of any kind is taken which might aggravate or extend
the dispute submitted to the Court” and

“should each of them ensure that no action is taken which might
prejudice the rights of the other Party in respect of the carrying out of
whatever decision the Court may render in the case”.

When the Court finds that the situation requires that measures of this kind
should be taken, it is incumbent on each party to take the Court’s indi-
cations seriously into account, and not to direct its conduct solely by
reference to what it believes to be its rights. Particularly is this so in a
situation of armed conflict where no reparation can efface the results of
conduct which the Court may rule to have been contrary to international
law.

134
145 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

290. In the present Judgment, the Court has found that the Respondent
has, by its activities in relation to the Applicant, violated a number of
principles of customary international law. The Court has however also to
recall a further principle of international law, one which is complementary
to the principles of a prohibitive nature examined above, and respect for
which is essential in the world of today : the principle that the parties to
any dispute, particularly any dispute the continuance of which is likely to
endanger the maintenance of international peace and security, should seek
a solution by peaceful means. Enshrined in Article 33 of the United
Nations Charter, which also indicates a number of peaceful means which
are available, this principle has also the status of customary law. In the
present case, the Court has already taken note, in its Order indicating
provisional measures and in its Judgment on jurisdiction and admissibility
(1.C.J. Reports 1984, pp. 183-184, paras. 34 ff., pp. 438-441, paras. 102 ff.)
of the diplomatic negotiation known as the Contadora Process, which
appears to the Court to correspond closely to the spirit of the principle
which the Court has here recalled.

291. In its Order indicating provisional measures, the Court took note
of the Contadora Process, and of the fact that it had been endorsed by the
United Nations Security Council and General Assembly U.C.J. Reports
1984, pp. 183-184, para. 34). During that phase of the proceedings as
during the phase devoted to jurisdiction and admissibility, both Nicaragua
and the United States have expressed full support for the Contadora
Process, and praised the results achieved so far. Therefore, the Court could
not but take cognizance of this effort, which merits full respect and con-
sideration as a unique contribution to the solution of the difficult situation
in the region. The Court is aware that considerable progress has been
achieved on the main objective of the process, namely agreement on texts
relating to arms control and reduction, exclusion of foreign military bases
or military interference and withdrawal of foreign advisers, prevention of
arms traffic, stopping the support of groups aiming at the destabilization
of any of the Governments concerned, guarantee of human rights and
enforcement of democratic processes, as well as on co-operation for the
creation of a mechanism for the verification of the agreements concerned.
The work of the Contadora Group may facilitate the delicate and difficult
negotiations, in accord with the letter and spirit of the United Nations
Charter, that are now required. The Court recalls to both Parties to the
present case the need to co-operate with the Contadora efforts in seeking a
definitive and lasting peace in Central America, in accordance with the
principle of customary international law that prescribes the peaceful set-
tlement of international disputes.

* ek KF Ok *

135
146 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

292. For these reasons,
THE COURT

(1) By eleven votes to four,

Decides that in adjudicating the dispute brought before it by the Appli-
cation filed by the Republic of Nicaragua on 9 April 1984, the Court is
required to apply the “multilateral treaty reservation” contained in proviso
(c) to the declaration of acceptance of jurisdiction made under Article 36,
paragraph 2, of the Statute of the Court by the Government of the United
States of America deposited on 26 August 1946 ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Oda, Ago, Schwebel, Sir Robert Jennings, Mbaye, Bedjaoui
and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Ruda, Elias, Sette-Camara and Ni.

(2) By twelve votes to three,

Rejects the justification of collective self-defence maintained by the
United States of America in connection with the military and paramilitary
activities in and against Nicaragua the subject of this case ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(3) By twelve votes to three,

Decides that the United States of America, by training, arming, equip-
ping, financing and supplying the contra forces or otherwise encouraging,
supporting and aiding military and paramilitary activities in and against
Nicaragua, has acted, against the Republic of Nicaragua, in breach of its
obligation under customary international law not to intervene in the affairs
of another State ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(4) By twelve votes to three,

Decides that the United States of America, by certain attacks on Nica-
raguan territory in 1983-1984, namely attacks on Puerto Sandino on
13 September and 14 October 1983 ; an attack on Corinto on 10 October
1983 ; an attack on Potosi Naval Base on 4/5 January 1984 ; an attack on
San Juan del Sur on 7 March 1984; attacks on patrol boats at Puerto
Sandino on 28 and 30 March 1984 : and an attack on San Juan del Norte on
9 April 1984 ; and further by those acts of intervention referred to in
subparagraph (3) hereof which involve the use of force, has acted, against

136
147 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the Republic of Nicaragua, in breach of its obligation under customary
international law not to use force against another State ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(5) By twelve votes to three,

Decides that the United States of America, by directing or authorizing
overflights of Nicaraguan territory, and by the acts imputable to the
United States referred to in subparagraph (4) hereof, has acted, against the
Republic of Nicaragua, in breach of its obligation under customary inter-
national law not to violate the sovereignty of another State ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(6) By twelve votes to three,

Decides that, by laying mines in the internal or territorial waters of the
Republic of Nicaragua during the first months of 1984, the United States
of America has acted, against the Republic of Nicaragua, in breach of its
obligations under customary international law not to use force against
another State, not to intervene in its affairs, not to violate its sovereignty
and not to interrupt peaceful maritime commerce ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharriére ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(7) By fourteen votes to one,

Decides that, by the acts referred to in subparagraph (6) hereof, the
United States of America has acted, against the Republic of Nicaragua, in
breach of its obligations under Article XIX of the Treaty of Friendship,
Commerce and Navigation between the United States of America and the
Republic of Nicaragua signed at Managua on 21 January 1956 ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharriére ;

Judges Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, Sir Robert Jennings,
Mbaye, Bedjaoui, Ni and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judge Schwebel.

(8) By fourteen votes to one,

Decides that the United States of America, by failing to make known the
existence and location of the mines laid by it, referred to in subparagraph

137
148 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(6) hereof, has acted in breach of its obligations under customary inter-
national law in this respect ;

IN FAVOUR: President Nagendra Singh: Vice-President de Lacharriére ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Schwebel, Sir Robert Jen-
nings, Mbaye, Bedjaoui, Ni and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judge Oda.

(9) By fourteen votes to one,

Finds that the United States of America, by producing in 1983 a manual
entitled Operaciones sicolégicas en guerra de guerrillas, and dissemi-
nating it to contra forces, has encouraged the commission by them of acts
contrary to general principles of humanitarian law ; but does not find a
basis for concluding that any such acts which may have been committed
are imputable to the United States of America as acts of the United States
of America ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Schwebel, Sir Robert Jen-
nings, Mbaye, Bedjaoui, Ni and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judge Oda.

(10) By twelve votes to three,

Decides that the United States of America, by the attacks on Nicaraguan
territory referred to in subparagraph (4) hereof, and by declaring a general
embargo on trade with Nicaragua on 1 May 1985, has committed acts
calculated to deprive of its object and purpose the Treaty of Friendship,
Commerce and Navigation between the Parties signed at Managua on
21 January 1956 ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(11) By twelve votes to three,

Decides that the United States of America, by the attacks on Nicaraguan
territory referred to in subparagraph (4) hereof, and by declaring a general
embargo on trade with Nicaragua on ] May 1985, has acted in breach of its
obligations under Article XIX of the Treaty of Friendship, Commerce and
Navigation between the Parties signed at Managua on 21 January
1956 ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

138
149 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(12) By twelve votes to three,

Decides that the United States of America is under a duty immediately to
cease and to refrain from all such acts as may constitute breaches of the
foregoing legal obligations ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;

Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(13) By twelve votes to three,

Decides that the United States of America is under an obligation to make
reparation to the Republic of Nicaragua for all injury caused to Nicaragua
by the breaches of obligations under customary international law enumer-
ated above ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Ago, Sette-Camara, Mbaye, Bedjaoui, Ni and
Evensen ; Judge ad hoc Colliard ;

AGAINST : Judges Oda, Schwebel and Sir Robert Jennings.

(14) By fourteen votes to one,

Decides that the United States of America is under an obligation to make
reparation to the Republic of Nicaragua for all injury caused to Nicaragua
by the breaches of the Treaty of Friendship, Commerce and Navigation
between the Parties signed at Managua on 21 January 1956 ;

IN FAVOUR: President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, Sir Robert Jennings,
Mbaye, Bedjaoui, Ni and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judge Schwebel.

(15) By fourteen votes to one,

Decides that the form and amount of such reparation, failing agreement
between the Parties, will be settled by the Court, and reserves for this
purpose the subsequent procedure in the case ;

IN FAVOUR : President Nagendra Singh; Vice-President de Lacharrière ;
Judges Lachs, Ruda, Elias, Oda, Ago, Sette-Camara, Sir Robert Jennings,
Mbaye, Bedjaoui, Ni and Evensen ; Judge ad hoc Colliard ;

AGAINST : Judge Schwebel.

(16) Unanimously,

Recalls to both Parties their obligation to seek a solution to their disputes
by peaceful means in accordance with international law.

139
150 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of June, one thou-
sand nine hundred and eighty-six, in three copies, one of which will be
placed in the archives of the Court and the others will be transmitted to the
Government of the Republic of Nicaragua and to the Government of the
United States of America, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

President NAGENDRA SINGH, Judges LACHS, RUDA, ELIAS, AGO, SETTE-
CAMARA and NI append separate opinions to the Judgment of the
Court.

Judges Opa, SCHWEBEL and Sir Robert JENNINGS append dissenting
opinions to the Judgment of the Court.

(Initialled) N.S.
(Initialled) S.T.B.

140
